Exhibit 10.2

 

Execution Version

 

SECURITIES PURCHASE AGREEMENT

 

among

 

SPRINGBOK ENERGY PARTNERS II HOLDINGS, LLC,

 

KIMBELL ROYALTY PARTNERS, LP,

 

KIMBELL ROYALTY OPERATING, LLC,

 

solely for the purposes set forth in Section 6.20,

 

SPRINGBOK INVESTMENT MANAGEMENT, LP

 

And, solely for the purposes set forth in Section 6.3,

 

SILVER SPUR RESOURCES, LLC

 

Dated as of January 9, 2020

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION

1

 

 

 

1.1

Definitions

1

1.2

Rules of Construction

20

 

 

 

ARTICLE 2 PURCHASE AND SALE; CLOSING; ESCROW

21

 

 

 

2.1

Purchase and Sale of Acquired Interests

21

2.2

Consideration; Adjustment of Cash Purchase Price at the Closing

21

2.3

Repayment of Company Indebtedness; Payment of Transaction Expenses

23

2.4

Closing Statement

24

2.5

Title Review

24

2.6

Closing Payment and Transfer of Interests

33

2.7

Closing

35

2.8

Escrow

35

2.9

Post-Closing Adjustments

38

2.10

Purchase Price Allocation; Tax Treatment

40

2.11

Payments

41

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES RELATING TO SELLER

42

 

 

 

3.1

Organization of Seller

42

3.2

Authorization; Enforceability

42

3.3

No Conflict; Consents

42

3.4

Consents

43

3.5

Litigation

43

3.6

Ownership of Acquired Interests

43

3.7

Brokers’ Fees

43

3.8

Securities Law Compliance

44

3.9

Taxes

44

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED COMPANY

44

 

 

 

4.1

Organization

44

4.2

No Conflict; Consents

45

4.3

Capitalization

45

4.4

Litigation

46

4.5

Financial Statements

46

4.6

Absence of Certain Changes

47

4.7

Taxes

47

4.8

Contracts

48

4.9

Environmental Matters

49

4.10

Compliance with Laws

50

4.11

Special Warranty

50

4.12

No Transfers

50

 

i

--------------------------------------------------------------------------------



 

4.13

No Cost-Bearing Interests

51

4.14

No Employees or Plans

51

4.15

Bank Accounts

51

4.16

Bankruptcy

51

4.17

Suspense Funds; Pay Status

51

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES RELATING TO BUYER PARTIES

52

 

 

 

5.1

Organization of Buyer Parties

52

5.2

Authorization; Enforceability

52

5.3

No Conflict; Consents

52

5.4

Capitalization

53

5.5

No Integration

55

5.6

No Stabilization

55

5.7

Litigation

55

5.8

Financial Statements

55

5.9

Independent Registered Public Accounting Firm

56

5.10

Controls and Procedures; Listing

56

5.11

Contracts

57

5.12

Absence of Certain Changes

57

5.13

Taxes

57

5.14

Environmental Matters

58

5.15

Form S-3 Eligibility

59

5.16

Brokers’ Fees

59

5.17

Distribution Restrictions

59

5.18

Securities Law Compliance

59

5.19

Exemptions from Securities Laws

59

5.20

Sarbanes-Oxley

60

5.21

Investment Company Status

60

5.22

BUYER PARTIES’ INDEPENDENT INVESTIGATION; DISCLAIMER

60

5.23

Financial Ability

61

 

 

 

ARTICLE 6 COVENANTS

62

 

 

 

6.1

Conduct of Seller’s Business

62

6.2

Conduct of Buyer Parties’ Business

64

6.3

Sale of SSR Interests

66

6.4

Access; Confidentiality

66

6.5

Books and Records

66

6.6

Insurance

67

6.7

Further Assurances

67

6.8

Publicity

67

6.9

Fees and Expenses; Transfer Taxes

68

6.10

Taxes

68

6.11

Confidentiality

70

6.12

Notices to Escrow Agent and Transfer Agent

71

6.13

Company Indebtedness

71

 

ii

--------------------------------------------------------------------------------



 

6.14

Affiliate Contracts

72

6.15

Financing; Assistance with Financial Statements and Other Matters

72

6.16

No Shop

74

6.17

Lock-Up

74

6.18

Additional Listing Application

75

6.19

Delivery of Financial Statements

75

6.20

Transition Services Agreement

76

6.21

Schedule Supplements

76

6.22

Certificate Legend Removal

76

 

 

 

ARTICLE 7 CONDITIONS TO THE CLOSING

76

 

 

 

7.1

Conditions to Obligations of Buyer Parties to the Closing

76

7.2

Conditions to the Obligations of Seller to the Closing

78

 

 

 

ARTICLE 8 TERMINATION

79

 

 

 

8.1

Termination

79

8.2

Effect of Termination

80

8.3

Remedies for Termination

80

 

 

 

ARTICLE 9 INDEMNIFICATION

82

 

 

 

9.1

Survival of Representations, Warranties and Covenants

82

9.2

Indemnification in Favor of Buyer Parties

82

9.3

Indemnification Obligations of Buyer Parties

83

9.4

Indemnification Procedure

84

9.5

Calculation, Timing, Manner and Characterization of Indemnification Payments;
Escrow

85

9.6

Limits of Liability

86

9.7

Sole and Exclusive Remedy

87

9.8

Compliance with Express Negligence Rule

87

9.9

Insurance Proceeds

88

9.10

Tax Treatment of Indemnity Payments

88

9.11

Damages Waiver

88

 

 

 

ARTICLE 10 OTHER PROVISIONS

88

 

 

 

10.1

Notices

88

10.2

Assignment

90

10.3

Rights of Third Parties

90

10.4

Counterparts

90

10.5

Entire Agreement

90

10.6

Disclosure Schedules

90

10.7

Amendments

91

10.8

Severability

91

10.9

Specific Performance

91

10.10

Governing Law; Jurisdiction

91

10.11

No Recourse

92

10.12

No Joint Obligations

92

10.13

Legal Representation

93

 

iii

--------------------------------------------------------------------------------



 

List of Exhibits:

 

 

 

 

 

Exhibit A-1

 

[Reserved.]

Exhibit A-2

 

Properties

Exhibit A-3

 

Wells

Exhibit B

 

[Reserved.]

Exhibit C

 

Form of Assignment Agreement

Exhibit D

 

Form of Seller Officer’s Certificate

Exhibit E

 

Form of Buyer Officer’s Certificate

Exhibit F

 

Form of Registration Rights Agreement

Exhibit G

 

Form of Transition Services Agreement

Exhibit H

 

Form of Joinder to Exchange Agreement

Exhibit I

 

Form of Adoption Agreement

 

iv

--------------------------------------------------------------------------------



 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 9,
2020 (the “Execution Date”), is among Springbok Energy Partners II Holdings,
LLC, a Delaware limited liability company (“Seller”), Kimbell Royalty Partners,
LP, a Delaware limited partnership (“KRP”), and Kimbell Royalty Operating, LLC,
a Delaware limited liability company (“Opco” and, together with KRP, “Buyer
Parties”), solely for the purposes set forth in Section 6.20, Springbok
Investment Management, LP, a Delaware limited partnership (“SIM”), and, solely
for the purposes set forth in Section 6.3, Silver Spur Resources, LLC, a Texas
limited partnership (“SSR”). Seller and Buyer Parties are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding membership interests (the
“Acquired Interests”) of Springbok Energy Partners II, LLC, a Delaware limited
liability company (the “Acquired Company”); and

 

WHEREAS, Buyer Parties desire to acquire from Seller, and Seller desires to sell
to Buyer Parties, on and subject to the terms and conditions of this Agreement,
the Acquired Interests of the Acquired Company, through the purchase directly
from Seller the Acquired Interests in exchange for the consideration described
in this Agreement.

 

NOW, THEREFORE, in consideration of the promises, agreements and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1
Definitions and Rules of Construction

 

1.1                               Definitions. Capitalized terms used throughout
this Agreement and not defined in this Section 1.1 have the meaning ascribed to
them elsewhere in this Agreement. As used herein, the following terms shall have
the following meanings:

 

“Acquired Company” is defined in the recitals of this Agreement.

 

“Acquired Interests” is defined in the recitals of this Agreement.

 

“Additional Listing Application” is defined in Section 6.18.

 

“Adjusted Cash Purchase Price” is defined in Section 2.2(c).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of

 

1

--------------------------------------------------------------------------------



 

voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings. Notwithstanding anything to the contrary
contained herein, other than for purposes of Section 10.11, (a) NGP Energy
Capital Management, L.L.C., a Texas limited liability company, (b) any fund,
investment account or other investment vehicle managed, advised or sponsored by
the Person described in the foregoing clause (a) or any of its Affiliates and
(c) the respective Affiliates of the Persons described in the foregoing clauses
(a) and (b), shall not be deemed to be Affiliates of Seller for any purpose of
this Agreement.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Allocated Value” means, with respect to a Property or Well, the portion of the
Unadjusted Purchase Price attributable to such Well as set forth on Exhibit A-3
or such Property as set forth on Exhibit A-2.

 

“Allocation” is defined in Section 2.10(a).

 

“Assessment” is defined in Section 6.4(a).

 

“Asset Taxes” means production, severance, sales, use, occupation, ad valorem,
property, excise, real estate, state withholding, personal property or similar
Taxes based upon the acquisition, operation or ownership of the Company Oil and
Gas Properties, the production of Hydrocarbons or the receipt of proceeds
therefrom, but excluding Income Taxes and Transfer Taxes.

 

“Assignment Agreement” is defined in Section 2.6(a)(i).

 

“Audited Financial Statements” is defined in Section 4.5(a).

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

 

“Buyer Assets” means the assets, rights and interests owned by Buyer Parties and
each of their subsidiaries, but excluding the Company Assets.

 

“Buyer Cap” means, with respect to claims for indemnification initiated
(a) prior to the Indemnity Escrow First Release Date, an amount equal to ten
percent (10%) of the Unadjusted Purchase Price, (b) on or after the Indemnity
Escrow First Release Date and prior to the Indemnity Escrow Second Release Date,
an amount equal to the lower of (i) five percent (5%) of the Unadjusted Purchase
Price and (ii) the difference between an amount equal to ten percent (10%) of
the Unadjusted Purchase Price and the aggregate amount, if any, which any Seller
Indemnified Party has claimed pursuant to Article 9 (to the extent such claims,
if any, remain unresolved) and (c) thereafter, solely with respect to claims
described in clause (b)(ii) of this definition, the aggregate amount, if any,
which any Seller Indemnified Party claimed as described in clause
(b)(ii) pursuant to Article 9 (to the extent such claims, if any, remain
unresolved).

 

“Buyer Confidentiality Agreement” means that certain confidentiality agreement,
dated as of September 4, 2019, by and among the Acquired Company, Springbok
Energy Partners, LLC and Kimbell Royalty Group, LLC.

 

2

--------------------------------------------------------------------------------



 

“Buyer Entitlements” is defined in Section 2.11(a).

 

“Buyer Fundamental Representations” means the representations and warranties of
Buyer Parties set forth in Sections 5.1, 5.2, 5.4, 5.13 and 5.16.

 

“Buyer Indemnified Parties” is defined in Section 9.2(a).

 

“Buyer Losses” is defined in Section 9.2(c).

 

“Buyer Material Adverse Effect” means, with respect to Buyer Parties, any
circumstance, change or effect that is or would reasonably be expected to be
materially adverse to (i) the business, operations, results of operations or
financial condition of Buyer Parties and their subsidiaries taken as a whole or
(ii) the performance of Buyer Parties’ obligations and covenants hereunder that
are to be performed at the Closing, but, solely with respect to clause (i) of
this definition, shall exclude any circumstance, change or effect resulting or
arising from: (a) any change in general conditions in the industries or markets
in which Buyer Parties and their subsidiaries operate, or any change in
financial or securities markets or the economy in general, or the imposition of
tariffs by any Governmental Authority; (b) any adverse change, event or effect
on the global, national or regional energy industry as a whole, including those
impacting the gathering, transportation, treatment or processing of oil and gas
or the value of oil and gas assets and properties, or any adverse change in
energy prices; (c) national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, the occurrence of any military or terrorist attack, a
shutdown of the United States federal government or any default on the debt
obligations of any sovereign entity; (d) effects of weather, meteorological
events, natural disasters or other acts of God, other than any such effects that
involve the physical destruction of the oil and gas properties of Buyer Parties
and their subsidiaries; (e) changes in Law or GAAP, or the interpretation
thereof; (f) the entry into or announcement of this Agreement, actions taken or
omitted to be taken at the explicit request of Seller or with the written
consent of Seller, or the consummation of the transactions contemplated hereby
(provided that this clause (f) shall not diminish the effect of, and shall be
disregarded for purposes of, the representations and warranties set forth in
Section 5.3); (g) any failure to meet KRP or Third Party guidance, projections
or forecasts or revenue, earnings or reserve predictions (provided that this
clause (g) shall not prevent a determination that any change, circumstance or
effect underlying such failure to meet guidance, projections or forecasts or
revenue, earnings or reserves predictions has resulted in a Buyer Material
Adverse Effect); (h) the insolvency, bankruptcy, placing into of receivership or
similar proceeding of any operator of any well associated with the oil and gas
properties of Buyer Parties and their subsidiaries; or (i) natural declines in
well performance or reclassification or recalculation of reserves in the
ordinary course of business; except to the extent such circumstance, change or
effect resulting or arising from clauses (c), (d) or (e) above materially and
disproportionately affects Buyer Parties and their subsidiaries relative to
other participants in the industries in which Buyer Parties and their
subsidiaries participate.

 

“Buyer Obligations” is defined in Section 2.11(a).

 

“Buyer Parties” is defined in the preamble to this Agreement.

 

3

--------------------------------------------------------------------------------



 

“Buyer Transaction Expenses” means any attorneys’, investment bankers’,
accountants’ or other advisors’ or consultants’ fees and expenses and other
similar transaction fees and expenses incurred by Buyer Parties or any of their
Affiliates in connection with the transactions contemplated by this Agreement.

 

“Buyer’s Auditor” is defined in Section 6.15(a).

 

“Cash Amount” means, as of any given date, the amount of all cash on hand and
cash equivalents of the Acquired Company in bank accounts, segregated accounts,
lock boxes or otherwise in the possession of the Acquired Company as of 12:01
a.m. Central Time on such date, including any deposits with financial
institutions.

 

“Cash Purchase Price Adjustment” is defined in Section 2.2(c).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Class B Contribution Amount” means the product of (i) five (5) cents times
(ii) the applicable number of Class B Units.

 

“Class B Units” means Class B Units representing limited partner interests in
KRP.

 

“Closing” is defined in Section 2.7.

 

“Closing Date” is defined in Section 2.7.

 

“Closing Statement” is defined in Section 2.4.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” is defined in Section 5.8.

 

“Common Units” means common units representing limited partner interests in KRP,
for the avoidance of doubt, excluding Class B Units.

 

“Company Assets” means the assets, rights and interests owned by the Acquired
Company, including the Company Oil and Gas Properties and the Records, but
excluding the Excluded Assets.

 

“Company Indebtedness” means all (a) outstanding Indebtedness for Borrowed Money
of the Acquired Company, including Indebtedness for Borrowed Money under the
Credit Agreement, and (b) the Dollar value of any Liens that have been placed on
the Company Assets in respect of outstanding Indebtedness for Borrowed Money of
any Affiliate of the Acquired Company, in each case contemporaneously with the
Closing.

 

“Company Material Adverse Effect” means, with respect to the Acquired Company,
any circumstance, change or effect that is or would reasonably be expected to be
materially adverse to (a) the business, operations, results of operations or
financial condition of the Acquired Company

 

4

--------------------------------------------------------------------------------



 

or (b) the performance of Seller’s obligations and covenants hereunder that are
to be performed at the Closing, but, solely with respect to clause (a) of this
definition, shall exclude any circumstance, change or effect resulting or
arising from: (i) any change in general conditions in the industries or markets
in which the Acquired Company operates, or any change in financial or securities
markets or the economy in general, or the imposition of tariffs by any
Governmental Authority; (ii) any adverse change, event or effect on the global,
national or regional energy industry as a whole, including those impacting the
gathering, transportation, treatment or processing of oil and gas or the value
of oil and gas assets and properties, or any adverse change in energy prices;
(iii) national or international political conditions, including any engagement
in hostilities, whether or not pursuant to the declaration of a national
emergency or war, the occurrence of any military or terrorist attack, a shutdown
of the United States federal government or any default on the debt obligations
of any sovereign entity; (iv) effects of weather, meteorological events, natural
disasters or other acts of God, other than any such effects that involve the
physical destruction of the Company Assets; (v) changes in Law or GAAP, or the
interpretation thereof; (vi) the entry into or announcement of this Agreement,
the identity of Buyer Parties as purchasers of the Acquired Interests under this
Agreement, actions taken or omitted to be taken at the explicit request of Buyer
Parties or with the written consent of Buyer Parties, or the consummation of the
transactions contemplated hereby (provided that this clause (vi) shall not
diminish the effect of, and shall be disregarded for purposes of, the
representations and warranties set forth in Sections 3.3 and 4.2); (vii) any
failure to meet internal or Third Party projections or forecasts or revenue or
earnings or reserve predictions (provided that this clause (vii) shall not
prevent a determination that any change, circumstance or effect underlying such
failure to meet projections or forecasts or revenue or earnings or reserves
predictions has resulted in a Company Material Adverse Effect); (viii) the
insolvency, bankruptcy, placing into of receivership or similar proceeding of
any operator of any Well associated with the Company Assets; or (ix) natural
declines in Well performance or reclassification or recalculation of reserves in
the ordinary course of business; except to the extent such circumstance, change
or effect resulting or arising from clauses (iii), (iv) or (v) above materially
and disproportionately affects the Acquired Company relative to other
participants in the industries in which the Acquired Company participates.

 

“Company Oil and Gas Properties” means all of the Acquired Company’s right,
title and interest in, to and under, or derived from, any Oil and Gas
Properties, which shall be deemed to include all of SSR’s right, title and
interest in, to and under, or derived from, the Oil and Gas Properties listed on
Schedule 6.3, to the same extent as if the Acquired Company had been vested with
SSR’s right, title and interest in such Oil and Gas Properties from the
Effective Time to the time that the contribution, transfer, assignment and
conveyance to the Acquired Company contemplated under Section 6.3 is
consummated.

 

“Confidentiality Agreements” means, collectively, (i) that certain
confidentiality agreement, dated as of December 5, 2019, by and among KRP, the
Acquired Company and Springbok Energy Partners, LLC and (ii) the Buyer
Confidentiality Agreement.

 

“Consents” is defined in Section 2.5(b)(i).

 

“Constituents of Concern” means any material, substance, pollutant or waste
(whether solid, liquid or gaseous) as it is defined, listed or designated as a
hazardous substance, hazardous waste, special waste, petroleum or
petroleum-derived substance or waste, or any constituent or

 

5

--------------------------------------------------------------------------------



 

combination of any such material, substance, pollutant or waste, the storage,
manufacture, generation, treatment, transportation, release, remediation, use,
handling or disposal of which is regulated by any applicable Environmental Law
due to its hazardous, toxic, dangerous or deleterious properties or
characteristics.

 

“Contract” means any legally binding oral or written agreement, arrangement,
understanding, commitment or contract, except for Leases or any other
instruments creating or evidencing an interest in the Company Oil and Gas
Properties.

 

“Contract Legend” means the following restrictive legend to be placed on the
Indemnity Units.

 

THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET
FORTH IN SECTIONS 2.6 AND 2.8 OF THE PURCHASE AND SALE AGREEMENT DATED AS OF
JANUARY 9, 2020, AS AMENDED FROM TIME TO TIME, BY AND AMONG KIMBELL ROYALTY
PARTNERS, LP, KIMBELL ROYALTY OPERATING, LLC AND THE OTHER PARTIES THERETO, AND
THIS SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE THEREWITH.

 

“Contribution” is defined in Section 2.10(b).

 

“Credit Agreement” means that certain Credit Agreement, dated as of January 7,
2019, by and among the Acquired Company, the lenders from time to time party
thereto, and Texas Capital Bank, National Association, as amended from time to
time.

 

“Curable Property” is defined in Section 2.5(d)(i)(B).

 

“Cure Election Notice Deadline” is defined in Section 2.5(d)(i)(B).

 

“Cure Period” is defined in Section 2.5(d)(i)(B).

 

“Customary Post-Closing Consents” means all rights to consent by, required
notices to, filings with or other actions by Governmental Authorities or any
other Person in connection with the sale, disposition, transfer or conveyance of
any Oil and Gas Properties, where the same are customarily obtained subsequent
to the assignment, disposition or transfer of such interests in leases.

 

“Defensible Title” means such right, title and interest of the Acquired Company
in and to the applicable Company Oil and Gas Properties (as to the Target
Formation(s) thereof) that is of record or title evidenced by (i) legally
enforceable unrecorded instruments or (ii) any Contract or Lease listed on
Schedule 1.1 that would be successfully defended if challenged and which,
subject to the Permitted Encumbrances:

 

(a) with respect to each Well shown on Exhibit A-3, entitles the Acquired
Company to receive not less than the Net Revenue Interest for such Well shown on
Exhibit A-3 from the applicable Target Formation(s), whether in cash, in kind or
otherwise, except as a result of

 

6

--------------------------------------------------------------------------------



 

decreases due to the establishment or amendment of pools or units established on
or after the execution of this Agreement;

 

(b) with respect to each Property shown on Exhibit A-2, entitles the Acquired
Company to ownership of not less than the Net Royalty Acres for such Company Oil
and Gas Property shown on Exhibit A-2 (solely as to the applicable Target
Formation(s) thereof), except as a result of decreases due to the establishment
or amendment of pools or units established on or after the execution of this
Agreement; and

 

(c) is free of Liens.

 

“Deposit” is defined in Section 2.8(a).

 

“Disclosure Schedules” means the disclosure schedules of Buyer Parties and
Seller attached hereto.

 

“DLLCA” means the Delaware Limited Liability Company Act, as amended.

 

“Dollars” and “$” mean the lawful currency of the United States.

 

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, as amended.

 

“Effective Time” means 12:01 a.m. Central Time on October 1, 2019.

 

“Employee Benefit Plan” means (a) any “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) and (b) any other compensation or employee
benefit plans, programs and other agreements, whether or not subject to ERISA,
including cash or equity or equity-based, employment, retention, change of
control, health, medical, dental, disability, accident, life insurance,
vacation, severance, retirement, pension, savings, termination and other
employee benefit plans, programs or other agreements.

 

“Environment” means ambient and indoor air, surface water, ground water, land
surface or subsurface strata and biological and natural resources.

 

“Environmental Laws” means all applicable Laws of any Governmental Authority
enacted and in effect on or prior to the Effective Time relating to the
protection of the Environment or otherwise relating to the emission, discharge,
release or threatened release of Constituents of Concern to the Environment or
impacts of such emission, discharge or release on human health or the
Environment, including such Laws regarding the release or disposal of hazardous
materials, hazardous substances or waste materials, including, without
limitation, the OPA90, CERCLA, the federal Resource Conservation and Recovery
Act, the federal Clean Water Act, the Toxic Substances Control Act, the
Hazardous Materials Transportation Act (49 USC § 5101 et seq.) and the
legally-binding federal, state and local rules, regulations, ordinances, orders
and governmental directives implementing such statutes.

 

“Equity Financing” means a completed underwritten public offering of Common
Units by KRP resulting in net proceeds received by KRP of not less than
sixty-five million Dollars ($65,000,000).

 

7

--------------------------------------------------------------------------------



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business,
whether or not incorporated, that together with such Person is a single employer
for purpose of Section 414 of the Code or Section 4001(b)(1) of ERISA.

 

“Escrow Account” means the escrow account created pursuant to the Escrow
Agreement to hold the Deposit and the Title Defect Escrow Amount.

 

“Escrow Agent” means Citibank, N.A.

 

“Escrow Agreement” means the Escrow Agreement, dated as of the Execution Date,
by and among Buyer Parties, Seller and the Escrow Agent to hold the Deposit and
the Title Defect Escrow Amount.

 

“Exchange Accommodation Titleholder” is defined in Section 6.10(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Agreement” means the Exchange Agreement, dated September 23, 2018, by
and among KRP, Kimbell Royalty GP, LLC, a Delaware limited liability company,
Opco, and the other parties thereto, as amended or supplemented from time to
time.

 

“Excluded Assets” means the Excluded Records.

 

“Excluded Records” is defined in the definition of “Records.”

 

“Execution Date” is defined in the preamble to this Agreement.

 

“Final Closing Statement” is defined in Section 2.9(b).

 

“Final Determination” means (a) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final with respect to the applicable claim or applicable Buyer
Parties or Seller (i.e., all allowable appeals have been exhausted by either
party to the action), (b) a decision rendered by the arbitrator in accordance
with Section 2.9 or (c) a closing agreement binding in respect of the claim has
been executed by Buyer Parties, on behalf of the Buyer Indemnified Parties, and
Seller, on behalf of Seller Indemnified Parties, or, if applicable, an
administrative settlement has been made with, or final administrative decision
made by, the relevant Governmental Authority with respect to the applicable
claim or matter.

 

“Final Settlement Date” is defined in Section 2.9(a).

 

“Fraud” means a Final Determination that a Party or its Affiliates have
committed actual, and not constructive, fraud against the other Party with
respect to its representations and warranties contained in Article 3, Article 4
or Article 5, as applicable, or any certificate delivered by a Party

 

8

--------------------------------------------------------------------------------



 

pursuant to Section 2.6(a)(iii) or 2.6(b)(iii) with the specific intent to
deceive and mislead such other Party.

 

“G&A Fee” means an amount equal to $38,619.29 per month, prorated for each day
of the applicable month.

 

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

 

“Governmental Authority” means any federal, state, municipal, local or similar
governmental authority, legislature, court, regulatory (including the New York
Stock Exchange) or administrative agency or arbitral body.

 

“Hedging Transaction” means any futures, swap, collar, put, call, floor, cap,
option or other contract that is intended to benefit from, be related to or to
reduce or eliminate the risk of fluctuations in the price of commodities,
including Hydrocarbons or securities, interest rates, currencies or securities.

 

“Hydrocarbons” means oil, gas, casinghead gas, natural gas liquids, condensate,
sulfur and other liquid or gaseous hydrocarbons, or any of them or any
combination thereof, together with all products extracted, separated or
processed therefrom, and all other minerals produced in association with these
substances.

 

“Income Taxes” means income, franchise, business and occupation, business
license, commercial activity or similar Taxes based upon, measured by or
calculated with respect to net income, profits, gross revenues or receipts
(except for sales, transfer or similar Taxes based on gross receipts), capital
or similar measures (including any such Taxes with multiple bases, if one of the
aforementioned bases is among the bases on which such Tax is based, measured or
calculated), but excluding Asset Taxes and Transfer Taxes.

 

“Indebtedness for Borrowed Money” means, with respect to any Person, any
obligations consisting of (a) the outstanding principal amount of and accrued
and unpaid interest on, and other payment obligations for, borrowed money, or
payment obligations issued or incurred in substitution or exchange for payment
obligations for borrowed money, (b) amounts owing as deferred purchase price for
property or services, including “earn-out” payments, (c) payment obligations
evidenced by any promissory note, bond, debenture, mortgage or other debt
instrument or debt security, (d) commitments or obligations by which such Person
assures a creditor against loss, including contingent reimbursement obligations
with respect to letters of credit, (e) payment obligations secured by Lien,
other than a Permitted Encumbrance, on assets or properties of such Person,
(f) obligations to repay deposits or other amounts advanced by and therefore
owing to Third Parties, (g) obligations under capitalized leases,
(h) obligations under any interest rate, currency, commodity or other hedging
agreement or derivatives transaction, (i) guarantees, make-whole agreements,
hold harmless agreements or other similar arrangements with respect to any
amounts of a type described in clauses (a) through (h) above and (j) any change
of control payments or prepayment premiums, penalties, charges or equivalents
thereof with respect to any indebtedness, obligation or liability of a type
described in clauses (a) through (i) above that are required to be paid at the
time of, or the payment of which would become due and payable solely

 

9

--------------------------------------------------------------------------------



 

as a result of, the execution of this Agreement or the consummation of the
transactions contemplated by this Agreement at such time, in each case
determined in accordance with GAAP; provided, however, that Indebtedness for
Borrowed Money shall not include accounts payable to trade creditors and accrued
expenses arising in the Ordinary Course and shall not include the endorsement of
negotiable instruments for collection in the Ordinary Course.

 

“Indemnified Party” is defined in Section 9.4(a).

 

“Indemnifying Party” is defined in Section 9.4(a).

 

“Indemnity Deductible” means an amount equal to one percent (1%) of the
Unadjusted Purchase Price.

 

“Indemnity Escrow Account” means, with respect to the Indemnity Units, the
escrow account created with the Transfer Agent in the name of Seller, which
shall include the label “Indemnity Units” in the title of such account and shall
hold the Indemnity Units of Seller.

 

“Indemnity Escrow Balance” means the Indemnity Units held by the Transfer Agent.

 

“Indemnity Escrow First Release Date” is defined in Section 9.5(c)(i).

 

“Indemnity Escrow Second Release Date” is defined in Section 9.5(c)(ii).

 

“Indemnity Units” means a number of Opco Common Units and Class B Units equal to
ten percent (10%) of the Unadjusted Purchase Price.

 

“Independent Accountant” is defined in Section 2.9(b).

 

“Independent Accountant’s Closing Statement” is defined in Section 2.9(b).

 

“Interim Period” means the period from and including the Effective Time and
ending on 12:01 a.m. Central Time on the Closing Date.

 

“IRS” means Internal Revenue Service of the United States.

 

“Joint Instruction Letter” is defined in Section 2.8(e).

 

“Knowledge” means (a) as to Seller, the actual knowledge of Ryan Watts, Tray
Black, Brian Sellers, Brett Braun, Fielding Claytor and Michael Heldoorn and
(b) as to Buyer Parties, the actual knowledge of Robert Ravnaas, Davis Ravnaas,
Brett Taylor and Matt Daly, in each case, without any requirement of
investigation or inquiry.

 

“KRP” is defined in the preamble to this Agreement.

 

“KRP Credit Agreement” is defined in Section 5.17.

 

“KRP Financial Statements” is defined in Section 5.8(a).

 

10

--------------------------------------------------------------------------------



 

“Law” means any applicable constitutional provision, statute, code, writ, law,
rule, regulation, ordinance, principle of common law, Order, judgment, decision,
holding, injunction, award, determination or decree of a Governmental Authority.

 

“Lease” is defined in Section 6.1(b)(xiii).

 

“Lien” means any lien, pledge, claim, charge, mortgage, security interest,
option or other similar right of any Person with respect to the applicable
property.

 

“Lock-Up Period” is defined in Section 6.17.

 

“Losses” is defined in Section 9.2(b).

 

“Net Mineral Acres” means, for each Company Oil and Gas Property (as to the
Target Formation(s) thereof), (a) other than with respect to an overriding
royalty interest, (i) the number of gross surface acres covered by such Company
Oil and Gas Property, multiplied by (ii) the Acquired Company’s undivided
interest in and to the Hydrocarbons in, under and which may be produced from
such Company Oil and Gas Property and (b) with respect to an overriding royalty
interest, (i) the number of gross surface acres of land covered by the Lease for
such overriding royalty interest, multiplied by (ii) the lessor’s undivided
percentage interest ownership in the mineral estate of such Lease, multiplied by
(iii) the aggregate undivided working interest in such Lease owned by the lessee
burdened by the applicable overriding royalty interest.

 

“Net Revenue Interest” means, with respect to any Well (as to the Target
Formation(s) thereof), the interest in and to all Hydrocarbons produced, saved
and sold from or allocated to such Well, after giving effect to all applicable
Third-Party royalties, overriding royalties, production payments, carried
interests, net profits interests, reversionary interests and other burdens upon,
measured by or payable out of production therefrom.

 

“Net Royalty Acre” means:

 

(a) for Company Oil and Gas Properties (as to the Target Formation(s) thereof)
other than an overriding royalty interest, (i) the number of Net Mineral Acres
for such Company Oil and Gas Property, multiplied by (ii) lessor’s royalty
percentage under the Lease covering such Company Oil and Gas Property, expressed
on an 8/8ths basis to such Lease, divided by (iii) 1/8th; and

 

(b) for Company Oil and Gas Properties (as to the Target Formation(s) thereof)
that are overriding royalty interests, (i) the number of Net Mineral Acres
covered by such Lease, multiplied by (ii) the overriding royalty decimal in such
Lease expressed on an 8/8ths to the lease tract basis, divided by (iii) 1/8th.

 

(c) For purposes of the calculation of Net Royalty Acres, in the event any
Company Oil and Gas Property, or applicable portion thereof, is unleased as of
the Effective Time, such Company Oil and Gas Property (as to the Target
Formation(s) thereof) shall be deemed to be subject to a Lease providing for the
amount of lessor’s royalty rate shown in the “Royalty” column for such Company
Oil and Gas Property on Exhibit A-2.

 

11

--------------------------------------------------------------------------------



 

By way of illustration: (i) if the Acquired Company owns a Company Oil and Gas
Property, other than an overriding royalty interest, that contains ten (10) Net
Mineral Acres, and (ii) the Acquired Company’s mineral interest in such Company
Oil and Gas Property provides for a twenty percent (20%) lessor royalty, then
the Acquired Company owns sixteen (16) Net Royalty Acres in such Company Oil and
Gas Property (10 x .2 / (1/8th)); and (i) if the Acquired Company owns an
overriding royalty interest in a Lease in respect of a Company Oil and Gas
Property that covers ten (10) Net Mineral Acres, and (ii) the Acquired Company
has a five percent (5%) of 8/8ths overriding royalty therein, then the Acquired
Company owns four (4) Net Royalty Acres in respect of such Lease (10 x .05 /
(1/8th)).

 

“Non-Recourse Party” is defined in Section 10.11.

 

“Notice of Disagreement” is defined in Section 2.9(a).

 

“Notices” is defined in Section 10.1.

 

“Oil and Gas Properties” means all fee mineral interests, royalty interests,
term royalty interest, mineral classified lease, overriding royalty interest,
net profits interests, production payment, non-participating royalty interests,
reversionary interest and all other mineral interests (of any kind and however
derived), in, to, on, under and which may be produced from the lands described
on the applicable subpart of Exhibit A, including the lands on which the Wells
are located (each, a “Property” and collectively, the “Properties”), together
with the rights to receive production payments, bonuses, rentals and all other
profits or income attributable thereto, including, without limitation, all of
the Acquired Company’s executive rights and other rights and interests
associated therewith and incidental thereto.

 

“OPA90” means the Federal Oil Pollution Act of 1990.

 

“Opco” is defined in the preamble to this Agreement.

 

“Opco Agreement” means the First Amended and Restated Limited Liability Company
Agreement of Opco, dated as of September 23, 2018.

 

“Opco Common Units” means common units representing limited liability company
interests in Opco.

 

“Operating Expenses” means all operating expenses of the Acquired Company,
including those attributable to the Company Assets and capital expenditures
incurred by the Acquired Company in the ownership of the Company Assets in the
ordinary course of business, including overhead costs of the Acquired Company
charged to the Company Assets as reflected in the applicable Audited Financial
Statements, but excluding Taxes and any overhead costs intended to be covered by
the G&A Fee. For purposes of clarity, “Operating Expenses” shall be deemed to
include any amounts paid or incurred under the Deloitte Audit Engagement Letter
(as defined in Schedule 4.6(b)) to the extent related to the audit of the
financial statements of the Acquired Company.

 

12

--------------------------------------------------------------------------------



 

“Order” means any order, decision, holding, judgment, injunction, ruling,
sentence, subpoena, writ or award issued, made, entered or rendered by any
court, administrative agency or other Governmental Authority or by any
administrative law judge or arbitrator.

 

“Ordinary Course” means, with respect to any Person, the ordinary course of
business of such Person, consistent with past practice.

 

“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, partnership agreements,
limited liability company agreements, bylaws or similar formation or governing
documents and instruments.

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of KRP, dated as of September 23, 2018.

 

“Party” and “Parties” are defined in the preamble to this Agreement.

 

“Payoff Amount” and “Payoff Amounts” are defined in Section 6.13.

 

“Per Unit Value” means, with respect to Common Units, the arithmetic average of
the daily VWAP of the Common Units, and with respect to Opco Common Units and
Class B Units, the arithmetic daily average of the daily VWAP of the Common
Units issuable upon an exchange of Opco Common Units and an equal number of
Class B Units, in each case, for the fifteen (15) consecutive trading days
immediately prior to the date of valuation of such units.

 

“Permitted Encumbrances” means any of the following:

 

(a)                                 Liens for Taxes for which payment is not due
or which are being contested in good faith by appropriate proceedings by or on
behalf of Seller or the Acquired Company and for which adequate reserves have
been established in accordance with GAAP;

 

(b)                                 any Customary Post-Closing Consents;

 

(c)                                  any consents from non-Governmental
Authority Third Parties, which shall be exclusively governed in accordance with
Section 2.5(b);

 

(d)                                 all defects or irregularities of title, if
any, affecting the Company Oil and Gas Properties which (i) would be accepted by
a reasonably prudent Person engaged in the business of owning mineral interests,
royalty interests or overriding royalty interests and (ii) do not reduce the
Acquired Company’s Net Revenue Interest as to any Well (as to the Target
Formation(s) thereof) below that shown on Exhibit A-3 or reduce the Acquired
Company’s Net Royalty Acres as to any Property (as to the Target
Formation(s) thereof) below that shown on Exhibit A-2;

 

(e)                                  the terms and conditions of any Contracts
or Leases, to the extent such terms and conditions do not reduce the Acquired
Company’s Net Revenue Interest as to any Well (as to the Target
Formation(s) thereof) below that shown on Exhibit A-3 or reduce the Acquired
Company’s Net Royalty Acres as to any Property (as to the Target
Formation(s) thereof) below that shown on Exhibit A-2;

 

13

--------------------------------------------------------------------------------



 

(f)                                   defects based solely on lack of
information in Seller’s or the Acquired Company’s files;

 

(g)                                  defects based on a gap in the Acquired
Company’s chain of title unless such gap is shown to exist after a review of the
available public and/or county or parish records and the Records, by an abstract
of title, title opinion or landman’s title chain (which documents or references
thereto shall be included in any Title Defect Notice);

 

(h)                                 defects based solely upon the failure to
record any overriding royalty interest in state Leases or federal leases
included in the Properties or any assignments of interests thereof in any
applicable records of the applicable State or federal agency, unless such
failure has or would result in a Third Party having a superior claim of title;

 

(i)                                     all defects or irregularities
(i) arising out of lack of corporate authorization or an immaterial variation in
corporate name, (ii) that have been cured or remedied by applicable statutes of
limitation or statutes for prescription, (iii) consisting of the failure to
recite marital status in documents or omissions of heirship Proceedings, or
(iv) resulting from lack of survey, unless a survey is expressly required by
applicable Laws, or failure to record releases of Liens that have expired by
their own terms or the enforcement of which are barred by applicable statutes of
limitation, in each case;

 

(j)                                    any Lien or encumbrance on or affecting
the Company Oil and Gas Properties which is released or discharged by Seller or
the Acquired Company and no longer burdens the Company Oil and Gas Properties at
or prior to the Closing;

 

(k)                                 defects waived in writing by Buyer Parties
or expressly deemed waived by the terms of this Agreement;

 

(l)                                     all Third Party royalties if the net
cumulative effect of such burdens do not, individually or in the aggregate,
reduce the Acquired Company’s Net Revenue Interest as to any Well (as to the
Target Formation(s) thereof) below that shown on Exhibit A-3 or reduce the
Acquired Company’s Net Royalty Acres as to any Property (as to the Target
Formation(s) thereof) below that shown on Exhibit A-2;

 

(m)                             any easement, right of way, covenant, servitude,
permit, surface lease, condition, restriction and other rights burdening the
Company Oil and Gas Properties for the purpose of surface or subsurface
operations, roads, alleys, highways, railways, pipelines, transmission lines,
transportation lines, distribution lines, power lines, telephone lines, removal
of timber, grazing, logging, operations, canals, ditches, reservoirs and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, in each case, to the extent recorded in the applicable
Governmental Authority recording office as of the Execution Date, insofar as
such does not, individually or in the aggregate, reduce the Acquired Company’s
Net Revenue Interest as to any Well (as to the Target Formation(s) thereof)
below that shown on Exhibit A-3 or reduce the Acquired Company’s Net Royalty
Acres as to any Property (as to the Target Formation(s) thereof) below that
shown on Exhibit A-2;

 

(n)                                 rights of any common owner of any interest
in any mineral interests or Leases as tenants in common or through common
ownership, insofar as such right does not reduce

 

14

--------------------------------------------------------------------------------



 

the Acquired Company’s Net Revenue Interests as to any Well (as to the Target
Formation(s) thereof) below that shown on Exhibit A-3 or reduce the Acquired
Company’s Net Royalty Acres as to any Property (as to the Target
Formation(s) thereof) below that shown on Exhibit A-2;

 

(o)                                 delay or failure of any Governmental
Authority to approve the assignment of any mineral interest to Seller or any
predecessor in title to Seller unless such approval has been expressly denied or
rejected in writing by such Governmental Authority;

 

(p)                                 lack of (i) Contracts or rights for the
transportation or processing of Hydrocarbons produced from the Company Oil and
Gas Properties or (ii) any rights of way for gathering or transportation
pipelines or facilities that do not constitute any of the Company Oil and Gas
Properties or (iii) in the case of a well or other operation that has not been
commenced as of the Closing Date, any permits, easements, rights of way, unit
designations, or production or drilling units not yet obtained, formed, or
created, insofar as each does not, individually or in the aggregate, reduce the
Acquired Company’s Net Revenue Interests as to any Well (as to the Target
Formation(s) thereof) below that shown on Exhibit A-3 or reduce the Acquired
Company’s Net Royalty Acres as to any Property (as to the Target
Formation(s) thereof) below that shown on Exhibit A-2;

 

(q)                                 the terms and conditions of this Agreement
and any agreement or instrument that is required to be executed or delivered
hereunder;

 

(r)                                    Liens under deeds of trust, mortgages and
similar instruments created by, through or under Third Parties to the extent no
mortgagee or lienholder of any such deeds of trust, mortgage, and similar
instrument has, prior to the Closing Date, initiated foreclosure or similar
proceedings against the interest of lessor in such Lease nor has the Acquired
Company received any written notice of default under any such mortgage, deed of
trust, or similar instrument;

 

(s)                                   defects based solely on a lack of a
division order covering any Company Oil and Gas Property (including portions of
a Company Oil and Gas Property that were formerly within a unit but which have
been excluded from the unit as a result of a contraction of the unit), insofar
as such does not, individually or in the aggregate, reduce the Acquired
Company’s Net Revenue Interests as to any Well (as to the Target
Formation(s) thereof) below that shown on Exhibit A-3 or reduce the Acquired
Company’s Net Royalty Acres as to any Property (as to the Target
Formation(s) thereof) below that shown on Exhibit A-2;

 

(t)                                    any defect or irregularity resulting from
Seller’s or the Acquired Company’s conduct of business in compliance with this
Agreement;

 

(u)                                 any matters expressly shown on Exhibit A-2
or Exhibit A-3;

 

(v)                                 any matters shown on Schedule 4.4;

 

(w)                               all rights reserved to or vested in any
Governmental Authority by Law to control or regulate the Company Assets in any
manner; and

 

(x)                                 defects solely based on whether (i) any
proceeds attributable to the Company Oil and Gas Properties are or would
reasonably be expected to be placed in suspense

 

15

--------------------------------------------------------------------------------



 

with respect to production of Hydrocarbons from any of the Company Oil and Gas
Properties or (ii) any Company Oil and Gas Property is (or is not) in pay
status; provided, however, the foregoing shall not limit Buyer Parties’ right to
assert a defect affecting any such Company Oil and Gas Property based on
underlying ownership or title documentation in accordance with Section 2.5(d).

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

 

“Preferential Rights” is defined in Section 2.5(b)(i).

 

“Privileged Communications” is defined in Section 10.13.

 

“Proceeding” means any civil, criminal, investigative, administrative or other
action, suit, litigation, arbitration, lawsuit, claim, proceeding, hearing,
enforcement action, audit, demand or dispute commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or any
arbitrator.

 

“Property” and “Properties” are defined in the definition of “Oil and Gas
Properties.”

 

“Qualified Intermediary” is defined in Section 6.10(e).

 

“Records” means all of the files, records and data (whether in hard copy or
electronic format) of the Acquired Company relating to the Company Oil and Gas
Properties, including lease files, reservoir and land files, well files,
division order files, abstracts, property ownership and title files (including
runsheets showing chains of ownership, mineral ownership reports, abstracts of
title, title opinions and memoranda and title curative documents), engineering
and/or production files, prospect files, contract files and records, maps,
studies, plans, surveys and reports, check stubs, financial and accounting
records, Tax records and environmental records, in each case, other than
(a) privileged communications and any other items that may be subject to a valid
legal privilege with the Acquired Company or Seller (other than title opinions)
or to disclosure restrictions (provided, that Seller shall use commercially
reasonable efforts to obtain a waiver of any such disclosure restrictions),
(b) items that are not transferable without payment by the Acquired Company of
additional consideration (and Buyer Parties have not agreed in writing to pay
such additional consideration), (c) items that relate solely to Seller’s conduct
of the sale process of the Acquired Company (including all bid materials from
potential purchasers and Seller’s and its Affiliates’ analyses of, and notes
regarding, such bid materials), (d) items relating to any Property that is
transferred to Seller or its designated Affiliate in accordance with Section 2.5
and (e) all e-mails and other electronic files (except to the extent the
underlying files, records or data are only available in electronic format) on
the Acquired Company’s or its Affiliates’ servers and networks relating to the
foregoing items (clauses (a) through (e) of this definition are referred to as
the “Excluded Records”).

 

“Registration Rights Agreement” is defined in Section 2.6(a)(vi).

 

“Release Letters” is defined in Section 6.13.

 

16

--------------------------------------------------------------------------------



 

“Representatives” means a Person’s directors, officers, partners, members,
managers, employees, agents or advisors (including attorneys, accountants,
consultants, bankers, financial advisors, insurers and insurance brokers, and
any representatives of those advisors).

 

“Required Consent” with respect to a Company Oil and Gas Property, a Consent
that would be triggered by the consummation of the transactions contemplated by
this Agreement and in which the applicable agreement, Lease or Contract
expressly provides that the consummation of such transactions without such
Consent will result in (a) termination of the owner’s existing rights in
relation to such Company Oil and Gas Property, (b) the transfer being null and
void as to such Company Oil and Gas Property (whether automatically or at the
election of the holder thereof), or (c) the incurrence of liquidated damages in
excess of fifty thousand Dollars ($50,000).

 

“Restrictive Legends” means the Contract Legend and the standard Securities Act
legend applied to Opco Common Units, Class B Units or unregistered Common Units,
as applicable, on the books and records of the Transfer Agent.

 

“SEC Documents” is defined in Section 5.8.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” is defined in the preamble to this Agreement.

 

“Seller Cap” means, as of any given time of determination, the amount of the
Indemnity Escrow Balance then outstanding.

 

“Seller Due Diligence Information” is defined in Section 5.22(b).

 

“Seller Entitlements” is defined in Section 2.11(a).

 

“Seller Fundamental Representations” means the representations and warranties of
Seller set forth in Sections 3.1, 3.2, 3.6, 3.7, 4.1, 4.3, 4.7 and 4.11.

 

“Seller Indemnified Parties” is defined in Section 9.3(a).

 

“Seller Losses” is defined in Section 9.3(b).

 

“Seller Material Contract” is defined in Section 4.8(a).

 

“Seller Obligations” is defined in Section 2.11(a).

 

“Seller Transaction Expenses” means any attorneys’, investment bankers’,
accountants’ or other advisors’ or consultants’ fees and expenses and other
similar transaction fees and expenses incurred by Seller or any of its
Affiliates in connection with the transactions contemplated by this Agreement.

 

“SEP I SPA” is defined in Section 10.12.

 

“SIM” is defined in the preamble to this Agreement.

 

17

--------------------------------------------------------------------------------



 

“Special Warranty of Title” is defined in Section 4.11.

 

“SSR” is defined in the preamble to this Agreement.

 

“Straddle Period” means any Tax period beginning before and ending after the
Effective Time.

 

“Target Formations” means, with respect to any Well or Properties, the
applicable geological formation(s) which are set forth, and more particularly
described, in Schedule TF.

 

“Tax Representations” means the representations and warranties set forth in
Sections 4.7 and 5.13.

 

“Tax Returns” means any rendition, report, return, election, document, estimated
tax filing, declaration, claim for refund, information returns or other filing
provided to any Governmental Authority in connection with Taxes, including any
schedules or attachments thereto and any amendment thereof.

 

“Taxes” means (a) all taxes, assessments, charges, duties, fees, levies, imposts
or other similar charges imposed by a Governmental Authority, including all
income, franchise, profits, margins, capital gains, capital stock, transfer,
gross receipts, sales, use, transfer, service, occupation, ad valorem, real or
personal property, excise, severance, windfall profits, customs, premium, stamp,
license, payroll, employment, social security, unemployment, disability,
environmental, alternative minimum, add-on, value-added, withholding and other
taxes, assessments, charges, duties, fees, levies, imposts or other similar
charges of any kind, and all estimated taxes, deficiency assessments, additions
to tax, penalties and interest with respect to taxes, whether disputed or
otherwise; (b) any liability for the payment of any item described in clause
(a) as a result of being a member of an affiliated, consolidated, combined,
unitary or aggregate group for any period, including pursuant to U.S. Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local or foreign
Law; (c) any liability for the payment of any item described in clause (a) or
(b) as a result of any express obligation to indemnify any Person or as a result
of any obligations under any agreements or arrangements with any Person with
respect to such item; or (d) any successor or transferee liability for the
payment of any item described in clause (a), (b) or (c) of any Person, including
by reason of being a party to any merger, consolidation or conversion.

 

“Texas Code” means the Texas Business Organizations Code.

 

“Third Party” means any Person other than (a) Seller or any of its Affiliates or
(b) Buyer Parties or any of their Affiliates.

 

“Third Party Acquisition” is defined in Section 6.16(c).

 

“Third-Party Claim” means a third-party claim asserted against an Indemnified
Party by a Person other than (a) an Affiliate of such Indemnified Party or
(b) any officer, director, member, partner, equityholder or employee of any such
Indemnified Party or its Affiliates.

 

18

--------------------------------------------------------------------------------



 

“Title Benefit” means a fact or circumstance that is evidenced of record or
evidenced by (a) legally enforceable unrecorded instruments or (b) any Contract
or Lease listed on Schedule 1.1 that would be successfully defended if
challenged, that operates to increase the Acquired Company’s Net Royalty Acres
in any Company Oil and Gas Property (as to the Target Formation(s) thereof)
and/or Net Revenue Interest in any Well (as to the Target Formation(s) thereof)
above that shown on Exhibit A-2 or Exhibit A-3, as applicable.

 

“Title Benefit Value” is defined in Section 2.5(e)(i).

 

“Title Claim Date” is defined in Section 2.5(d)(i)(A).

 

“Title Consultant” is defined in Section 2.5(d)(ii)(C).

 

“Title Defect” means any encumbrance, circumstance or other defect, except for
the Permitted Encumbrances, that causes the Acquired Company to not have
Defensible Title to the Acquired Company’s Company Oil and Gas Property as of
the Closing Date.

 

“Title Defect Deductible” is defined in Section 2.5(d)(i)(D)(5).

 

“Title Defect Escrow Amount” is defined in Section 2.8(d).

 

“Title Defect Notice” is defined in Section 2.5(d)(i)(A).

 

“Title Defect Threshold” is defined in Section 2.5(d)(i)(D)(5).

 

“Title Defect Value” is defined in Section 2.5(d)(i)(D).

 

“Title Dispute” is defined in Section 2.5(d)(ii)(A).

 

“Title Dispute Notice” is defined in Section 2.5(d)(ii)(A).

 

“Title Dispute Notice Deadline” is defined in Section 2.5(d)(ii)(A).

 

“Title Suit” is defined in Section 2.5(d)(ii)(C)(3).

 

“Transaction Documents” means the Registration Rights Agreement, the Transition
Services Agreement, the Escrow Agreement, the Assignment Agreement and the other
agreements, documents, instruments and certificates to be delivered by any Party
at the Closing, and any other agreements, documents, instruments and
certificates to be delivered by any Party in connection with this Agreement or
the Closing.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC or any
successor transfer agent.

 

“Transfer Taxes” is defined in Section 6.9(b).

 

“Transition Services Agreement” is defined in Section 2.6(a)(vii).

 

“Unadjusted Cash Purchase Price” is defined in Section 2.2.

 

19

--------------------------------------------------------------------------------



 

“Unadjusted Purchase Price” is defined in Section 2.2.

 

“Unaudited Financial Statements” is defined in Section 4.5(b).

 

“Unit Consideration” is defined in Section 2.2

 

“United States” means the United States of America.

 

“VWAP” per Common Unit on any trading day shall mean the per unit
volume-weighted average price as displayed on Bloomberg page “VWAP” (or its
equivalent if such a page is not available) in respect of the period from 9:30
a.m. to 4:00 p.m., New York City time, on such trading day; or if such price is
not available, “VWAP” shall mean the market value per unit of Common Units on
such trading day as determined, using a volume-weighted average method, by a
nationally recognized independent investment banking firm retained by Seller for
this purpose.

 

“Walk-Right Amounts” means the sum of the adjustments to the aggregate
Unadjusted Purchase Price for Seller pursuant to Sections 2.5(b)(i), 2.5(b)(ii),
2.5(d)(i)(C) and 2.5(d)(ii)(B).

 

“Walk-Right Threshold” means an amount equal to twenty percent (20%) of the
aggregate Unadjusted Purchase Price for Seller.

 

“Wells” means any and all Hydrocarbon wells described on Exhibit A-3.

 

“Willkie” is defined in Section 10.13.

 

1.2                               Rules of Construction.

 

(a)                                 All article, section and exhibit references
used in this Agreement are to articles and sections of, and exhibits to, this
Agreement unless otherwise specified. The schedules and exhibits attached to
this Agreement constitute a part of this Agreement and are incorporated herein
for all purposes. All schedule references used in this Agreement are to the
applicable Disclosure Schedules, unless otherwise specified.

 

(b)                                 If a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb). Terms defined in the singular have the
corresponding meanings in the plural, and vice versa. Unless the context of this
Agreement clearly requires otherwise, words importing the masculine gender shall
include the feminine and neutral genders and vice versa. The term “includes” or
“including” shall mean “including without limitation.” The words “hereof,”
“hereto,” “hereby,” “herein,” “hereunder” and words of similar import, when used
in this Agreement, shall refer to this Agreement as a whole and not to any
particular section or article in which such words appear.

 

(c)                                  The Parties acknowledge that each Party and
its attorneys have reviewed this Agreement and that any rule of construction to
the effect that any ambiguities are to be resolved against the drafting Party,
or any similar rule operating against the drafter of an agreement, shall not be
applicable to the construction or interpretation of this Agreement.

 

20

--------------------------------------------------------------------------------



 

(d)                                 The captions in this Agreement are for
convenience only and shall not be considered a part of, or affect the
construction or interpretation of, any provision of this Agreement.

 

(e)                                  All references to currency herein shall be
to, and all payments required hereunder shall be paid in, Dollars.

 

(f)                                   The terms “day” and “days” mean and refer
to calendar day(s).

 

(g)                                  If any date on which any action is required
to be taken hereunder by any of the Parties is not a Business Day, such action
shall be required to be taken on the next succeeding day that is a Business Day.

 

ARTICLE 2
Purchase and Sale; Closing; Escrow

 

2.1                               Purchase and Sale of Acquired Interests.

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, (a) Seller agrees to sell, assign, transfer and convey to Opco (or its
designee) the Acquired Interests in consideration for (i) the issuance by Opco
of the number of Opco Common Units equal to the Opco Common Units included in
the Unit Consideration, (ii) the transfer by Opco of a number of Class B Units
equal to the Class B Units included in the Unit Consideration and (iii) the
payment by Opco of the Unadjusted Cash Purchase Price, subject to adjustment
pursuant to Section 2.2, and (b) Opco (or its designee) shall receive, acquire
and accept the Acquired Interests; provided that, immediately before the
transactions described above, KRP shall issue to Opco a number of Class B Units
equal to the aggregate number Class B Units included in the Unit Consideration
in exchange for Opco’s payment to KRP of a cash amount equal to the Class B
Contribution Amount for all Class B Units included in the Unit Consideration.

 

2.2                               Consideration; Adjustment of Cash Purchase
Price at the Closing.

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Opco agrees to pay to Seller an aggregate of (x) Fifty Million Two
Hundred Forty-Four Thousand Two Hundred Twenty-Six Dollars ($50,244,226) in cash
(the “Unadjusted Cash Purchase Price”) and (y) 2,497,134 Opco Common Units and
an equal number of Class B Units (the “Unit Consideration” and, together with
the Unadjusted Cash Purchase Price, the “Unadjusted Purchase Price”; provided
that for purposes of calculating the Dollar value of the Unadjusted Purchase
Price, the value of the Unit Consideration shall be calculated by multiplying
the number of Opco Common Units included in the Unit Consideration by $16.9438,
which is the Per Unit Value as of the Execution Date), subject to adjustment,
without duplication, as set forth herein, in consideration for the sale,
transfer, assignment, conveyance and delivery of the Acquired Interests and the
other covenants and agreements of Seller hereunder. The number of Opco Common
Units (and the corresponding number of Class B Units) issued to Seller shall be
equitably adjusted in the event of a unit split, combination, reclassification,
recapitalization, exchange, unit dividend or other distribution payable in Opco
Common Units with respect to the Opco Common Units that occurs prior to the
Closing. The Parties acknowledge and agree that the Unadjusted Purchase Price
was derived based on the aggregate Allocated Values of the Company Assets as set
forth

 

21

--------------------------------------------------------------------------------



 

on Exhibit A-2 and Exhibit A-3. At the Closing, the Unadjusted Cash Purchase
Price shall be adjusted as follows:

 

(a)                                 The Unadjusted Cash Purchase Price shall be
increased by the sum of the following, without duplication:

 

(i)                                     the amount equal to the Cash Amount as
of the Closing Date;

 

(ii)                                  the amount equal to all Operating Expenses
paid by Seller or the Acquired Company that are attributable to the Acquired
Company or the Company Assets from and after the Effective Time, whether paid
before or after the Effective Time;

 

(iii)                               the amount equal to the revenues, income,
proceeds, receipts and credits received by Buyer Parties or the Acquired Company
(and not otherwise distributed to Seller) attributable to the period before the
Effective Time (calculated in accordance with GAAP and without duplication of
any amounts attributable to the Cash Amount), including on account of any
leasing activity (including lease extensions, lease bonuses and delay rentals);

 

(iv)                              the amount of all Asset Taxes allocable to
Buyer Parties pursuant to Section 6.10(a) but paid or economically borne by
Seller on behalf of the Acquired Company;

 

(v)                                 the amount equal to the G&A Fee for each day
between the Effective Time and the Closing Date; and

 

(vi)                              any other amount otherwise explicitly agreed
upon in writing by Seller and Buyer Parties.

 

(b)                                 The Unadjusted Cash Purchase Price shall be
decreased by the sum of the following, without duplication:

 

(i)                                     the amount equal to all Operating
Expenses paid by Buyer Parties or the Acquired Company (to the extent the
Acquired Company has not paid such amounts prior to the Closing) that are
attributable to the Acquired Company or the Company Assets prior to the
Effective Time, whether paid before or after the Effective Time;

 

(ii)                                  the amount equal to the revenues, income,
proceeds, receipts and credits received by Seller attributable to the Acquired
Company or the Company Assets as of or after the Effective Time (calculated in
accordance with GAAP), including on account of any leasing activity (including
lease extensions, lease bonuses and delay rentals);

 

(iii)                               the sum of the adjustments to the Unadjusted
Purchase Price pursuant to Sections 2.5(b)(i), 2.5(b)(ii), 2.5(d)(i)(C) and
2.5(d)(ii)(B) (subject to any offsets to such adjustments pursuant to
Section 2.5(e));

 

(iv)                              an amount equal to any Payoff Amount funded by
or on behalf of Buyer Parties (but not by or on behalf of Seller) to the
applicable Persons pursuant to the terms of the Release Letters in accordance
with the proviso in Section 2.3(a);

 

22

--------------------------------------------------------------------------------



 

(v)                                 an amount equal to the Seller Transaction
Expenses paid by or on behalf of Buyer Parties (but not by or on behalf of
Seller) pursuant to Section 2.3(b) or payable by Buyer Parties or the Acquired
Company, if any;

 

(vi)                              the amount of all Asset Taxes allocable to
Seller pursuant to Section 6.10(a) but paid or economically borne by Buyer
Parties;

 

(vii)                           the amount equal to the Class B Contribution
Amount for the Class B Units to be paid to Seller; and

 

(viii)                        any other amount otherwise agreed upon in writing
by Seller and Buyer Parties.

 

(c)                                  The net amount of the adjustments set forth
in Section 2.2(a) and Section 2.2(b) shall be referred to as the “Cash Purchase
Price Adjustment.” The Unadjusted Cash Purchase Price as adjusted by the Cash
Purchase Price Adjustment shall be referred to as the “Adjusted Cash Purchase
Price.”

 

(d)                                 At the Closing, the number of Opco Common
Units and Class B Units comprising the Unit Consideration to be issued by KRP
and Opco and credited to Seller shall be decreased by the Indemnity Units
delivered to the Transfer Agent at the Closing. Any fractional units resulting
from this Agreement shall be rounded up to the nearest whole Opco Common Unit or
Class B Unit, as applicable.

 

2.3                               Repayment of Company Indebtedness; Payment of
Transaction Expenses.

 

(a)                                 Subject to the terms of this Section 2.3(a),
the Payoff Amounts shall be borne solely and entirely by Seller. At the Closing,
Seller shall cause the Payoff Amounts to be paid to the applicable Persons
pursuant to the terms of the Release Letters; provided, however, that if
requested by Seller, Buyer Parties shall wire a portion of the Unadjusted Cash
Purchase Price at the Closing directly to the applicable lenders to pay all or a
portion of the Payoff Amounts, as specified by Seller to Buyer Parties in
writing no later than two (2) Business Days prior to the Closing Date, and such
amounts paid by or on behalf of Buyer Parties (in accordance with this sentence)
shall reduce the Unadjusted Cash Purchase Price as set forth in
Section 2.2(b)(iv).

 

(b)                                 Subject to the terms of this Section 2.3(b),
the Buyer Transaction Expenses shall be borne solely and entirely by Buyer
Parties. The Seller Transaction Expenses shall be borne solely and entirely by
Seller; provided, however, that if requested by Seller, Buyer Parties shall at
the Closing fund all or a portion of the Seller Transaction Expenses on behalf
of Seller and its applicable Affiliates by wire transfer of immediately
available funds to the account (or accounts), as specified by Seller to Buyer
Parties in writing no later than two (2) Business Days prior to the Closing
Date, and such amounts paid by Buyer Parties shall reduce the Unadjusted Cash
Purchase Price as set forth in Section 2.2(b)(v).

 

(c)                                  Buyer Parties shall treat any amounts they
pay relating to Seller Transaction Expenses pursuant Section 2.3(b) as part of
the Unadjusted Purchase Price for U.S. federal Income Tax and any other
applicable Tax purposes (and therefore include such amounts in the basis of the

 

23

--------------------------------------------------------------------------------



 

Company Assets acquired for such purposes) and will not take any Tax deduction
for such amounts.

 

2.4                               Closing Statement.

 

Not later than five (5) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer Parties a statement (the “Closing Statement”)
setting forth Seller’s good faith estimate of the Adjusted Cash Purchase Price
calculated pursuant to Section 2.2, which statement shall include in reasonable
detail Seller’s good faith estimate of the Cash Amount as of the Closing Date,
the amounts described in Sections 2.2(a)(ii), 2.2(a)(iii), 2.2(b)(i),
2.2(b)(ii) and 2.2(b)(iii) (as applicable), the amount of all Asset Taxes
allocable to Buyer Parties pursuant to Section 6.10(a) but paid or economically
borne by Seller (if any), the amount of all Asset Taxes allocable to Seller
pursuant to Section 6.10(a) but paid or economically borne by Buyer Parties (if
any), the portion of the Payoff Amounts to be directly funded by Buyer Parties
pursuant to Section 2.3(a) and the amount of any Seller Transaction Expenses to
be directly paid by Buyer Parties pursuant to Section 2.3(b). If Buyer Parties
dispute any item in the Closing Statement, Buyer Parties shall so notify Seller
within two (2) Business Days prior to the Closing Date and Seller and Buyer
Parties shall use their commercially reasonable efforts to agree on the Closing
Statement; provided, that if Seller and Buyer Parties are not able to agree on
the Closing Statement prior to the Closing, the Closing shall not be delayed on
account of such disagreement and the Closing Statement delivered by Seller will
be used to adjust the Unadjusted Purchase Price at the Closing absent manifest
error. Any final adjustments, if necessary, will be made pursuant to Section 2.9
of this Agreement.

 

2.5                               Title Review.

 

(a)                                 To allow Buyer Parties to conduct due
diligence with respect to the Company Assets, Seller shall make the Records
available in accordance with Section 6.4 to Buyer Parties, and Buyer Parties’
authorized Representatives, in a virtual data room and/or at Seller’s election,
at Seller’s applicable office(s), at mutually agreeable times before the
Closing. With Seller’s permission, Buyer Parties may photocopy the Records at
their sole expense.

 

(b)                                 Preferential Rights and Consents to Assign.

 

(i)                                     Notices to Holders. If the conveyance of
the Acquired Interests would trigger any Third Party preferential purchase
rights, rights of first refusal, or similar rights (collectively, “Preferential
Rights”), or, other than Customary Post-Closing Consents, any Third Party
consents to assign or similar rights (collectively, “Consents”) that, in either
case, would be triggered by the consummation of the transactions contemplated
hereby, then, as soon as reasonably practical (and in any event, within ten
(10) Business Days after the Execution Date), Seller shall: (A) notify the
holders of the Preferential Rights and Consents identified on Schedule
2.5(b) that it intends to transfer the Company Assets to Opco; (B) provide the
holders of such Preferential Rights and Consents with any information about the
transfer of the applicable Company Assets to which they are entitled; (C) in the
case of such Preferential Rights, request that the holders of such Preferential
Rights waive their right to purchase the affected Company Asset; and (D) in the
case of such Consents, request that the holders of such Consents consent to the
assignment of the affected Company Asset to Buyer Parties. Before the Closing,
Seller shall notify Buyer Parties whether: (1) any Preferential Rights are
exercised or waived; (2) any Consents are

 

24

--------------------------------------------------------------------------------



 

granted or denied or cannot be obtained before the Closing; or (3) the requisite
time periods have elapsed and any Preferential Rights are deemed waived or
Consents deemed given by the lapse of such requisite time periods under the
applicable agreements. If any Preferential Rights are exercised, the portion of
the Company Assets burdened by the exercised Preferential Right shall be
assigned by the Acquired Company back to Seller (or the designee of Seller) and
excluded from the Closing, and the Unadjusted Cash Purchase Price shall be
reduced by the Allocated Value of the excluded portion of the Company Assets.

 

(ii)                                  Remedies. Before the Closing, Buyer
Parties and Seller shall use commercially reasonable efforts to obtain all
Consents and waivers of all Preferential Rights encumbering the conveyance of
the Company Assets; provided that no Party shall be required to incur any
liability or pay any money to a Third Party in order to obtain such Consents and
waivers. If Seller is unable to obtain a Required Consent or a waiver of a
Preferential Right, then, any Company Asset subject to such Preferential Right
or Required Consent shall be assigned by the Acquired Company back to Seller (or
the designee of Seller) and excluded from the Closing, and the Unadjusted Cash
Purchase Price shall be reduced by the Allocated Value of such Company Asset.
After the Closing, Seller shall attempt to obtain any un-obtained Required
Consents, including Required Consents alleged by Third Parties or identified
after the Closing, and waivers of any un-waived Preferential Rights, and Buyer
Parties shall provide reasonable assistance to Seller. In the event after the
Closing but before the Final Settlement Date Seller is able to obtain a Required
Consent or waiver of a Preferential Right affecting a Company Asset which was
excluded from the Closing pursuant to this Section 2.5(b), then within ten
(10) days of Buyer Parties’ receipt of such Required Consent or wavier of
Preferential Right, Seller shall convey the Company Asset affected by any such
Required Consent or Preferential Right pursuant to a form of assignment that is
mutually agreeable to Buyer Parties and Seller, and Buyer Parties shall pay
Seller the amount by which the Unadjusted Cash Purchase Price was reduced at the
Closing for such Company Asset.

 

(c)                                  General Disclaimer of Title Warranties and
Representations. Except for the Special Warranty of Title and the express
representations and warranties set forth in Section 4.12 and Section 4.17 and
without limiting Buyer Parties’ remedies for Title Defects set forth in
Section 2.5(d) (or Buyer Parties’ remedies for Seller’s failure to obtain
Consents or waivers of Preferential Rights as set forth in Section 2.5(b)(ii)),
Seller makes no warranty or representation, express, implied, statutory or
otherwise, with respect to the any of the Acquired Company’s title to any of the
Company Oil and Gas Properties, and Buyer Parties hereby acknowledge and agree
that they have not relied upon any such representation or warranty. Buyer
Parties hereby acknowledge and agree that, without limiting Buyer Parties’
rights and remedies under Section 8.1(e) and except for the express
representations and warranties set forth in Section 4.12 and Section 4.17, Buyer
Parties’ sole and exclusive remedy for (i) any failure by Seller to obtain
Consents or waivers of Preferential Rights as contemplated by
Section 2.5(b)(ii) shall be as set forth in Section 2.5(b)(ii), and (ii) any
defect in title or any other title matter (including any Title Defect with
respect to any of the Company Oil and Gas Properties or otherwise) (A) before
the Title Claim Date, shall be as set forth in Section 2.5(d) and (B) after the
Title Claim Date (subject to the limitations set forth in Section 9.1 and
Section 9.6), shall be pursuant to the Special Warranty of Title, and the
Special Warranty of Title shall be further limited to the Allocated Value of the
affected Company Oil and Gas Properties. Buyer Parties hereby expressly waive
any and all other rights or remedies with respect thereto. Buyer Parties are not
entitled to protection under the Special Warranty of Title for

 

25

--------------------------------------------------------------------------------



 

(I) any matter reported by Buyer Parties under Section 2.5(d) and/or (II) any
matter which Buyer Parties had Knowledge of prior to the Title Claim Date.

 

(d)                                 Title Defects.

 

(i)                                     Notice of Title Defects; Defect
Adjustments.

 

(A)                               On or before 5:00 p.m. Central Standard Time
on April 8, 2020 (the “Title Claim Date”) Buyer Parties may notify Seller in
writing of any Title Defect any of them discovers with respect to a Company Oil
and Gas Property (each a, “Title Defect Notice”). For all purposes of this
Agreement and notwithstanding anything herein to the contrary (except for the
Special Warranty of Title), Buyer Parties shall be deemed to have waived, and
Seller shall have no liability for, title to any alleged Title Defect, (i) that
Buyer Parties fail to assert by a Title Defect Notice delivered to Seller on or
before the Title Claim Date or (ii) for which Buyer Parties do not conduct title
diligence prior to delivering a Title Defect Notice therefor to Seller, which
diligence is evidenced by documentation of the type described in clause (D) of
the following sentence, to the extent used in connection with Buyer Parties’
assessment of such alleged Title Defect. Such notice shall be in writing, shall
be prepared in good faith and shall include: (A) a reasonably detailed
description of the alleged Title Defect; (B) the Company Oil and Gas Property
affected; (C) the Allocated Value of the Company Oil and Gas Property subject to
the alleged Title Defect(s); (D) supporting documentation reasonably necessary
for Seller to verify the existence of such Title Defect (including copies of any
title opinions, title abstracts, ownership reports, run sheets, deeds, leases or
other documents, reports or data, to the extent available to Buyer Parties and
used in connection with Buyer Parties’ assessment of such alleged Title
Defect(s)); and (E) the alleged Title Defect Value of the affected Company Oil
and Gas Property and the computations and information upon which Buyer Parties’
good faith belief is based. To give Seller an opportunity to commence reviewing
and curing Title Defects but without prejudice to Buyer Parties’ right to assert
Title Defects, Buyer Parties agree to use commercially reasonable efforts to
give Seller, on or before the end of each calendar week prior to the Title Claim
Date, written notice of all alleged Title Defects discovered by Buyer Parties
during the preceding calendar week, which notice may be preliminary in nature
and supplemented prior to the Title Claim Date; provided that the failure to
provide any such preliminary notice shall not be deemed to waive or prejudice
Buyer Parties’ right to assert Title Defects at any time not later than the
Title Claim Date.

 

(B)                               If any Title Defect affecting any Company Oil
and Gas Property is properly asserted by Buyer Parties in accordance with
Section 2.5(d)(i)(A) and not waived in writing by Buyer Parties or cured on or
before the Closing, Seller may, for a period of one hundred twenty (120) days
following the Closing Date (such period, the “Cure Period”), elect to cure any
such Title Defect that Seller in good faith believe can be cured during the Cure
Period. The election by Seller to seek to cure such Title Defect must be made by
written notice delivered to Buyer Parties within three (3) Business Days prior
to the Closing Date (the “Cure

 

26

--------------------------------------------------------------------------------



 

Election Notice Deadline”). Any Company Oil and Gas Properties for which Seller
has elected to cure a Title Defect under this paragraph shall be referred to as
a “Curable Property”. During the Cure Period, Buyer Parties agree to afford (and
to cause the Acquired Company to afford) Seller and its officers, employees and
other representatives reasonable access, during normal business hours, to
Records related to the Acquired Company’s title or underlying ownership of any
Curable Property in order to facilitate Seller’s attempt to cure any such Title
Defects, and Seller shall not unreasonably or materially interfere with the
ownership or operation of any Company Asset in connection therewith. An election
by Seller to attempt to cure a Title Defect shall be without prejudice to any of
its rights hereunder and shall not constitute an admission against interest or a
waiver of Seller’s right to dispute the existence, nature or value of, or cost
to cure, the applicable alleged Title Defect.

 

(C)                               At the Closing, the Acquired Company shall
retain all right, title and interest in and to the Curable Properties. Subject
to Section 2.5(d)(i)(D)(5), (1) the adjustments to the Unadjusted Cash Purchase
Price under Section 2.2(b)(iii) will include the Title Defect Values for all
Title Defects affecting the Curable Properties that have been properly asserted
by Buyer Parties in accordance with Section 2.5(d)(i)(A) and not waived in
writing by Buyer Parties or cured on or before Closing and (2) Buyer Parties
shall pay an amount in cash equal to the Title Defect Value associated with such
Curable Properties to the Escrow Agent in accordance with Section 2.8(d) and
release of such amounts will be subject to Section 2.8(d). For the avoidance of
doubt, if any Title Defect affecting any Company Oil and Gas Property is
asserted by Buyer Parties and not waived in writing by Buyer Parties or cured on
or before the Closing and Seller has not made an election to cure such Company
Oil and Gas Property pursuant to Section 2.5(d)(i)(B), then, without limitation
of Section 2.5(d)(ii), at the Closing, Buyer Parties shall obtain all right,
title and interest in and to such Company Oil and Gas Property and, subject to
Section 2.5(d)(i)(D)(5), the adjustments to the Unadjusted Cash Purchase Price
under Section 2.2(b)(iii) will include the Title Defect Values for all such
Title Defects affecting such Company Oil and Gas Property.

 

(D)                               The “Title Defect Value” resulting from a
Title Defect shall be determined as follows:

 

(1)                                 if Buyer Parties and Seller agree on the
Title Defect Value, that amount shall be the Title Defect Value;

 

(2)                                 if the Title Defect is a Lien which is
undisputed and liquidated in amount, then the Title Defect Value shall be the
amount necessary to be paid to remove the Title Defect from the Acquired
Company’s interest in the affected Company Oil and Gas Property;

 

(3)                                 if the Title Defect represents a discrepancy
between the Acquired Company’s actual Net Revenue Interest for a Well and the
Net Revenue Interest set forth on Exhibit A-3 for such Well, then the Title
Defect Value shall be an amount equal to the product of (A) the Allocated

 

27

--------------------------------------------------------------------------------



 

Value of such Well and (B) one (1), minus a fraction, the numerator of which is
the Acquired Company’s actual Net Revenue Interest for such Well and the
denominator of which is the Net Revenue Interest set forth for such Well on
Exhibit A-3;

 

(4)                                 if the Title Defect represents a discrepancy
between the Acquired Company’s actual Net Royalty Acres for a Property and the
Net Royalty Acres set forth in Exhibit A-2 for such Property, then the Title
Defect Value shall be an amount equal to the product of (A) the Allocated Value
of such Property and (B) one (1) minus a fraction, the numerator of which is the
Acquired Company’s actual Net Royalty Acres in such Property and the denominator
of which is the Net Royalty Acres set forth on Exhibit A-2 for such Property;
and

 

(5)                                 notwithstanding anything to the contrary in
this Agreement, Buyer Parties shall have no remedy hereunder (nor shall there be
any adjustment to the Unadjusted Cash Purchase Price nor shall any amounts be
paid to the Escrow Agent pursuant to Section 2.8(d)) for any Title Defect
unless: (A) the Title Defect Value for such Title Defect exceeds one hundred
thousand Dollars ($100,000) net to the Acquired Company’s interest in the
relevant Company Oil and Gas Property (the “Title Defect Threshold”), in which
event, the value of such defect will be taken into account from the first
Dollar; and (B) the sum of the aggregate Title Defect Values for Title Defects
with Title Defect Values exceeding the Title Defect Threshold exceeds one
percent (1%) of the Unadjusted Purchase Price, and then only to the extent such
amount exceeds one percent (1%) of the Unadjusted Purchase Price (the “Title
Defect Deductible”).

 

(E)                                Notwithstanding anything to the contrary in
this Agreement, the aggregate adjustments to the Unadjusted Cash Purchase Price
attributable to the effects of all Title Defects with respect to any Company Oil
and Gas Property shall not exceed the Allocated Value of such affected Company
Oil and Gas Property.

 

(ii)                                  Title Defect Disputes.

 

(A)                               Seller and Buyer Parties shall attempt to
agree on all Title Defect Values (i) on or prior to the Closing Date or
(ii) with respect to disputes over the adequacy of Seller’s post-Closing Date
curative work, the end of the Cure Period. If a disputed Title Defect or Title
Defect Value cannot be resolved (i) on or prior to the Closing or (ii) with
respect to disputes over the adequacy of Seller’s post-Closing Date curative
work, the end of the Cure Period, then in each case, any Party may submit any
such disputed Title Defects (as applicable, a “Title Dispute”), cures and Title
Defect Values to the Title Consultant in accordance with the procedures set
forth in Section 2.5(d)(ii)(C) by providing notice to the other Party(ies)
thereof (a “Title Dispute Notice”) no later than thirty (30) days following the
Closing Date or the end of the Cure Period (as applicable, the “Title Dispute
Notice Deadline”); provided, however, that, notwithstanding anything to the

 

28

--------------------------------------------------------------------------------



 

contrary contained herein, unless Seller otherwise elect in writing, an
unresolved Title Dispute that applies to a Company Oil and Gas Property that is
not in pay status shall not be submitted to the Title Consultant pursuant to
Section 2.5(d)(ii)(C) prior to the expiration of the Cure Period. If a Party
does not submit a Title Dispute Notice to the other Party(ies) in accordance
with this Section 2.5(d)(ii)(A), such Party shall be deemed to have waived all
such disputed matters, which shall be deemed conclusively resolved in accordance
with the applicable Title Defect Notice or subsequent correspondence between the
Parties.

 

(B)                               If a disputed Title Defect or Title Defect
Value cannot be resolved prior to the Closing, except as otherwise provided
herein, the Acquired Company shall retain all right, title and interest in and
to the Company Oil and Gas Property affected by such Title Defect. Subject to
Section 2.5(d)(i)(D)(5), (1) the adjustments to the Unadjusted Cash Purchase
Price under Section 2.2(b)(iii) shall include such Title Defect Value and (2) to
the extent related to (i) Curable Properties, (ii) disputed Title Defects or
(iii) disputed Title Defect Values, Buyer Parties shall pay to the Escrow Agent
an amount in cash equal to the alleged Title Defect Value for such Company Oil
and Gas Property in accordance with Section 2.8(d) and release of such amounts
will be subject to Section 2.8(d).

 

(C)                               If a Party validly submits a Title Dispute
Notice under Section 2.5(d)(ii)(A), then the Parties shall each submit such
unresolved Title Dispute to a title attorney (the “Title Consultant”), pursuant
to this Section 2.5(d)(ii)(C).

 

(1)                                 The Parties hereby agree that: (i) Dick Watt
shall serve as the Title Consultant with respect to any Title Disputes that are
required to be resolved pursuant to this Section 2.5(d)(ii)(C)(1); (ii) if Dick
Watt is unable or unwilling to serve as the Title Consultant, then Allen D.
Cummings shall serve as the Title Consultant with respect to any Title Disputes
that are required to be resolved pursuant to this Section 2.5(d)(ii)(C)(1);
provided, further, that if both Dick Watt and Allen D. Cummings are unable or
unwilling to serve as the Title Consultant, then Jeff Weems shall serve as the
Title Consultant with respect to any Title Disputes that are required to be
resolved pursuant to this Section 2.5(d)(ii)(C)(1); or (iii) if Dick Watt, Allen
D. Cummings and Jeff Weems are unable or unwilling to serve as the Title
Consultant, then the provisions of Section 2.5(d)(ii)(C)(2) applicable to the
selection of the Title Consultant shall apply mutatis mutandis to the selection
of the Title Consultant.

 

(2)                                 The Title Consultant shall be a neutral
third party title attorney with at least ten (10) years’ experience in oil and
gas title opinions, as selected by Section 2.5(d)(ii)(C)(1). In the event that
Section 2.5(d)(ii)(C)(1)(iii) is applicable, the Parties shall each select a
third party title attorney and such title attorneys together shall select such
Title Consultant, and if any Party does not select a Title Consultant within ten
(10) days of written demand therefor by the other Party(ies), then the title

 

29

--------------------------------------------------------------------------------



 

attorney selected by the other Party(ies) shall be such Title Consultant. The
Title Consultant shall not have been employed by any Party or its Affiliates
within the ten (10) year period preceding the arbitration. The Title Consultant,
once appointed, shall have no ex parte communications with any of the Parties
concerning the determination required hereunder. All communications between any
Party or its Affiliates and the Title Consultant shall be conducted in writing,
with copies sent simultaneously to the other Party(ies) in the same manner, or
at a meeting or conference call to which the representatives of both Seller and
Buyer Parties have been invited and of which such Parties have been provided at
least five (5) days’ notice. Within ten (10) days of appointment of the Title
Consultant, (x) each of Seller and Buyer Parties shall present the Title
Consultant with its claim notice or its response, as applicable, and (y) Seller
shall present the Title Consultant with all other supporting information that it
desires, and Buyer Parties shall present the Title Consultant with all other
supporting information that it desires that was contained in the original Title
Defect Notices, with a copy to the other Party(ies). The Title Consultant shall
also be provided with a copy of this Agreement. Within thirty (30) days after
receipt of such materials and after receipt of any additional information
required by the Title Consultant, the Title Consultant shall make its
determination, which shall be final and binding upon all Parties, without right
of appeal, absent manifest error. In making his determination, the Title
Consultant shall be bound by the rules set forth in this Section 2.5(d)(ii).
Except as otherwise provided in Section 2.5(d)(ii)(C)(3), the Title Consultant
shall act as an expert for the limited purpose of determining: (1) the existence
of any timely asserted Title Defect in dispute; (2) whether any disputed
curative action has succeeded in curing a Title Defect; and (3) specific
disputed Title Defect Values submitted by any of the Parties. The Title
Consultant may not award damages, interest or penalties to any of the Parties
with respect to any matter. Seller and Buyer Parties shall each bear their own
legal fees and other costs of presenting their case. Seller shall bear one-half
(1/2) and Buyer Parties shall bear one-half (1/2) of the costs and expenses of
the Title Consultant.

 

(3)                                 With respect to a timely asserted Title
Defect that applies to a Company Oil and Gas Property that is not in pay status
at the time the Title Consultant is determining the existence of such Title
Defect in dispute or whether any disputed curative action has succeeded in
curing an applicable Title Defect, the Title Consultant will also act as an
expert for the additional limited purpose of determining (I) whether the Company
Oil and Gas Property should be in pay status and (II) if such Company Oil and
Gas Property should be in pay status, whether a suit to quiet title or other
Proceeding is reasonably expected to be required to resolve the underlying issue
and cause the Company Oil and Gas Property to be placed in pay status (any such
Proceeding, a “Title Suit”).

 

30

--------------------------------------------------------------------------------



 

a.                                      If the Title Consultant determines that
no Title Defect exists with respect to such Company Oil and Gas Property but
such Company Oil and Gas Property should not be in pay status, then, subject to
Section 2.5(d)(i)(D)(5), a Title Defect shall be deemed to exist with respect to
such Company Oil and Gas Property and Seller may elect to either (x) require the
Acquired Company to assign the Company Oil and Gas Property to a designee of
Seller, in which case the provisions of Section 2.8(d)(iii) shall apply with
respect to the release from escrow to Buyer Parties of the applicable Title
Defect Value or (y) permit the Acquired Company to retain the Company Oil and
Gas Property, in which case the provisions of Section 2.8(d)(iii) shall apply
with respect to the release from escrow to Buyer Parties of the applicable Title
Defect Value; provided, however, in the event that a Company Oil and Gas
Property is assigned to a designee of Seller under
Section 2.5(d)(ii)(C)(3)(a)(x) above, and the applicable Title Defect Value to
be released to Buyer Parties under Section 2.8(d)(iii) is less than the
Allocated Value of the Company Oil and Gas Property assigned, then within ten
(10) days of such assignment Seller shall pay to Buyer Parties the positive
difference between the Allocated Value of such Company Oil and Gas Property and
the Title Defect Value remitted to Seller under Section 2.8(d)(iii).

 

b.                                      If the Title Consultant determines that
(x) no Title Defect exists with respect to such Company Oil and Gas Property,
(y) such Company Oil and Gas Property should be in pay status and (z) no Title
Suit applies, then no Title Defect shall be deemed to exist with respect to such
Company Oil and Gas Property and the provisions of Section 2.8(d)(iii) shall
apply with respect to the release from escrow to Seller of the applicable Title
Defect Value.

 

c.                                       If the Title Consultant determines that
(x) no Title Defect exists with respect to such Company Oil and Gas Property,
(y) such Company Oil and Gas Property should be in pay status but (z) a Title
Suit applies, then, subject to Section 2.5(d)(i)(D)(5), a Title Defect shall be
deemed to exist with respect to such Company Oil and Gas Property and Buyer
Parties may elect to either (I) require the Acquired Company to retain the
Company Oil and Gas Property, in which case the provisions of
Section 2.8(d)(iii) shall apply with respect to the release from escrow to Buyer
Parties and/or Seller based on the mutual agreement of the Parties as to the
applicable Title Defect Value or (II) require the Acquired Company to assign the
Company Oil and Gas Property to a designee of Seller, in which case the
provisions of Section 2.8(d)(iii) shall apply with respect to the release from
escrow to Buyer Parties of the applicable Title Defect Value; provided,

 

31

--------------------------------------------------------------------------------



 

however, in the event that a Company Oil and Gas Property is assigned to a
designee of Seller under Section 2.5(d)(ii)(C)(3)(c)(II) above, and the
applicable Title Defect Value to be released to Buyer Parties under
Section 2.8(d)(iii) is less than the Allocated Value of the Company Oil and Gas
Property assigned, then within ten (10) days of such assignment Seller shall pay
to Buyer Parties the positive difference between the Allocated Value of such
Company Oil and Gas Property and the Title Defect Value remitted to Seller under
Section 2.8(d)(iii).

 

(e)                                  Title Benefits.

 

(i)                                     If Seller discovers any Title Benefit on
or before the Title Claim Date, Seller may, as soon as practicable but in any
case on or prior to the Title Claim Date, deliver a notice to Buyer Parties,
which shall include: (i) a detailed description of the alleged Title Benefit;
(ii) the specific Company Oil and Gas Property affected; (iii) the Allocated
Value of the Company Oil and Gas Property subject to the alleged Title Benefit;
(iv) supporting documentation reasonably necessary for Buyer Parties to verify
the existence of such Title Benefit (including copies of any title opinions,
title abstracts, ownership reports, run sheets, deeds, leases or other document,
reports or data, to the extent used in connection with Seller’s assessment of
such alleged Title Benefit); and (v) the alleged Title Benefit value of the
affected Company Oil and Gas Property and the computations and information upon
which Seller’s belief is based. With respect to each Company Oil and Gas
Property affected by a Title Benefit reported hereunder, an amount (the “Title
Benefit Value”) equal to the increase in the Allocated Value for such Company
Oil and Gas Property caused by such Title Benefit (calculated in a similar
manner as the determination of Title Defect Values in accordance with the terms
of Section 2.5(d)(i)(D), mutatis mutandis) will be determined and agreed to by
the Parties as soon as practicable. If, with respect to a Title Benefit, the
Parties have not agreed on the amount of the Title Benefit or have not otherwise
agreed on the validity of such Title Benefit, Buyer Parties and Seller shall
have the right to elect to have such Title Benefit Value determined by a Title
Consultant pursuant to and in accordance with the provisions regarding a
disputed Title Defect set forth in Section 2.5(d)(ii)(C). The Title Benefit
Value with respect to all Title Benefits shall be used solely to offset any
reductions to the Unadjusted Purchase Price as a result of the aggregate of all
Title Defect Values, and, for the avoidance of doubt, Title Benefit Values shall
in no event increase the Unadjusted Purchase Price. For purposes of clarity,
Title Benefit Values may be used to offset any reductions to the Unadjusted
Purchase Price at any time that any such reduction is calculated or would
otherwise apply hereunder (including at Closing, in the Final Closing Statement,
in the Independent Accountant’s Closing Statement, upon resolution of any
disputed Title Defects or Title Defect Values or upon any other release from the
Escrow Account, as applicable), but without duplication of any Title Benefit
Value previously offset against any reductions to the Unadjusted Purchase Price.

 

(ii)                                  If Buyer Parties discover any Title
Benefit on or before the Title Claim Date, Buyer Parties shall, as soon as
practicable but, in any case, on or before the Title Claim Date, deliver to
Seller a notice meeting the requirements of Section 2.5(e)(i).

 

(f)                                   Termination Right. In the event a Party
notifies the other Party(ies) of the intention to terminate this Agreement in
accordance with Section 8.1(e), Seller or Buyer Parties

 

32

--------------------------------------------------------------------------------



 

may, prior to giving effect to Section 8.1(e), as applicable, elect to submit
all disputed Title Defects and Title Defect Values to the Title Consultant in
accordance with the procedures set forth in Section 2.5(d)(ii)(C); provided,
that notwithstanding anything to the contrary in Section 2.5(d)(ii)(C), such
proceeding shall be solely to determine whether the aggregate adjustments
pursuant to Section 2.2(b)(iii) in respect of any disputed Title Defects and
Title Defect Values asserted by Buyer Parties in good faith would, when taken
together with all other adjustments pursuant to Section 2.2(b)(iii), trigger the
termination right under Section 8.1(e). For the avoidance of doubt, if Seller or
Buyer Parties elect to submit to the Title Consultant in accordance with this
Section 2.5(f), no Party may terminate this Agreement pursuant to
Section 8.1(e) until final resolution of such arbitration unless the termination
right under Section 8.1(e) would otherwise apply solely by virtue of any
undisputed Title Defect Values, together with the exclusion of any Company Oil
and Gas Property pursuant to Section 2.5(b) or Section 2.5(d).

 

(g)                                  Acceptance of Title Condition. EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, BUYER PARTIES REPRESENT AND WARRANT THAT
THEY HAVE BEEN PROVIDED THE OPPORTUNITY TO CONFIRM THE ACQUIRED COMPANY’S
DEFENSIBLE TITLE TO THE COMPANY OIL AND GAS PROPERTIES AND UPON THE CLOSING,
BUYER PARTIES WILL ACCEPT THE COMPANY OIL AND GAS PROPERTIES AT THE CLOSING IN
THE PRESENT CONDITION, “AS IS AND WHERE IS AND WITH ALL FAULTS.” BUYER PARTIES
ACKNOWLEDGE AND AGREE THAT, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT OR
IN THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 2.6(a)(iii) SELLER HAS
MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WRITTEN,
ORAL OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF THE BACKGROUND
MATERIALS OR ANY OTHER INFORMATION RELATING TO THE COMPANY ASSETS FURNISHED BY
OR ON BEHALF OF SELLER OR TO BE FURNISHED TO BUYER PARTIES OR THEIR
REPRESENTATIVES, INCLUDING SELLER’S OR THE ACQUIRED COMPANY’S INTERNAL
APPRAISALS AND INTERPRETIVE DATA.

 

2.6                               Closing Payment and Transfer of Interests.

 

(a)                                 At the Closing, Seller shall deliver to
Buyer Parties:

 

(i)                                     An assignment agreement transferring all
of the Acquired Interests, substantially in the form attached hereto as
Exhibit C, duly and validly executed by Seller (the “Assignment Agreement”);

 

(ii)                                  A certificate meeting the requirements of
U.S. Treasury Regulation Section 1.1445-2(b)(2) providing that Seller is not a
“foreign person” within the meaning of Section 1445 of the Code, in the form and
substance reasonably satisfactory to Buyer Parties, dated as of the Closing Date
and duly executed by Seller;

 

(iii)                               A certificate dated as of the Closing Date
duly executed by a member, manager, officer or authorized person of Seller
regarding the satisfaction of the conditions set forth in Sections 7.1(a),
7.1(b) and 7.1(f), substantially in the form attached hereto as Exhibit D;

 

33

--------------------------------------------------------------------------------



 

(iv)                              (A) Written proof of the assignment to Seller
of that certain Management Agreement dated July 7, 2017, by and between
Springbok Energy Partners II, LLC and SIM, pursuant to which SIM previously
served as “manager” of the Acquired Company and (B) written resignations of the
directors and officers of the Acquired Company that are identified on Schedule
2.6(a), in each case, effective prior to or concurrently with the Closing;

 

(v)                                 A mutual release of any and all claims
between the Acquired Company, on the one hand, and Seller (on its behalf and on
behalf of its Affiliates other than the Acquired Company), SIM and each officer
and director of the Acquired Company, on the other hand;

 

(vi)                              The Registration Rights Agreement
substantially in the form attached hereto as Exhibit F (the “Registration Rights
Agreement”) duly executed by an officer or authorized person of Seller;

 

(vii)                           The Transition Services Agreement substantially
in the form attached hereto as Exhibit G (the “Transition Services Agreement”)
duly executed by an officer of SIM;

 

(viii)                        A joinder to the Exchange Agreement substantially
in the form attached hereto as Exhibit H, dated as of the Closing Date and duly
executed by Seller;

 

(ix)                              An adoption agreement substantially in the
form attached hereto as Exhibit I, dated as of the Closing Date and duly
executed by Seller;

 

(x)                                 To the extent any are listed, evidence of
the termination of the Contracts listed on Schedule 6.14 and a release of the
Acquired Company, each Buyer Party and their respective Affiliates from any and
all liabilities and continuing obligations under or with respect thereto, if
any;

 

(xi)                              The Joint Instruction Letter to the Escrow
Agent in accordance with the terms of the Escrow Agreement authorizing release
of the Deposit, less the Title Defect Escrow Amount (if any), to Seller; and

 

(xii)                           Such other documents, instruments and writings
as may be reasonably required to be delivered by Seller to Buyer Parties at the
Closing to effect the transactions contemplated by this Agreement.

 

(b)                                 At the Closing, Buyer Parties shall deliver
to Seller:

 

(i)                                     In cash by wire transfer of immediately
available funds to the account designated by Seller, an aggregate amount equal
to the Adjusted Cash Purchase Price minus the Deposit (less the Title Defect
Escrow Amount (if any)), in each case as set forth in the Closing Statement;

 

(ii)                                  A number of Opco Common Units and Class B
Units equal to (A) the number of Opco Common Units and Class B Units included in
the Unit Consideration minus (B) the number of Opco Common Units and Class B
Units included in and constituting Indemnity

 

34

--------------------------------------------------------------------------------



 

Units at the Closing, which Indemnity Units shall be delivered and held pursuant
to Section 2.8, in each case of clauses (A) and (B), issued by Opco and KRP, as
applicable, and credited to Seller in book-entry form and, in the case of clause
(A), bearing the standard Securities Act legend applied to Opco Common Units and
Class B Units, as applicable, on the books and records of the Transfer Agent
and, in the case of clause (B), bearing the Restrictive Legends;

 

(iii)                               A certificate dated as of the Closing Date
duly executed by an officer of each Buyer Party regarding the satisfaction of
the conditions set forth in Sections 7.2(a), 7.2(b) and 7.2(e), substantially in
the form attached hereto as Exhibit E;

 

(iv)                              The Registration Rights Agreement duly
executed by an officer of KRP;

 

(v)                                 The Transition Services Agreement duly
executed by an officer of each Buyer Party;

 

(vi)                              The Joint Instruction Letter to the Escrow
Agent in accordance with the terms of the Escrow Agreement authorizing release
of the Deposit, less the Title Defect Escrow Amount (if any), to Seller; and

 

(vii)                           Such other documents, instruments and writings
as may be reasonably required to be delivered by Buyer Parties to Seller at the
Closing to effect the transactions contemplated by this Agreement.

 

2.7                               Closing.

 

Subject to Section 8.1, the closing of the sale and transfer of the Acquired
Interests to Opco as contemplated by this Agreement (the “Closing”) shall take
place electronically through the exchange of facsimile electronic transmittal
(PDF) copies of documents via e-mail (with hard copies of such documents to be
delivered as requested by each Party) on the date that is the later of (a) one
hundred (100) days from the Execution Date and (b) the third (3rd) Business Day
following the satisfaction or waiver of all conditions to the obligations of the
Parties set forth in Section 7.1 and Section 7.2 (excluding conditions that, by
their terms, cannot be satisfied until the Closing, but subject to satisfaction
at the Closing), or such other date as Buyer Parties and Seller may mutually
determine (the date on which the Closing occurs is referred to herein as the
“Closing Date”).

 

2.8                         Escrow.

 

(a)                                 Within one (1) Business Day after the
execution and delivery of this Agreement, Buyer Parties will pay to the Escrow
Agent, by wire transfer of immediately available funds, an earnest money deposit
equal to ten percent (10%) of the Unadjusted Cash Purchase Price (the “Deposit”)
to be deposited in the Escrow Account pursuant to the Escrow Agreement. At the
Closing, the Deposit shall be either (i) released to Seller pursuant to Sections
2.6(a)(xi) and 2.6(b)(vi), less the Title Defect Escrow Amount (if any), and
credited against the Unadjusted Cash Purchase Price in accordance with
Section 2.6(b)(i) at Closing, if Closing occurs, or (ii) if Closing does not
occur, then the Deposit shall be distributed by the Escrow Agent in accordance
with Section 8.3.

 

35

--------------------------------------------------------------------------------



 

(b)                                 At the Closing, Buyer Parties will deposit
into the Indemnity Escrow Account the number of Opco Common Units and Class B
Units included in and constituting Indemnity Units, issued by Opco and KRP, as
applicable, and credited to Seller in book-entry form, bearing the Restrictive
Legends on the books and records of the Transfer Agent in Seller’s Indemnity
Escrow Account, which Opco Common Units and Class B Units (i) Seller shall have
sole and exclusive voting power over unless and until surrendered to Buyer
Parties in accordance with this Agreement and (ii) shall be held in custody by
the Transfer Agent and disbursed in accordance with the provisions of this
Agreement;

 

(c)                                  For the avoidance of doubt, the aggregate
value of the Indemnity Units at the Closing shall equal ten percent (10%) of the
Unadjusted Purchase Price.

 

(d)                                 At Closing, subject to
Section 2.5(d)(i)(D)(5), Buyer Parties will deposit into the Escrow Account any
Title Defect Value related to (i) Curable Properties, (ii) disputed Title
Defects or (iii) disputed Title Defect Values (collectively, the “Title Defect
Escrow Amount”), to the extent the aggregate Title Defect Escrow Amount is
greater than the Deposit, pursuant to the Escrow Agreement. For the avoidance of
doubt, if the Title Defect Escrow Amount is less than the Deposit, then Buyer
Parties will not deposit any additional amounts into the Escrow Account and the
Deposit, or a portion thereof equaling the Title Defect Escrow Amount, will be
deemed to be the applicable Title Defect Escrow Amount.

 

(i)                                     If Seller cures a Title Defect related
to a Curable Property during the Cure Period then, no later than five
(5) Business Days following the resolution (including by resolution of the
Parties) of the cure of such Title Defect, Buyer Parties and Seller shall
deliver a Joint Instruction Letter instructing the Escrow Agent to release from
the Title Defect Escrow Amount to Seller the Title Defect Value related to such
Title Defect.

 

(ii)                                  If Seller partially cures a Title Defect
related to a Curable Property during the Cure Period, then, no later than five
(5) Business Days following the resolution (including by resolution of the
Parties) of the partial cure of such Title Defect, Buyer Parties and Seller
shall deliver a Joint Instruction Letter instructing the Escrow Agent to release
from the Title Defect Escrow Amount (A) to Seller, the amount by which such
partial cure reduces the Title Defect Value related to such Title Defect, and
(B) to Buyer Parties, the remaining Title Defect Value (after applying any
reduction referenced in clause (A) above).

 

(iii)                               With respect to any Title Defect or Title
Defect Value that is the subject of a Title Dispute for which a Title Dispute
Notice is properly submitted in accordance with Section 2.5(d)(ii)(A), no later
than five (5) Business Days following the resolution (including by resolution of
the Parties) of the applicable Title Dispute, Buyer Parties and Seller shall
deliver a Joint Instruction Letter instructing the Escrow Agent to release from
the Title Defect Escrow Amount (A) to Buyer Parties, an amount equal to the
Title Defect Value related to such Title Defect as finally resolved, and (B) to
Seller, the positive difference (if any) between the Title Defect Value
deposited into the Escrow Account in respect of such Title Defect pursuant this
Section 2.8(d) and the Title Defect Value of such Title Defect as finally
resolved.

 

(iv)                              With respect to any Title Defect or Title
Defect Value for which a Title Dispute Notice is not timely submitted in
accordance with Section 2.5(d)(ii)(A), no later than

 

36

--------------------------------------------------------------------------------



 

five (5) Business Days following the expiration of the applicable Title Dispute
Notice Deadline, Buyer Parties and Seller shall deliver a Joint Instruction
Letter instructing the Escrow Agent to release from the Title Defect Escrow
Amount to the applicable Party the amount to be so disbursed pursuant to
Section 2.5(d)(ii).

 

(v)                                 Notwithstanding the foregoing in this
Section 2.8 or any other provision of this Agreement to the contrary, if
(x) Seller cures (or partially cures) a Title Defect related to a Curable
Property during the Cure Period or a Title Dispute is resolved and (y) the
effect of such cure (or partial cure) or resolution causes the aggregate of all
Title Defect Values to not exceed the Title Defect Deductible, then, (A) the
Parties acknowledge and agree that there will be no adjustments to the
Unadjusted Cash Purchase Price or other remedies provided by Seller for any
Title Defects under Section 2.5, (B) except to the extent such amounts have been
paid to Seller (including from the Title Defect Escrow Amount), Seller shall be
reimbursed by Buyer Parties for any downward adjustments to the Unadjusted Cash
Purchase Price under Section 2.5 attributable to the Title Defect Value that
were made at Closing (including, for purposes of clarity, for any Title Defect
Escrow Amounts previously released to Buyer Parties by the Escrow Agent), with
such reimbursement to be reflected and accounted for in the Final Closing
Statement (or, if at such time the final adjustments to the Unadjusted Cash
Purchase Price have already been determined in accordance with Section 2.9, then
Buyer Parties shall promptly pay to Seller in immediately available funds an
amount equal to such reimbursement), and (C) the remainder of the Title Defect
Escrow Amount held in the Escrow Account shall be thereafter released to Seller.

 

(e)                                  Releases of any portion of the Indemnity
Escrow Balance or the Title Defect Escrow Amount shall (i) specify the amount of
the Indemnity Escrow Balance or the Title Defect Escrow Amount to be released
from the Indemnity Escrow Account or the Escrow Account, as applicable,
(ii) specify such account and the Person or Persons to whom such amount shall be
released and (iii) be made only in accordance with (A) written instructions that
are jointly signed by Seller and Buyer Parties, which instructions, (1) with
respect to any Title Defect Escrow Amount, shall be in a form that complies with
the requirements of the Escrow Agreement, and (2) with respect to any Indemnity
Units, shall be in a form acceptable to the Transfer Agent (in each case, a
“Joint Instruction Letter”), (B) requirements in the Escrow Agreement relating
to a Final Determination (as defined in the Escrow Agreement) with respect to
any Title Defect Escrow Amount and (C) with respect to any Indemnity Escrow
Balance, Article 9.

 

(f)                                   In the event of a conflict between the
Escrow Agreement and this Agreement, this Agreement shall govern. If any Party
receives a release of any amount from the Indemnity Escrow Account or the Escrow
Account pursuant to the Escrow Agreement or otherwise to which it is not
entitled pursuant to the terms of this Agreement, such Party shall, (i) if
another Party is entitled to such released amount at that time, transfer such
released amount from the Indemnity Escrow Account or the Escrow Account, as
applicable, to such other Party, or (ii) if no other Party is entitled to such
released amount at that time, deposit such released amount from the Indemnity
Escrow Account or the Escrow Account, as applicable, with the Escrow Agent or
Transfer Agent, as applicable, to be held and released pursuant to the Escrow
Agreement and/or this Agreement, as applicable.

 

37

--------------------------------------------------------------------------------



 

2.9                               Post-Closing Adjustments.

 

(a)                                 Revised Closing Statement. On or before the
date that is ninety (90) days after the Closing Date, Buyer Parties shall
prepare and deliver to Seller a revised Closing Statement setting forth its
assessment of (i) the final amounts described in Sections 2.2(a)(ii),
2.2(a)(iii), 2.2(b)(i), 2.2(b)(ii) and 2.2(b)(iii), the portion of the Payoff
Amounts directly funded by Buyer Parties and the amount of any Seller
Transaction Expenses actually funded by Buyer Parties, in each case, as of or on
the Closing Date, as applicable, (ii) the amount of all Asset Taxes allocable to
Buyer Parties pursuant to Section 6.10(a) but paid or economically borne by
Seller (if any), (iii) the amount of all Asset Taxes allocable to Seller
pursuant to Section 6.10(a) but paid or economically borne by Buyer Parties (if
any) and (iv) all Buyer Entitlements, Buyer Obligations, Seller Entitlements and
Seller Obligations then known to Buyer Parties. Buyer Parties shall provide to
Seller such data and information as Seller may reasonably request supporting the
amounts reflected on the revised Closing Statement (and reasonable access to
Buyer Parties’ personnel, including internal accountants, during normal business
hours) to permit Seller to perform, or cause to be performed, an audit of the
revised Closing Statement, at Seller’s expense. The revised Closing Statement
shall become final and binding upon the Parties on the date (the “Final
Settlement Date”) that is thirty (30) days following receipt thereof by Seller
unless Seller gives Notice of its disagreement (“Notice of Disagreement”) with
respect to Seller’s Adjusted Cash Purchase Price, to Buyer Parties prior to the
Final Settlement Date, it being understood that the Notice of Disagreement shall
not include matters contemplated by Section 2.5.Any Notice of Disagreement shall
specify in reasonable detail the Dollar amount, nature and basis of any
disagreement so asserted. If a Notice of Disagreement is received by Buyer
Parties by the Final Settlement Date, then the Closing Statement (as revised in
accordance with Section 2.9(b) below) shall become final and binding on Buyer
Parties and Seller on, and the Final Settlement Date shall be, the earlier of
(i) the date upon which Seller and Buyer Parties agree in writing with respect
to all matters specified in the Notice of Disagreement and (ii) the date upon
which the Independent Accountant’s Closing Statement is issued by the
Independent Accountant. For the avoidance of doubt and notwithstanding anything
in this Section 2.9 to the contrary, nothing in this Section 2.9 shall prejudice
the rights or remedies hereunder of the Parties with respect to any unresolved
Title Disputes under Section 2.5.

 

(b)                                 Final Closing Statement. During the thirty
(30) days following the date upon which Buyer Parties receive a Notice of
Disagreement, Seller and Buyer Parties shall use commercially reasonable efforts
to attempt to resolve in writing any differences that they may have with respect
to all matters specified in the Notice of Disagreement. If at the end of such
thirty (30) day period (or earlier by mutual agreement), Buyer Parties and
Seller have not reached agreement on such matters, the matters that remain in
dispute (and only such matters) shall promptly be submitted to BDO USA, LLP (the
“Independent Accountant”) for review and final and binding resolution. If BDO
USA, LLP is unable or unwilling to serve as an arbitrator hereunder, then Seller
and Buyer Parties shall, in good faith, mutually agree upon an independent
national accounting firm who has not represented either Party in any material
matter at any time during the two-year period of time immediately preceding its
designation hereunder, to serve as the Independent Accountant. Buyer Parties and
Seller shall, not later than seven (7) days prior to the hearing date set by the
Independent Accountant, each submit a written brief to the Independent
Accountant (and a copy thereof to the other Party on the same day) with proposed
Dollar figures for settlement of the disputes as to the amount of the Cash
Purchase Price Adjustment (together with a proposed

 

38

--------------------------------------------------------------------------------



 

Closing Statement that reflects such figures) consistent with their respective
calculations delivered pursuant to Section 2.9(a). The hearing shall be
conducted on a confidential basis. The Independent Accountant shall consider
only those items or amounts in the Closing Statement which were identified in
the Notice of Disagreement and such written briefs and which remain in dispute
and the Independent Accountant’s decision resolving the matters in dispute shall
be based upon and be consistent with the terms and conditions in this Agreement.
In deciding any matter, the Independent Accountant (i) shall be bound by the
provisions of this Section 2.9 and the related definitions and (ii) may not
assign a value to any disputed item greater than the greatest value for such
item claimed by either Seller or Buyer Parties or less than the smallest value
for such item claimed by Seller or Buyer Parties in their respective
calculations delivered pursuant to Section 2.9(a). The Independent Accountant
shall render a decision resolving the matters in dispute (which decision shall
include a written statement of findings and conclusions) within thirty (30) days
after the conclusion of the hearing, unless the Parties reach agreement prior
thereto and withdraw the dispute from arbitration. The Independent Accountant
shall provide to the Parties explanations in writing of the reasons for its
decisions regarding the Cash Purchase Price Adjustment and shall issue the Final
Closing Statement reflecting such decision, which shall set forth the Cash
Purchase Price Adjustment and the Adjusted Cash Purchase Price as determined by
the Independent Accountant pursuant to this Section 2.9. The decision of the
Independent Accountant shall be (i) final and binding on the Parties and
(ii) final and non-appealable for all purposes hereunder; provided, however,
that such decision may be reviewed, corrected or set aside by a court of
competent jurisdiction, but only if and to the extent that the Independent
Accountant is found by such court of competent jurisdiction to have made
mathematical errors with respect to its decision or to have manifestly violated
the express terms of this Section 2.9 (including the related defined terms set
forth in Section 1.1). The cost of any arbitration (including the fees and
expenses of the Independent Accountant) under this Section 2.9(b) shall be borne
entirely by the Party awarded the smaller percentage of the disputed amount by
the Independent Accountant. The fees and disbursements of Buyer Parties’
independent auditors and other costs and expenses incurred in connection with
the services performed with respect to the Closing Statement shall be borne by
Buyer Parties and the fees and disbursements of Seller’s independent auditors
and other costs and expenses incurred in connection with their preparation of
the Notice of Disagreement shall be borne by Seller. As used in this Agreement,
the term “Final Closing Statement” shall mean the revised Closing Statement
described in Section 2.9(a), as prepared by Buyer Parties and as may be
subsequently adjusted to reflect any subsequent written agreement between the
Parties with respect thereto, or if submitted to the Independent Accountant, the
Independent Accountant’s Closing Statement (“Independent Accountant’s Closing
Statement”) as described in this Section 2.9(b).

 

(c)                                  Final Settlement. If the Adjusted Cash
Purchase Price attributable to Seller set forth on the Closing Statement
delivered pursuant to Section 2.4 exceeds the Adjusted Cash Purchase Price
attributable to Seller as set forth on the Final Closing Statement or the
Independent Accountant’s Closing Statement, as applicable, then Seller shall pay
Buyer Parties such excess amount in cash, together with interest thereon, from
the Closing Date to (but not including) the date on which such payment is paid,
at the rate of three percent per annum calculated and payable in accordance with
Section 2.9(d). If the Adjusted Cash Purchase Price attributable to Seller set
forth on the Final Closing Statement or the Independent Accountant’s Closing
Statement, as applicable, exceeds the Adjusted Cash Purchase Price attributable
to Seller set forth on the Closing Statement delivered pursuant to Section 2.4,
then Buyer Parties shall pay Seller such excess amount in cash, together with
interest thereon, from the Closing Date to (but not including) the

 

39

--------------------------------------------------------------------------------



 

date on which such payment is paid, at the rate of three percent per annum
calculated and payable in accordance with Section 2.9(d). Any adjustments to the
Adjusted Cash Purchase Price made pursuant to this Section 2.9(c) shall be paid
by wire transfer of immediately available funds to an account specified by the
Party to whom such payment is owed within five (5) Business Days after the Final
Settlement Date.

 

(d)                                 Interest. All computations of interest with
respect to any payment due to a Person under this Agreement shall be based on
the applicable interest rate on the basis of a year of 365 days, in each case,
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest is payable. Whenever any
payment under this Agreement will be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of payment of interest.

 

2.10                        Purchase Price Allocation; Tax Treatment.

 

(a)                                 Seller shall prepare and deliver to Buyer
Parties, within sixty (60) days after the Final Settlement Date, an allocation
of the Unadjusted Purchase Price, the assumed obligations and any other items
that are treated as consideration of Seller for U.S. federal Income Tax purposes
among the Company Assets in accordance with Section 1060 of the Code and the
Treasury Regulations promulgated thereunder (the “Allocation”). Buyer Parties
shall have twenty (20) days from the receipt of the Allocation or any update
thereto to review and comment on any Allocation. If Buyer Parties dispute any
items in any proposed Allocation, Seller and Buyer Parties shall use
commercially reasonable efforts to agree on such Allocation within twenty (20)
days after receipt of any written changes proposed by Buyer Parties. If Seller
and Buyer Parties are unable to agree upon such Allocation within such
twenty-day period, then any disputed items in such Allocation shall be resolved
under the procedures described in Section 2.9(b). Once Buyer Parties and Seller
agree to the Allocation or the Allocation is determined by the Independent
Accountant, as applicable, Seller and Buyer Parties shall report consistently
with such Allocation (as revised to take into account subsequent adjustments to
the Unadjusted Purchase Price of Seller) in all Tax Returns, including IRS
Form 8594, which Seller and Buyer Parties shall timely file with the IRS, and
neither Seller nor Buyer Parties shall take any position in any return that is
inconsistent with the Allocation, as adjusted, in each case, unless required to
do so by a final determination as defined in Section 1313 of the Code.

 

(b)                                 Except as the Parties may agree otherwise,
cooperating in good faith, for U.S. federal Income Tax purposes (and for
purposes of state and local Income Taxes which incorporate the U.S. federal
Income Tax provisions referenced in this Section 2.10(b)), Seller and Buyer
Parties agree that Seller shall be treated as transferring the Company Assets
attributable to its Acquired Interests and any Cash Purchase Price Adjustment
due from Seller to Buyer Parties in exchange for the Unadjusted Cash Purchase
Price, Opco Common Units, Class B Units and any Cash Purchase Price Adjustment
due to Seller, which shall be treated (a) as a contribution described in
Section 721 of the Code, with respect to the Opco Common Units and any other
consideration that Buyer Parties and Seller mutually determine in good faith
qualifies for exceptions to the “disguised sale” rules under Section 707 of the
Code and its implementing regulations (the “Contribution”) and (b) otherwise, as
a taxable sale under Section 707(a) of the Code and its implementing Treasury
Regulations. Except as otherwise required by applicable Law,

 

40

--------------------------------------------------------------------------------



 

Seller and Buyer Parties shall, and shall cause each of their Affiliates to
(y) report, act and file all Tax Returns in all respects and for all purposes
consistent with the foregoing treatment and (z) not take any position for Tax
purposes (whether in audits, Tax Returns or otherwise) that is inconsistent with
the foregoing treatment, unless required to do so by a final determination as
defined in Section 1313 of the Code.

 

(c)                                  Differences between the fair market value
and the basis of the Company Assets allocable to the Contribution shall be taken
into account by Opco in the manner required by Section 704(c) of the Code. The
method to be used under U.S. Treasury Regulation 1.704-3 shall be determined by
Buyer Parties. All other determinations regarding the application of
Section 704(c), the determination and maintenance of capital accounts and other
tax matters relating to the Contribution and the assets allocable thereto shall
be made in the discretion of Buyer Parties in a manner consistent with the Opco
Agreement; provided, however, that the differences between the fair market value
and the basis of the assets of Opco (as revalued immediately prior to the
Closing pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(f) in
connection with the transactions contemplated by this Agreement) shall be taken
into account by Opco using the “remedial method” pursuant to Treasury Regulation
Section 1.704-3(d).

 

2.11                        Payments.

 

(a)                                 Buyer Parties shall be entitled to all
revenues, income, proceeds, receipts and credits attributable to production from
the Company Assets occurring from and after the Effective Time (collectively,
the “Buyer Entitlements”), and shall be responsible for (and entitled to any
refunds with respect to) all audit, legal, banking, reserves, payroll, land
system, general and administrative and other expenses incurred by the Acquired
Company from and after the Effective Time (the “Buyer Obligations”). For a
period of twenty-four (24) months from and after the Closing, Seller shall be
entitled to all revenues, income, proceeds, receipts and credits attributable to
production from the Company Assets occurring prior to the Effective Time
(collectively, the “Seller Entitlements”), and shall be responsible for (and
entitled to any refunds with respect to) all audit, legal, banking, reserves,
payroll, land system, general and administrative and other expenses incurred by
the Acquired Company prior to the Effective Time (the “Seller Obligations”).

 

(b)                                 Without duplication of any item that is
accounted for in Sections 2.2, 2.3, 2.5 or 2.9, if: (i) Seller or any of its
Affiliates receive any payment with respect to the Buyer Entitlements, Seller
shall, or shall cause its applicable Affiliates to, promptly remit such payment
to Buyer Parties or their designated Affiliate; and (ii) Seller receives any
invoices, bills or other requests for payment from any Third Party in respect of
the Buyer Obligations, Seller shall send such requests for payment to Buyer
Parties and Buyer Parties shall promptly remit, or cause the Acquired Company to
promptly remit, payment for such request to such Third Party.

 

(c)                                  For a period of twenty-four (24) months
from and after the Closing, and without duplication of any item that is
accounted for in Sections 2.2, 2.3, 2.5 or 2.9, if: (i) Buyer Parties or any of
their Affiliates (including the Acquired Company) receive any payment with
respect to the Seller Entitlements, Buyer Parties shall, or shall cause their
applicable Affiliates to, promptly remit such payment to Seller or its
designated Affiliate; and (ii) Buyer Parties or any of their Affiliates
(including the Acquired Company) receive any invoices, bills or other requests
for payment from any Third Party in respect of the Seller Obligations, Buyer
Parties shall send such requests for payment to Seller and Seller shall promptly
remit, or cause its Affiliates to promptly remit, payment for such request to
such Third Party.

 

41

--------------------------------------------------------------------------------



 

ARTICLE 3
Representations and Warranties Relating to Seller

 

Seller hereby represents and warrants to Buyer Parties the following:

 

3.1                               Organization of Seller.

 

Seller is a limited liability company duly formed, validly existing and in good
standing under the Laws of the jurisdiction of its organization and has the
requisite organizational power and authority to own, lease and otherwise hold
its assets and to conduct its business as it is now being conducted.

 

3.2                               Authorization; Enforceability.

 

Seller has full capacity, power and authority to execute and deliver this
Agreement and the other Transaction Documents to which Seller is a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the other Transaction Documents to which
Seller is a party, the performance of the transactions contemplated hereby and
thereby and the consummation of the transactions contemplated hereby and
thereby, have been duly and validly authorized on the part of Seller, and no
other proceeding on the part of Seller is necessary to authorize this Agreement
and the other Transaction Documents to which Seller is a party or the
performance of the transactions contemplated hereby or thereby. This Agreement
has been duly and validly executed and delivered by Seller, and this Agreement
constitutes a valid and binding obligation of Seller, enforceable against Seller
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity. Each other Transaction Document to which Seller is a party
has been or shall be duly and validly executed and delivered by Seller, and each
such other Transaction Document constitutes or shall constitute a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

 

3.3                               No Conflict; Consents.

 

Except as set forth in Schedule 3.3, the execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents to which Seller is
a party and the consummation of the transactions contemplated hereby and thereby
do not and shall not:

 

(a)                                 in any material respect, violate any Law
applicable to Seller or require any filing with, consent, waiver, approval,
order or authorization of, or declaration, filing or registration with, or
notice to, any Governmental Authority;

 

(b)                                 conflict with or violate any Organizational
Document of Seller (to the extent applicable); or

 

42

--------------------------------------------------------------------------------



 

(c)                                  in any material respect, conflict with or
result in any violation of, cause a breach of any provision of or constitute a
default (with or without the giving of notice, the passage of time or both)
under, or give rise (with or without the giving of notice or the passage of time
or both) to the termination, amendment, cancellation or acceleration of any
obligation (or the right of any Person to so terminate, amend, cancel or
accelerate) or the loss of a benefit or in increased, additional, accelerated or
guaranteed rights or entitlements of any Person, or create any obligation to
make a payment to any other Person, or result in the creation of a Lien (other
than Permitted Encumbrances) on the Acquired Interests, in each case under the
terms, conditions or provisions of any Contract to which Seller is a party or by
which Seller may be bound.

 

3.4                               Consents.

 

Except for the Customary Post-Closing Consents, no material consent, approval or
authorization of, or designation or filing with, any Governmental Authority or
any other Person is required on the part of Seller or any affiliated Acquired
Company in connection with the valid execution and delivery of this Agreement or
the Transaction Documents to which Seller is a party or the consummation of
transactions contemplated hereby or thereby.

 

3.5                               Litigation.

 

As of the date hereof, there are no Proceedings pending or, to the Knowledge of
Seller, threatened, in which Seller is or may be a party affecting the execution
and delivery by Seller of this Agreement or the other Transaction Documents to
which Seller is a party or the consummation of the transactions contemplated
hereby or thereby.

 

3.6                               Ownership of Acquired Interests.

 

(a)                                 Seller holds of record and owns
beneficially, and has good and valid title to, Seller’s Acquired Interests, free
and clear of all Liens (other than (i) Liens arising under the Credit Agreement
(all of which will be released at the Closing) and (ii) restrictions on transfer
arising under state and federal securities Laws or the Organizational Documents
of the Acquired Company), and, upon consummation of the transactions
contemplated hereby, Buyer Parties will acquire good and valid title to Seller’s
Acquired Interests.

 

(b)                                 Neither Seller nor any of its Affiliates is
a party to any option, warrant, purchase right or other Contract or commitment
(other than this Agreement) that would require Seller to sell, transfer, provide
notice to a Person or otherwise dispose of Seller’s Acquired Interests. Neither
Seller nor any of its Affiliates is a party to any voting trust, proxy or other
agreement or understanding with respect to the voting of Seller’s Acquired
Interests.

 

3.7                               Brokers’ Fees.

 

Neither Seller nor any of its Affiliates has entered into any Contract with any
Person regarding any obligation or liability, contingent or otherwise, for any
broker’s fee, finder’s fee or other commission or similar fee in connection with
the transactions contemplated by this Agreement for which Buyer Parties or,
following the Closing, the Acquired Company will have any responsibility
whatsoever (except as expressly contemplated in Section 2.3(b)).

 

43

--------------------------------------------------------------------------------



 

3.8                               Securities Law Compliance.

 

(a)                                 Seller is an accredited investor as defined
in Regulation D under the Securities Act. Seller (i) is acquiring the Opco
Common Units and the Class B Units (and any Common Units issuable upon the
exchange thereof) for its own account and not with a view to distribution,
(ii) has sufficient knowledge and experience in financial and business matters
so as to be able to evaluate the merits and risk of an investment in the Opco
Common Units and Class B Units (and any Common Units issuable upon the exchange
thereof) and is able financially to bear the risks thereof and (iii) understands
that the Opco Common Units and Class B Units (and any Common Units issuable upon
the exchange thereof) will, upon issuance, be characterized as “restricted
securities” under state and federal securities Laws and that under such Laws and
applicable regulations the Opco Common Units and Class B Units (and any Common
Units issuable upon the exchange thereof) may be resold without registration
under such Laws only in certain limited circumstances.

 

(b)                                 Seller has experience in analyzing and
investing in companies similar to each Buyer Party and is capable of evaluating
the merits and risks of its investment in Opco Common Units and Class B Units
(and any Common Units issuable upon the exchange thereof) and has the capacity
to protect its own interests;

 

(c)                                  To the extent necessary, Seller has
retained and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of the acquisition of Opco
Common Units and Class B Units (and any Common Units issuable upon the exchange
thereof) and the other transactions contemplated by this Agreement; and

 

(d)                                 Seller has had an opportunity to discuss
Buyer Parties’ business, management and financial affairs with the members of
Buyer Parties’ management and has had an opportunity to ask questions of the
officers and other representatives of Buyer Parties, which questions were
answered to its satisfaction.

 

3.9                               Taxes.

 

It is not and will not be a principal purpose of the arrangement involving
Seller’s beneficial interest in any partnership interest in Opco to permit any
entity to satisfy the 100-partner limitation of U.S. Treasury Regulation
Section 1.7704-1(h)(1)(ii).

 

ARTICLE 4
Representations and Warranties Relating to the Acquired Company

 

Seller represents and warrants to Buyer Parties with respect to the Acquired
Company the following:

 

4.1                               Organization.

 

The Acquired Company is a limited liability company, duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization or formation and has the requisite organizational power and
authority to own the Company Assets owned by the Acquired Company, as
applicable, and to conduct its business as it is now being conducted. The
Acquired

 

44

--------------------------------------------------------------------------------



 

Company is duly licensed or qualified in each jurisdiction in which the
ownership of the Company Assets owned by the Acquired Company or the character
of its activities is such as to require it to be so licensed or qualified,
except where the failure to be so licensed or qualified would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect. Seller has made available to Buyer Parties complete and correct copies
of all Organizational Documents of the Acquired Company, including any
amendments thereto, and such Organizational Documents are in full force and
effect.

 

4.2                               No Conflict; Consents.

 

The Acquired Company is in material compliance with the terms and conditions of
its own Organizational Documents. Except (i) as set forth in Schedule 4.2 or
(ii) with respect to clauses (a), (c), (d) and (e) below, as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the execution, delivery and performance by Seller of
this Agreement and the other Transaction Documents to which Seller is a party
and the consummation of the transactions contemplated hereby and thereby do not
and shall not:

 

(a)                                 violate any Law applicable to the Acquired
Company or require any filing with, consent, waiver, approval, order or
authorization of, or declaration, filing or registration with, or notice to, any
Governmental Authority, except for the Customary Post-Closing Consents;

 

(b)                                 conflict with or violate any Organizational
Document of the Acquired Company;

 

(c)                                  require any filing with, or the giving of
any notice to, any Person;

 

(d)                                 require any consent or approval of any
Person; or

 

(e)                                  conflict with or result in any violation
of, cause a breach of any provision of, or constitute a default (with or without
the giving of notice, the passage of time or both) under, or give rise (with or
without the giving of notice or the passage of time or both) to the termination,
amendment, cancellation or acceleration of any obligation (or the right of any
Person to so terminate, amend, cancel or accelerate) or the loss of a benefit or
in increased, additional, accelerated or guaranteed rights or entitlements of
any Person, or create any obligation to make a payment to any other Person, or
result in the creation of a Lien (other than Permitted Encumbrances) on any
assets of the Acquired Company, in each case under the terms, conditions or
provisions of any Contract or Lease to which the Acquired Company is a party or
by which the Acquired Company or Company Assets owned by the Acquired Company
may be bound.

 

4.3                               Capitalization.

 

(a)                                 Schedule 4.3(a) sets forth all of the
Acquired Interests of or in the Acquired Company. The Acquired Interests
constitute all of the issued and outstanding equity interests of the Acquired
Company. Seller is the only member of the Acquired Company. Seller’s Acquired
Interests have been duly authorized, are validly issued, fully paid,
non-assessable and free of preemptive rights. Seller’s Acquired Interests were
issued in compliance with applicable Laws.

 

45

--------------------------------------------------------------------------------



 

(b)                                 There are no (i) outstanding membership
interests or other equity interests of the Acquired Company, other than the
Acquired Interests, (ii) outstanding securities of the Acquired Company
convertible into, exchangeable or exercisable for membership interests or other
equity interests of the Acquired Company, (iii) authorized or outstanding
options, preemptive rights, redemption rights, repurchase rights, warrants or
other rights to purchase or acquire from the Acquired Company, or obligations of
the Acquired Company to issue or sell, any membership or other equity interests
or other securities, including securities convertible into or exchangeable for
membership or other equity interests or other securities of such entity,
(iv) equity equivalents, interests in the ownership or earnings or other similar
rights of or with respect to the Acquired Company, (v) authorized or outstanding
bonds, debentures, notes or other indebtedness that entitles the holders to vote
(or convertible or exercisable for or exchangeable into securities that entitle
the holders to vote) with holders of the Acquired Interests on any matter or
(vi) voting trust agreements or other Contracts restricting or otherwise
relating to voting, dividend rights or disposition of the Acquired Interests.
The Acquired Interests are not certificated.

 

(c)                                  The Acquired Company does not own, directly
or indirectly, any capital stock or equity interests (excluding ownership of
marketable securities or similar investment accounts) of any other Person. The
Acquired Company does not have a joint venture or other similar interests in any
Person or obligations, whether contingent or otherwise, to consummate any
material investment in any Person.

 

4.4                               Litigation. Except as set forth on Schedule
4.4, as of the Execution Date neither the Acquired Company nor any Company Asset
(a) is subject to any outstanding Order, (b) is a party to a Proceeding or
(c) to the Knowledge of Seller, has been threatened in writing with any
Proceeding.

 

4.5                               Financial Statements.

 

(a)                                 Schedule 4.5(a) sets forth true and complete
copies of the audited balance sheets for the Acquired Company, and pertaining to
the assets and time periods, described therein, prepared from the books and
records of the Acquired Company, together with the related audited statements of
income, changes in owners’ equity and cash flow, in each case including all
notes and schedules thereto, for the periods then ended (the “Audited Financial
Statements”). Except as set forth on Schedule 4.5(a), the Audited Financial
Statements have been prepared from the books and records of the Acquired Company
in accordance with GAAP applied on a consistent basis throughout the periods
covered thereby (except as otherwise stated in the footnotes or the audit
opinions related thereto) and present fairly in accordance with GAAP, in all
material respects, the financial position and the results of operations of the
Acquired Company as of, and for the periods ended on, the applicable dates set
forth therein, except for normal year-end adjustments.

 

(b)                                 Schedule 4.5(b) sets forth a true and
complete copy of the unaudited balance sheet for the Acquired Company as of the
period ended on September 30, 2019, and pertaining to the assets and time period
described therein, prepared from the books and records of the Acquired Company,
together with the related unaudited statements of income, changes in owners’
equity and cash flow for the periods indicated therein (the “Unaudited Financial
Statements”). Except as set forth on Schedule 4.5(b), the Unaudited Financial
Statements of the Acquired Company have been prepared from the books and records
of the Acquired Company in accordance with GAAP

 

46

--------------------------------------------------------------------------------



 

(except that such Unaudited Financial Statements do not contain all footnotes
required under GAAP) and on a basis and using principles consistent with the
preparation of the Audited Financial Statements and present fairly in accordance
with GAAP, in all material respects, the financial position and the results of
operations of the Acquired Company as of, and for the periods ended on, the
applicable dates set forth therein, except for normal year-end adjustments.

 

(c)                                  Since December 31, 2018, the Acquired
Company has not effected any change in any method of accounting or accounting
practice, except for any such change required because of a concurrent change in
GAAP.

 

(d)                                 The Acquired Company does not have any
liabilities of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, that would be required to be reflected on a balance
sheet prepared in accordance with GAAP, other than: (i) liabilities adequately
provided for, reflected or reserved on the Audited Financial Statements,
(ii) liabilities that have arisen after December 31, 2018 in the Ordinary
Course, (iii) liabilities that constitute Company Indebtedness that will be paid
off at the Closing, (iv) Seller Transaction Expenses or (v) liabilities that,
individually or in the aggregate, have not had, or would not reasonably be
expected to have, a Company Material Adverse Effect.

 

4.6                               Absence of Certain Changes.

 

(a)                                 Since December 31, 2018, there has not been
any circumstance, change or effect that, individually or in the aggregate, has
had, or would reasonably be expected to have, a Company Material Adverse Effect.

 

(b)                                 Since September 30, 2019, except as set
forth in Schedule 4.6(b), no Acquired Company has taken or permitted to occur
any of the actions referred to in Section 6.1(b)(ii), Section 6.1(b)(iii),
Section 6.1(b)(iv), Section 6.1(b)(v), Section 6.1(b)(vii),
Section 6.1(b)(viii), Section 6.1(b)(ix), Section 6.1(b)(x), Section 6.1(b)(xi),
Section 6.1(b)(xii), Section 6.1(b)(xiii), Section 6.1(b)(xiv),
Section 6.1(b)(xv) or Section 6.1(b)(xvi).

 

4.7                               Taxes.

 

(a)                                 (i) All material Tax Returns required to be
filed by the Acquired Company or with respect to the Company Assets prior to the
date hereof have been timely filed, and all such Tax Returns are true, correct
and complete in all material respects, (ii) all material Taxes owed by the
Acquired Company or with respect to the Company Assets prior to the date hereof,
whether or not shown or reported on any Tax Return, have been timely paid,
(iii) there are no Liens (other than Permitted Encumbrances) on any of the
Acquired Interests or Company Assets that arose in connection with any failure
by the Acquired Company to pay any Tax and (iv) there is no material claim
pending or threatened in writing by any Governmental Authority in connection
with any Tax or any Tax Return described in clause (i) or (ii).

 

(b)                                 There is no audit, administrative, judicial
or other proceeding by any Governmental Authority with respect to Taxes with
respect to the Acquired Interests, the Acquired Company or the Company Assets
that has been commenced or is presently pending.

 

47

--------------------------------------------------------------------------------



 

(c)                                  There is not currently in effect any
extension or waiver of any statute of limitations of any jurisdiction regarding
the assessment or collection of any Taxes of the Acquired Company or any Taxes
with respect to the Company Assets.

 

(d)                                 No claim has ever been made by a taxing
authority in a jurisdiction where the Acquired Company does not file Tax Returns
that the Acquired Company or the Company Assets are or may be subject to Taxes
assessed by such jurisdiction.

 

(e)                                  No private letter ruling, technical advice
memorandum, closing agreement or similar ruling, memorandum or agreement by or
with any Governmental Authority is binding on or has been requested with respect
to the Acquired Company or the Company Assets.

 

(f)                                   At all times since its formation through
the date hereof, the Acquired Company has been treated as a partnership or an
entity disregarded from its sole owner for U.S. federal Income Tax purposes and
for purposes of any applicable state and local Income Taxes that follow the U.S.
federal Income Tax treatment of disregarded entities.

 

(g)                                  None of the Company Assets is subject to
any tax partnership agreement or other arrangement requiring a partnership
income Tax Return to be filed under Subchapter K of Chapter 1 of Subtitle A of
the Code or any similar state statute for any period ending after the Closing
Date.

 

4.8                               Contracts.

 

(a)                                 As of the date hereof, Schedule
4.8(a) includes a list of each Seller Material Contract. “Seller Material
Contract” means any of the following Contracts to which the Acquired Company is
a party or by which any of the Acquired Interests or Company Oil and Gas
Properties are bound or subject, other than any Contract that is set forth on
Schedule 6.14 and will be terminated in accordance with Section 6.14 prior to
Closing:

 

(i)                                     Contracts involving obligations of, or
payments to or from, the Acquired Company after the date hereof, individually or
in the aggregate, in excess of one hundred thousand Dollars ($100,000);

 

(ii)                                  Contracts restricting, in any material
respect, the Acquired Company (or, following the Closing, any Affiliate of the
Acquired Company) from freely engaging in any business or competing anywhere;

 

(iii)                               Contracts evidencing Indebtedness for
Borrowed Money;

 

(iv)                              Contracts guaranteeing any obligation of
another Person;

 

(v)                                 Contracts between the Acquired Company, on
the one hand, and any Affiliate of the Acquired Company or any officer,
director, manager or employee of the Acquired Company or Affiliate of the
Acquired Company or any immediate family member of any such individual, on the
other hand;

 

48

--------------------------------------------------------------------------------



 

(vi)                              Contracts containing “tag-along” or similar
rights allowing a Third Party to participate in future sales of any of the
Company Oil and Gas Properties or the Acquired Interests;

 

(vii)                           Contracts for any Hedging Transactions that will
remain outstanding after the Closing;

 

(viii)                        any agreement of indemnification, surety or
guarantee by the Acquired Company on behalf of another Person or the assumption
of any Tax, environmental or other liability of any Person; and

 

(ix)                              Contracts to sell, exchange or otherwise
dispose of all or any part of the Company Assets on or after the Effective Time.

 

(b)                                 Each Seller Material Contract constitutes
the legal, valid and binding obligation of Seller and/or the Acquired Company
party thereto, on the one hand, and, to the Knowledge of Seller, the
counterparties thereto, on the other hand, and is enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.
Neither Seller nor the Acquired Company party thereto, as applicable, is in
material breach or default of its obligations under any of the Seller Material
Contracts. To the Knowledge of Seller, (i) no material breach or material
default by any Third Party exists under any Seller Material Contract and (ii) no
counterparty to any Seller Material Contract has canceled, terminated or
modified, or threatened in writing to cancel, terminate or modify, any Seller
Material Contract. Prior to the execution of this Agreement, true, correct and
complete copies of all Seller Material Contracts and all amendments thereto have
been made available to Buyer Parties.

 

4.9                               Environmental Matters.

 

(a)                                 To Seller’s Knowledge, the Acquired Company
and its ownership of the Company Assets is in material compliance with
applicable Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all material permits required under all
Environmental Laws, and has been for the preceding five (5) years or shorter
period of ownership, as applicable.

 

(b)                                 To Seller’s Knowledge, there are no
environmental conditions that could reasonably be expected to form the basis for
the assertion of any material claim, material investigative, remedial or
corrective obligations or other material liabilities against the Acquired
Company or related to Seller’s indirect ownership of the Company Assets under
any Environmental Law, including OPA90, CERCLA or any similar applicable Law
with respect to any on-site or off-site location.

 

(c)                                  Neither the Acquired Company nor the
Company Assets have received any written notice from a Governmental Authority or
Third Party that remains unresolved alleging a material violation of or material
non-compliance with any Environmental Law or any material permit issued pursuant
to Environmental Law.

 

49

--------------------------------------------------------------------------------



 

(d)                                 Neither the Acquired Company nor the Company
Assets are subject to any pending, or to the Knowledge of Seller, threatened in
writing Proceeding under or related to any Environmental Law (including any such
Proceeding related to designation as a potentially responsible party under
CERCLA or any similar local or state law).

 

(e)                                  All material permits, permit exemptions,
licenses or similar authorizations, if any, required to be obtained or filed by
the Acquired Company or the Company Assets, as applicable, under any
Environmental Law in connection with its current assets, operations and business
have been duly obtained or filed, to Seller’s Knowledge are valid and currently
in effect, and to Seller’s Knowledge the Acquired Company and the Company Assets
are in material compliance with such authorizations.

 

(f)                                   To Seller’s Knowledge, there has been no
release of any Constituents of Concern into the Environment in, on or under any
Oil and Gas Property by the Acquired Company that, with notice or the passage of
time or both, could reasonably be expected to result in a material liability
pursuant to Environmental Law.

 

4.10                        Compliance with Laws.

 

To Seller’s Knowledge, the Acquired Company is and has been for the period of
the Acquired Company’s applicable ownership of the Company Oil and Gas
Properties, in compliance in all material respects with all applicable Laws. The
Acquired Company has, and to Seller’s Knowledge the Acquired Company’s
predecessors in title to the Company Oil and Gas Properties have, complied in
all material respects with all Laws to the extent directly relating to the
acquisition of title to the Company Oil and Gas Properties, and any
solicitations, presentations and/or representations related thereto. Neither
Seller nor the Acquired Company has received a written notice of a material
violation of any Law that is applicable to the Company Oil and Gas Properties
and that has not been (or will be prior to the Closing) corrected or settled.
Notwithstanding any provision in this Section 4.10 (or any other provision of
this Agreement) to the contrary, Section 4.7 and Section 4.9 shall be Seller’s
exclusive representations and warranties with respect to Taxes and environmental
matters, respectively, as well as to related matters, and Seller makes no other
representations or warranties with respect to such matters, including under this
Section 4.10.

 

4.11                        Special Warranty.

 

Except for Permitted Encumbrances, the Acquired Company owns Defensible Title to
the Company Oil and Gas Properties solely against any Person lawfully claiming
or to claim the same or any part thereof, by, through or under the Acquired
Company or any of its respective Affiliates, but not otherwise (the
representation set forth in this Section 4.11, the “Special Warranty of Title”);
provided that in no event shall the Special Warranty of Title extend to Title
Defects of which Buyer Parties had Knowledge of on or prior to the Title Claim
Date.

 

4.12                        No Transfers.

 

Except as set forth on Schedule 4.12, from and after the last date set forth on
the Audited Financial Statements until the Execution Date, the Acquired Company
has not sold, conveyed or

 

50

--------------------------------------------------------------------------------



 

otherwise transferred the Company Assets nor agreed to any such sale, conveyance
or transfer, except as contemplated herein.

 

4.13                        No Cost-Bearing Interests.

 

The Company Assets do not include any unleased mineral interest where Seller or
the Acquired Company has agreed to, or Buyer Parties will have to, bear a share
of drilling, operating or other costs as a participating mineral owner from and
after the Effective Time, other than instances where the Company Assets have
been forcepooled under applicable Law and the Acquired Company’s share of
drilling, operating or other costs as a participating mineral owner in such
pooled unit are set off against the Acquired Company’s share of the proceeds of
production attributable to such pooled unit.

 

4.14                        No Employees or Plans.

 

Since its inception, the Acquired Company has never had any employees. The
Acquired Company does not maintain, sponsor or contribute to, nor is the
Acquired Company required to contribute to, any Employee Benefit Plan. There
does not exist now, nor do any circumstances exist that reasonably could be
expected to result in any liability of the Acquired Company with respect to any
Employee Benefit Plan now maintained or previously maintained by any ERISA
Affiliate of the Acquired Company, other than reimbursements of costs as may be
provided in intercompany service agreements with Seller or its Affiliates.

 

4.15                        Bank Accounts.

 

Schedule 4.15 sets forth a complete and accurate list of all deposit, demand,
savings, passbook, lock box or similar accounts maintained by or on behalf of
the Acquired Company with any bank or financial institution, the names and
addresses of the banks or financial institutions maintaining each such account
and the authorized signatories on each such account.

 

4.16                        Bankruptcy.

 

There are no bankruptcy, reorganization, receivership or arrangement proceedings
pending, being contemplated by or, to Seller’s Knowledge, threatened against the
Acquired Company.

 

4.17                        Suspense Funds; Pay Status.

 

To Seller’s Knowledge, Schedule 4.17 sets forth, as of December 16, 2019,
(a) each Well with respect to which the Acquired Company has received notice
from any lessee or Third Party that any proceeds attributable to such Well are
being or will be placed in suspense with respect to production of Hydrocarbons
from such Well and (b) each Well (i) that has a publicly reported completion
date prior to the Effective Time, (ii) from which Hydrocarbons have been
produced and (iii) for which the Acquired Company has not been placed into pay
status.

 

51

--------------------------------------------------------------------------------



 

ARTICLE 5
Representations and Warranties Relating to Buyer Parties

 

Buyer Parties hereby represent and warrant to Seller:

 

5.1                               Organization of Buyer Parties.

 

Each Buyer Party is a limited partnership or limited liability company, as
applicable, duly formed, validly existing, and in good standing under the Laws
of the jurisdiction of its formation and has the requisite organizational power
and authority to own such Buyer Parties’ Buyer Assets and to conduct its
business as it is now being conducted. Each Buyer Party is duly licensed or
qualified in each jurisdiction in which the ownership of such Buyer Parties’
Buyer Assets or the character of its activities is such as to require it to be
so licensed or qualified, except where the failure to be so licensed or
qualified would not, individually or in the aggregate, reasonably be expected to
have a Buyer Material Adverse Effect. Buyer Parties have made available to
Seller complete and correct copies of all Organizational Documents of Buyer
Parties, including any amendments thereto, and such Organizational Documents are
in full force and effect.

 

5.2                               Authorization; Enforceability.

 

Each Buyer Party has all requisite capacity, power and authority to execute and
deliver this Agreement and the other Transaction Documents to which such Buyer
Party is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the other Transaction Documents to which each
Buyer Party is a party, the performance of the transactions contemplated hereby
and thereby and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized on the part of each Buyer Party,
and no other proceeding on the part of a Buyer Party is necessary to authorize
this Agreement and the other Transaction Documents to which a Buyer Party is a
party or the performance of the transactions contemplated hereby or thereby.
This Agreement has been duly and validly executed and delivered by each Buyer
Party, and this Agreement constitutes a valid and binding obligation of each
Buyer Party, enforceable against each Buyer Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.
Each other Transaction Document to which any Buyer Party is a party has been or
shall be duly and validly executed and delivered by the applicable Buyer Party,
and each such other Transaction Document constitutes or shall constitute a valid
and binding obligation of the applicable Buyer Party, enforceable against such
Buyer Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

 

5.3                               No Conflict; Consents.

 

Each Buyer Party is in material compliance with the terms and conditions of its
Organizational Documents. Except as set forth in Schedule 5.3 or as would not
reasonably be expected to prevent, impede or materially delay the ability of
each Buyer Party to enter into and

 

52

--------------------------------------------------------------------------------



 

perform its obligations under this Agreement, the execution and delivery by each
Buyer Party of this Agreement and the other Transaction Documents to which such
Buyer Party is a party and the consummation of the transactions contemplated
hereby and thereby by a Buyer Party do not and shall not:

 

(a)                                 violate any Law applicable to such Buyer
Party or require any filing with, consent, waiver, approval, order or
authorization of, or declaration, filing or registration with, or notice to, any
Governmental Authority;

 

(b)                                 conflict with or violate any Organizational
Document of a Buyer Party;

 

(c)                                  require any filing with, or the giving of
any notice to, any Person;

 

(d)                                 require any consent or approval of any
Person; or

 

(e)                                  conflict with or result in any violation
of, cause a breach of any provision of, or constitute a default (with or without
the giving of notice, the passage of time or both) under, or give rise (with or
without the giving of notice, the passage of time or both) to the termination,
amendment, cancellation or acceleration of any obligation (or the right of any
Person to so terminate, amend, cancel or accelerate) or the loss of a benefit or
in increased, additional, accelerated or guaranteed rights or entitlements of
any Person, or create any obligation to make a payment to any other Person, or
result in the creation of a Lien on any assets of such Buyer Party, in each
case, under the terms, conditions or provisions of any Contract to which such
Buyer Party is a party or by which such Buyer Party may be bound.

 

5.4                               Capitalization.

 

(a)                                 As of the Execution Date, the issued and
outstanding partnership interests of KRP consist of 23,518,652 Common Units,
25,557,606 Class B Units and 110,000 Series A Cumulative Convertible Preferred
Units representing limited partner interests in KRP. All issued and outstanding
partnership interests of KRP are duly authorized, validly issued, and fully paid
(to the extent required under the Partnership Agreement), non-assessable (except
as such non-assessability may be affected by Sections 17-303, 17-607 and 17-804
of the DRULPA) and free of preemptive rights (except as set forth in the
Partnership Agreement or disclosed in KRP’s SEC Documents). All issued and
outstanding partnership interests of KRP were issued in compliance with
applicable Laws. Except as set forth in the Partnership Agreement or disclosed
in KRP’s SEC Documents, KRP does not have outstanding unitholder purchase
rights, a “poison pill” or any similar arrangement in effect.

 

(b)                                 As of the close of business on the Execution
Date, Schedule 5.4(b) sets forth with respect to each subsidiary of KRP
(excluding Opco), (i) a complete listing of all equity interests of each
subsidiary of KRP that are outstanding, by par value, class and designated
series, as applicable, (ii) the number of equity interests of each subsidiary
that are reserved for issuance under any agreement, whether written or
otherwise, and (iii) the number of equity interests held as treasury interests
by each subsidiary. All issued and outstanding equity interests of each
subsidiary of KRP (excluding Opco) are duly authorized, validly issued, and
fully paid (to the extent required by the applicable Organizational Documents),
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the DRULPA, Sections 18-607 and 18-

 

53

--------------------------------------------------------------------------------



 

804 of the DLLCA or Sections 153.102, 153.112, 153.202 and 153.210 of the Texas
Code) and free of preemptive rights (except as set forth in the applicable
Organizational Documents). Except as set forth in the applicable Organizational
Documents of such Person, no subsidiary of KRP (excluding Opco) is subject to
any equityholder purchase rights, a poison pill or any similar arrangement.

 

(c)                                  Except as disclosed in KRP’s SEC Documents,
(i) there are no outstanding securities of KRP convertible into, exchangeable or
exercisable for partnership interests or other equity interests of KRP,
(ii) authorized or outstanding options, preemptive rights, redemption rights,
repurchase rights, warrants or other rights to purchase or acquire from KRP, or
obligations of KRP to issue or sell, any partnership interests or other equity
interests, including securities convertible into or exchangeable for partnership
interests or other equity interests of KRP, (iii) equity equivalents, interests
in the ownership or earnings, or other similar rights of or with respect to KRP,
(iv) authorized or outstanding bonds, debentures, notes or other indebtedness
that entitle the holders to vote (or convertible or exercisable for or
exchangeable into securities that entitle the holders to vote) with holders of
Common Units on any matter or (v) voting trust agreements or other Contracts
restricting or otherwise relating to voting, dividend rights or disposition of
the partnership interests or other equity interests of KRP.

 

(d)                                 The Class B Units issued pursuant to this
Agreement will be duly authorized by KRP prior to the Closing Date, and when
issued and delivered to Seller in accordance with the terms of this Agreement,
will be validly issued and fully paid (to the extent required under the
Partnership Agreement), non-assessable (except as such non-assessability may be
affected by Sections 17-303, 17-607 and 17-804 of the DRULPA) and free of
preemptive rights (except as set forth in the Partnership Agreement or disclosed
in KRP’s SEC Documents) and any and all Liens and restrictions on transfer,
other than restrictions on transfer disclosed in KRP’s SEC Documents, under this
Agreement, the Partnership Agreement or applicable state and federal securities
Laws.

 

(e)                                  As of the Execution Date, the issued and
outstanding limited liability company interests of Opco consist of 49,077,825
Opco Common Units and 110,000 Opco Series A Cumulative Convertible Preferred
Units. No other class of limited liability company interests of Opco is issued
or outstanding. All issued and outstanding limited liability company interests
of Opco are duly authorized, validly issued and fully paid (to the extent
required by the Opco Agreement), non-assessable (except as such
non-assessability may be affected by Sections 18-607 and 18-804 of the DLLCA)
and free of preemptive rights (except as set forth in the Opco Agreement or
disclosed in KRP’s SEC Documents). The Opco Common Units issued pursuant to this
Agreement will be duly authorized by Opco prior to the Closing Date, and when
issued and delivered to Seller in accordance with the terms of this Agreement,
will be validly issued and fully paid (to the extent required under the Opco
Agreement), non-assessable (except as such non-assessability may be affected by
Sections 18-607 and 18-804 of the DLLCA) and free of preemptive rights (except
as set forth in the Opco Agreement or disclosed in KRP’s SEC Documents) and any
and all Liens and restrictions on transfer, other than restrictions on transfer
disclosed in KRP’s SEC Documents, under this Agreement, the Opco Agreement or
applicable state and federal securities Laws.

 

(f)                                   The Common Units issuable upon exchange of
the Opco Common Units and Class B Units issued hereunder will be duly authorized
by KRP prior to such issuance, and

 

54

--------------------------------------------------------------------------------



 

when issued and delivered to Seller in accordance with the terms of the Exchange
Agreement, will be validly issued and fully paid (to the extent required under
the Partnership Agreement), non-assessable (except as such non-assessability may
be affected by Sections 17-303, 17-607 and 17-804 of the DRULPA) and free of
preemptive rights (except as set forth in the Partnership Agreement or disclosed
in KRP’s SEC Documents) and any and all Liens and restrictions on transfer,
other than restrictions on transfer disclosed in KRP’s SEC Documents, under this
Agreement, the Partnership Agreement or applicable state and federal securities
Laws.

 

5.5                               No Integration.

 

Neither Buyer Parties nor any of their Affiliates have, directly or indirectly
through any agent, sold, offered for sale or solicited offers to buy in respect
of, any “security” (as defined in the Securities Act) that is or will be
integrated with the sale of the Opco Common Units and Class B Units hereunder in
a manner that would require registration under the Securities Act.

 

5.6                               No Stabilization.

 

Neither Buyer Parties nor any of their Affiliates have taken, directly or
indirectly, any action designed to, or that has constituted or that could
reasonably be expected to, cause or result in the artificial stabilization or
manipulation of the price of any security of KRP or to facilitate the sale or
resale of its securities.

 

5.7                               Litigation.

 

Except as set forth on Schedule 5.7, as of the Execution Date no Buyer Party or
any Buyer Asset (a) is subject to any outstanding Order, (b) is a party to a
Proceeding or (c) to the Knowledge of Buyer Parties, has been threatened in
writing with any Proceeding.

 

5.8                               Financial Statements.

 

KRP has timely filed or furnished with the Securities and Exchange Commission
(the “Commission”) all reports, schedules, forms, statements and other documents
(including exhibits and other information incorporated therein) required to be
filed or furnished by it since December 31, 2018 under the Securities Act or the
Exchange Act (all such documents, collectively, the “SEC Documents”). The SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein (the “KRP Financial Statements”), at the
time filed or furnished (except to the extent amended or superseded by a
subsequently filed or furnished SEC Document filed or furnished prior to the
Execution Date) (a) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the light of the circumstances under
which they were made) not misleading, (b) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as
applicable and (c) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto. The KRP Financial Statements were prepared from
the books and records of KRP in accordance with GAAP applied on a consistent
basis during the periods covered thereby (except as may be indicated in the
notes thereto or the omission of notes to the extent permitted by Regulation S-K
or, in the case of unaudited statements, as permitted by Form 10-Q of the
Commission) and subject, in the case of interim financial statements, to normal
year-

 

55

--------------------------------------------------------------------------------



 

end adjustments, and present fairly in accordance with GAAP, in all material
respects, the financial position and the results of operations of KRP as of, and
for the periods ended on, such applicable dates. The other financial information
of KRP, including non-GAAP financial measures, if any, contained or incorporated
by reference in the SEC Documents has been derived from the accounting records
of KRP, and fairly presents in all material respects the information purported
to be shown thereby. Nothing has come to the attention of KRP that has caused it
to believe that the statistical and market-related data included in the SEC
Documents is not based on or derived from sources that are reliable and accurate
in all material respects as of the date on which the applicable SEC Documents
were filed. Based on an annual evaluation of disclosure controls and procedures,
KRP is not aware of (i) any significant deficiency or material weakness in the
design or operation of internal controls over financial reporting that are
likely to adversely affect its ability to record, process, summarize and report
financial data or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls over financial reporting of KRP. KRP does not have any liabilities of
any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, that would be required to be reflected on a balance sheet prepared in
accordance with GAAP, other than: (A) liabilities adequately provided for,
reflected or reserved on the KRP Financial Statements, (B) liabilities that have
arisen after September 30, 2019 in the Ordinary Course or (C) liabilities that,
individually or in the aggregate, have not had, or would not reasonably be
expected to have, a Buyer Material Adverse Effect. As of the date of this
Agreement, there are no outstanding comments from or material unresolved issues
raised by the Commission with respect to any of the SEC Documents.

 

5.9                               Independent Registered Public Accounting Firm.

 

Grant Thornton LLP, which has audited the financial statements of KRP and its
consolidated subsidiaries and delivered its report with respect to the audited
consolidated financial statements contained or incorporated by reference in the
SEC Documents, is an independent registered public accounting firm with respect
to KRP within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States). Grant Thornton LLP has not resigned
or been dismissed as independent registered public accountants of KRP as a
result of or in connection with any disagreement with KRP on any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures.

 

5.10                        Controls and Procedures; Listing.

 

(a)                                 KRP has established and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act)
designed to give reasonable assurance that information relating to KRP required
to be disclosed in the SEC Documents is recorded, summarized and reported within
the time periods specified by the Commission and that such information is
communicated to KRP’s management.

 

(b)                                 The Common Units are listed on the New York
Stock Exchange, and KRP (i) is in material compliance with the applicable
listing and corporate governance rules and regulations of the New York Stock
Exchange and (ii) has not received any notice (A) of delisting or (B) asserting
non-compliance with the listing requirements of the New York Stock Exchange.

 

56

--------------------------------------------------------------------------------



 

KRP has taken no action that is designed to terminate the registration of the
Common Units under the Exchange Act.

 

5.11                        Contracts.

 

Neither Buyer Party is a party to, and no Buyer Assets are bound by or subject
to, any Contract containing (a) any material restriction on any Buyer Party or
its Affiliates from freely engaging in any business or competing anywhere or
(b) any material standstill restriction or similar restriction on any Buyer
Party or its Affiliates from acquiring equity or voting securities of a Third
Party, in each case that is or will be binding upon Seller or any of its
Affiliates as a result of being Affiliated with any Buyer Party or by virtue of
owning the Opco Common Units or the Class B Units issued hereunder.

 

5.12                        Absence of Certain Changes.

 

(a)                                 Since December 31, 2018, except as disclosed
in the SEC Documents, (a) there has not been any circumstance, change or effect
that, individually or in the aggregate, has had, or would reasonably be expected
to have, a Buyer Material Adverse Effect.

 

(b)                                 Since September 30, 2019, except as set
forth in Schedule 5.12(b) or disclosed in KRP’s SEC Documents, Buyer Parties
have not taken or permitted to occur any of the actions referred to in
Section 6.2(b)(ii), Section 6.2(b)(iii), Section 6.2(b)(iv), Section 6.2(b)(v),
Section 6.2(b)(vii), Section 6.2(b)(viii), Section 6.2(b)(ix) or
Section 6.2(b)(x).

 

5.13                        Taxes.

 

(a)                                 (i) All material Tax Returns required to be
filed by a Buyer Party or any of its subsidiaries have been timely filed, and
all such Tax Returns are true, correct and complete in all material respects,
(ii) all material Taxes owed by a Buyer Party or any of its subsidiaries,
whether or not shown or reported on any Tax Return, have been timely paid,
(iii) there are no Liens (other than Permitted Encumbrances) on any of the
assets of a Buyer Party or any of its subsidiaries that arose in connection with
any failure to pay any Tax, and (iv) there is no material claim pending or
threatened in writing by any Governmental Authority in connection with any Tax
or any Tax Return described in clause (i) or (ii).

 

(b)                                 There is no audit, administrative, judicial
or other proceeding by any Governmental Authority with respect to Taxes with
respect to a Buyer Party or any of its subsidiaries that has been commenced or
is presently pending.

 

(c)                                  There is not currently in effect any
extension or waiver of any statute of limitations of any jurisdiction regarding
the assessment or collection of any Taxes of a Buyer Party or any of its
subsidiaries.

 

(d)                                 No claim has ever been made against a Buyer
Party by a taxing authority in a jurisdiction where such Buyer Party or any of
its subsidiaries does not file Tax Returns that such Buyer Party or any of its
subsidiaries is or may be subject to Taxes assessed by such jurisdiction.

 

57

--------------------------------------------------------------------------------



 

(e)                                  No private letter ruling, technical advice
memorandum, closing agreement or similar ruling, memorandum or agreement by or
with any Governmental Authority is binding on or has been requested with respect
to a Buyer Party or any of its subsidiaries.

 

(f)                                   Opco is properly classified as a
partnership for U.S. federal Income Tax purposes and for purposes of any
applicable state Income Taxes that follow U.S. federal Income Tax entity
classification principles, and Opco has never been properly classified as an
association taxable as a corporation for such purposes.

 

5.14                        Environmental Matters.

 

(a)                                 To Buyer Parties’ Knowledge, Buyer Parties
and their ownership of the Buyer Assets are in material compliance with
applicable Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all material permits required under all
Environmental Laws, and have been for the preceding five (5) years or shorter
period of ownership, as applicable.

 

(b)                                 To Buyer Parties’ Knowledge, there are no
environmental conditions that could reasonably be expected to form the basis for
the assertion of any material claim, material investigative, remedial or
corrective obligations or other material liabilities against a Buyer Party or
any Buyer Asset under any Environmental Law, including OPA90, CERCLA or any
similar applicable Law with respect to any on-site or off-site location.

 

(c)                                  Neither Buyer Party has received any
written notice from a Governmental Authority or Third Party that remains
unresolved alleging a material violation of or material non-compliance with any
Environmental Law or any material permit issued pursuant to Environmental Law.

 

(d)                                 None of Buyer Parties or the Buyer Assets
are subject to any pending or, to the Knowledge of Buyer Parties, threatened in
writing Proceeding under or related to any Environmental Law (including any such
Proceeding related to designation as a potentially responsible party under
CERCLA or any similar local or state law).

 

(e)                                  All material permits, permit exemptions,
licenses or similar authorizations, if any, required to be obtained or filed by
any Buyer Party under any Environmental Law in connection with its current
assets, operations and business have been duly obtained or filed, to Buyer
Parties’ Knowledge are valid and currently in effect, and to Buyer Parties’
Knowledge each of Buyer Parties and the Buyer Assets are in material compliance
with such authorizations.

 

(f)                                   To Buyer Parties’ Knowledge, there has
been no release of any Constituents of Concern into the Environment in, on or
under any Buyer Asset that, with notice or the passage of time or both, could
reasonably be expected to result in a material liability pursuant to
Environmental Law.

 

58

--------------------------------------------------------------------------------



 

5.15                        Form S-3 Eligibility.

 

As of the Execution Date, KRP is eligible to register for resale by Seller under
Form S-3 promulgated under the Securities Act the Common Units issuable upon
exchange of the Opco Common Units and the Class B Units to be issued hereunder.

 

5.16                        Brokers’ Fees.

 

Neither Buyer Parties nor any of their Affiliates have entered into any Contract
with any Person that would require the payment by Seller or its Affiliates of
any brokerage fee, finders’ fee, or other commission in connection with the
transactions contemplated by this Agreement.

 

5.17                        Distribution Restrictions.

 

Neither Buyer Parties nor any of their subsidiaries are currently prohibited, or
as a result of the transactions contemplated by this Agreement, will be
prohibited, directly or indirectly, from making distributions with respect to
its equity securities, from repaying to a Buyer Party or any of its subsidiaries
any loans or advances or from transferring any property or assets to a Buyer
Party or any of its subsidiaries, except (a) such prohibitions mandated by the
laws of Buyer Parties’ and each of their respective subsidiaries’ state of
formation and the terms of Buyer Parties’ and each of their subsidiaries’
Organizational Documents and prohibitions contained in the Credit Agreement,
dated as of January 11, 2017, among KRP, the several lenders from time to time
parties thereto and Frost Bank, as administrative agent and sole arranger, as
amended (the “KRP Credit Agreement”), (b) where such prohibition would not have
a Buyer Material Adverse Effect and (c) as set forth in Schedule 5.17.

 

5.18                        Securities Law Compliance.

 

Opco is an accredited investor as defined in Regulation D under the Securities
Act. Opco (a) is acquiring the Acquired Interests for its own account and not
with a view to distribution, (b) has sufficient knowledge and experience in
financial and business matters so as to be able to evaluate the merits and risk
of an investment in the Acquired Interests and is able financially to bear the
risks thereof and (c) understands that the Acquired Interests will, upon
purchase, be characterized as “restricted securities” under state and federal
securities Laws and that under such Laws and applicable regulations the Acquired
Interests may be resold without registration under such Laws only in certain
limited circumstances. Opco has had an opportunity to discuss the Acquired
Company’s business, management and financial affairs with the members of the
Acquired Company’s management and has had an opportunity to ask questions of,
and receive answers from, the officers and other representatives of the Acquired
Company.

 

5.19                        Exemptions from Securities Laws.

 

Provided that the representations made by Seller in Section 3.8 of this
Agreement are true and accurate on the Closing Date, the Indemnity Escrow First
Release Date and the Indemnity Escrow Second Release Date, as applicable, the
issuance of Opco Common Units and Class B Units to Seller in accordance with the
terms of this Agreement will be exempt from the registration requirements of the
Securities Act, and no document will be required to be filed, no proceeding will
be required to be taken and no permit, approval, consent or authorization will
be required to be obtained by Buyer Parties under the Securities Act in
connection with such issuance.

 

59

--------------------------------------------------------------------------------



 

5.20                        Sarbanes-Oxley.

 

KRP and, to KRP’s Knowledge, the directors or officers of KRP’s general partner,
in their capacities as such, are in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith. KRP maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(a) transactions are executed in accordance with management’s general or
specific authorization; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (c) access to assets is permitted only in accordance
with management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

5.21                        Investment Company Status.

 

Neither Buyer Parties nor any of their subsidiaries are, and immediately after
the purchase of the Acquired Interests hereunder, will be, an “investment
company” or an entity “controlled” by an “investment company,” as such terms are
defined in the Investment Company Act of 1940, as amended.

 

5.22                        BUYER PARTIES’ INDEPENDENT INVESTIGATION;
DISCLAIMER.

 

BUYER PARTIES AND THEIR RESPECTIVE REPRESENTATIVES HAVE UNDERTAKEN AN
INDEPENDENT INVESTIGATION AND VERIFICATION OF THE COMPANY ASSETS AND THE
BUSINESS, OPERATIONS AND FINANCIAL CONDITION OF THE ACQUIRED COMPANY. BUYER
PARTIES ARE (OR THEIR RESPECTIVE ADVISORS ARE) EXPERIENCED AND KNOWLEDGEABLE IN
THE OIL AND GAS BUSINESS AND AWARE OF THE RISKS OF THAT BUSINESS. IN ENTERING
INTO THIS AGREEMENT, BUYER PARTIES HAVE RELIED UPON THEIR OWN INVESTIGATION AND
ANALYSIS AND THE SPECIFIC REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN
ARTICLE 3, ARTICLE 4 AND THE CERTIFICATE TO BE DELIVERED PURSUANT TO
SECTION 2.6(a)(iii), OF THIS AGREEMENT, AND BUYER PARTIES:

 

(a)                                 ACKNOWLEDGE AND AGREE THAT THEY HAVE NOT
BEEN INDUCED BY AND HAVE NOT RELIED UPON ANY REPRESENTATIONS, WARRANTIES OR
STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY SELLER, THE ACQUIRED COMPANY OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EQUITY HOLDERS, EMPLOYEES,
AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES THAT ARE
NOT EXPRESSLY SET FORTH IN ARTICLE 3, ARTICLE 4 OR IN THE CERTIFICATE TO BE
DELIVERED PURSUANT TO SECTION 2.6(a)(iii) OF THIS AGREEMENT, WHETHER OR NOT ANY
SUCH REPRESENTATIONS, WARRANTIES OR STATEMENTS WERE MADE IN WRITING OR ORALLY;

 

(b)                                 ACKNOWLEDGE AND AGREE THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN ARTICLE 3,

 

60

--------------------------------------------------------------------------------



 

ARTICLE 4 OR IN THE CERTIFICATE TO BE DELIVERED PURSUANT TO
SECTION 2.6(a)(iii) OF THIS AGREEMENT, NONE OF SELLER, THE ACQUIRED COMPANY OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EQUITY HOLDERS, EMPLOYEES,
AFFILIATES, CONTROLLING PERSONS, AGENTS, ADVISORS OR REPRESENTATIVES MAKES OR
HAS MADE, AND EACH SUCH PERSON DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION
PROVIDED OR MADE AVAILABLE TO BUYER PARTIES OR THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, AGENTS OR
REPRESENTATIVES, INCLUDING ANY INFORMATION, DOCUMENT OR MATERIAL PROVIDED OR
MADE AVAILABLE, OR STATEMENTS MADE, TO BUYER PARTIES (INCLUDING THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, ADVISORS, AGENTS OR
REPRESENTATIVES) IN DATA ROOMS, MANAGEMENT PRESENTATIONS OR SUPPLEMENTAL DUE
DILIGENCE INFORMATION PROVIDED TO BUYER PARTIES (INCLUDING THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AFFILIATES, CONTROLLING PERSONS, ADVISORS, AGENTS OR
REPRESENTATIVES) IN CONNECTION WITH DISCUSSIONS OR ACCESS TO MANAGEMENT OF
SELLER, THE ACQUIRED COMPANY OR ANY OF THEIR RESPECTIVE AFFILIATES OR IN ANY
OTHER FORM IN EXPECTATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(COLLECTIVELY, “SELLER DUE DILIGENCE INFORMATION”). SOLELY TO THE EXTENT SUCH
INFORMATION IS NOT THE EXPRESS SUBJECT MATTER OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN, BUYER PARTIES HAVE NOT RELIED ON THE SELLER DUE
DILIGENCE INFORMATION FOR PURPOSES OF ENTERING INTO THIS AGREEMENT AND SELLER,
THE ACQUIRED COMPANY AND THEIR RESPECTIVE AFFILIATES SHALL HAVE NO
RESPONSIBILITY FOR ANY FAILURE OF SELLER DUE DILIGENCE INFORMATION TO BE TRUE OR
CORRECT; AND

 

(c)                                  ACKNOWLEDGE AND AGREE THAT (i) THE SELLER
DUE DILIGENCE INFORMATION INCLUDES CERTAIN PROJECTIONS, ESTIMATES AND OTHER
FORECASTS, AND CERTAIN BUSINESS PLAN INFORMATION, (ii) THERE ARE UNCERTAINTIES
INHERENT IN ATTEMPTING TO MAKE SUCH PROJECTIONS, ESTIMATES AND OTHER FORECASTS
AND PLANS AND BUYER PARTIES ARE FAMILIAR WITH SUCH UNCERTAINTIES AND
(iii) SUBJECT TO THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN
OR IN THE CERTIFICATE TO BE DELIVERED PURSUANT TO SECTION 2.6(a)(iii) OF THIS
AGREEMENT, BUYER PARTIES ARE TAKING FULL RESPONSIBILITY FOR MAKING THEIR OWN
EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL PROJECTIONS, ESTIMATES AND OTHER
FORECASTS AND PLANS SO FURNISHED TO THEM AND ANY USE OF OR RELIANCE BY BUYER
PARTIES ON SUCH PROJECTIONS, ESTIMATES AND OTHER FORECASTS AND PLANS SHALL BE AT
THEIR SOLE RISK.

 

5.23                        Financial Ability.

 

Buyer Parties have, through a combination of cash on hand and capital
commitments and pursuant to commitments for other sources of financing (which
commitments are subject to the terms and conditions set forth in the agreements
containing such commitments in effect on the date

 

61

--------------------------------------------------------------------------------



 

hereof), funds sufficient to fund the aggregate Dollar amount constituting the
Unadjusted Cash Purchase Price (as defined in this Agreement) plus the
Unadjusted Cash Purchase Price (as defined in the SEP I SPA) to be funded
separate and apart from the Equity Financing and to satisfy the related costs
and expenses arising in connection with the consummation thereof.

 

ARTICLE 6
Covenants

 

6.1                               Conduct of Seller’s Business.

 

(a)                                 Operations before the Closing. Except (i) as
expressly provided in this Agreement, (ii) as set forth in Schedule 6.1 or
(iii) for any actions required to be taken by the Acquired Company pursuant to
Law, between the Execution Date and the Closing, without the prior written
consent of Buyer Parties, in each case, which shall not be unreasonably
withheld, conditioned or delayed, Seller shall cause the Acquired Company to
(y) operate in the Ordinary Course and (z) maintain in all material respects the
books of account and Records relating to the business of the Acquired Company in
the usual, regular and ordinary manner and in accordance with the usual
accounting practices of each such Person.

 

(b)                                 Restricted Activities. Without the prior
written consent of Buyer Parties, which consent shall not be unreasonably
withheld, conditioned or delayed (provided, that if Buyer Parties fail to reject
in writing a request for consent from Seller within five (5) Business Days of
Seller’s Notice requesting such consent, Buyer Parties shall be deemed to have
provided such consent), between the Execution Date and the Closing and except as
set forth on Schedule 6.1, Seller shall cause the Acquired Company not to:

 

(i)                                     amend its Organizational Documents;

 

(ii)                                  adopt, enter into, authorize, recommend,
propose or announce an intention to adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization;

 

(iii)                               change its accounting methods, policies or
practices, except as required by applicable Law as concurred to by its
independent auditors and notice of which is given in writing by Seller to Buyer
Parties;

 

(iv)                              acquire by merger, consolidation, purchase or
otherwise any equity interests in any Person, purchase substantially all the
assets of or otherwise acquire any business or division of any Person, or make
any loan or advance to, or capital contribution or other investment in, any
other Person (other than equity investments in the Acquired Company), including
the formation of any joint ventures;

 

(v)                                 offer, issue, deliver, grant, transfer,
sell, mortgage, pledge, hypothecate, grant any security interest in or otherwise
subject to any Lien, or authorize or propose to offer, issue, deliver, grant,
transfer, sell, mortgage, pledge, hypothecate, grant any security interest in or
otherwise subject to any Lien, any (A) Company Assets or Acquired Interest or
other equity interest in the Acquired Company, (B) securities convertible into
any Acquired Interest or

 

62

--------------------------------------------------------------------------------



 

other equity interests or (C) rights, warrants, commitments or options to
acquire any Company Assets or Acquired Interest or other equity interests;

 

(vi)                              (A) declare, set aside or pay any dividends
(other than cash dividends payable and actually paid prior to the Closing) on,
or make any other distribution in respect of any Acquired Interests (whether in
cash, stock or property, or any combination thereof, but other than cash
distributions made to Seller prior to the Closing), (B) adjust, split, combine
or reclassify any Acquired Interests or other equity interests in any Acquired
Company or (C) repurchase, redeem or otherwise acquire, or offer to repurchase,
redeem or otherwise acquire, any Acquired Interests or other equity interests in
any Acquired Company;

 

(vii)                           enter into any derivative, option, hedge or
futures Contracts;

 

(viii)                        enter into any new line of business;

 

(ix)                              incur any Indebtedness for Borrowed Money
(other than borrowings pursuant to the Credit Agreement) or issue or sell any
debt securities or options, warrants, calls or other rights to acquire any debt
securities of the Acquired Company;

 

(x)                                 hire any employees;

 

(xi)                              enter into any Contract (A) that would
constitute a Seller Material Contract, (B) that restrains, limits or impedes any
Acquired Company’s ability to compete with or conduct any business or line of
business, including geographic limitations on any Acquired Company’s activities
or (C) with Seller or an Affiliate of Seller, in each case other than Contracts
with respect to Excluded Assets or Contracts that will be terminated prior to
the Closing with no ongoing liability applicable to the Acquired Company;

 

(xii)                           terminate (other than terminations based on the
expiration without any affirmative action by Seller or that do not result in any
material liability to the Acquired Company), cancel, materially amend or modify
any Seller Material Contract;

 

(xiii)                        terminate (other than terminations based on the
expiration without any affirmative action by Seller or that do not result in any
material liability to the Acquired Company), cancel, materially amend or modify
any oil, gas and/or mineral lease or any instrument creating or evidencing an
interest in Hydrocarbons (a “Lease”), or voluntarily waive or release any
material right with respect to any Leases;

 

(xiv)                       commence any Proceeding or settle or compromise any
Proceedings other than those that provide for a complete release of the Acquired
Company from all claims subject to such dispute and do not provide for any
admission of liability by the Acquired Company;

 

(xv)                          enter into, execute or extend any Leases or
otherwise take any action that would reasonably be expected to result in the
receipt of lease bonuses, delay rentals or similar payments;

 

(xvi)                       make or change any material Tax elections with
respect to the Company Assets or the Acquired Company, except as required by
applicable Law; or

 

63

--------------------------------------------------------------------------------



 

(xvii)                    agree, whether in writing or otherwise, to do any of
the foregoing.

 

(c)                                  Notwithstanding the above provisions of
Section 6.1, prior to the Closing, Seller may, and may cause its Affiliates to,
(i) remove all cash and cash equivalents from the Acquired Company in such
manner as Seller shall determine, provided that such removal does not impose any
liability or obligation on the Acquired Company that will survive the Closing,
or create any Lien on any Company Asset, and (ii) take all necessary actions to
(A) wind up or otherwise terminate any and all Hedging Transactions to which the
Acquired Company is a party and (B) satisfy all obligation owing under and
otherwise discharge and release or terminate the loan documents related to the
Credit Agreement.

 

(d)                                 Requests for approval of any action
restricted by this Section 6.1 shall be delivered to the following individual,
who shall have full authority to grant or deny such requests for approval on
behalf of Buyer Parties:

 

Matt Daly
Kimbell Royalty Group
777 Taylor Street, Suite 810
Fort Worth, Texas 76102
Email: matt@kimbellrp.com

 

6.2                               Conduct of Buyer Parties’ Business.

 

(a)                                 Operations before the Closing. Except (i) as
expressly provided in this Agreement, (ii) as set forth in Schedule 6.2 or
(iii) for any actions required to be taken by a Buyer Party pursuant to Law,
without the prior written consent of Seller, in each case which shall not be
unreasonably withheld, conditioned or delayed, between the Execution Date and
the Closing, Buyer Parties shall (y) operate in the Ordinary Course and
(z) maintain in all material respects the books of account and Records relating
to the business of Buyer Parties in the usual, regular and ordinary manner and
in accordance with the usual accounting practices of Buyer Parties.

 

(b)                                 Restricted Activities. Without the prior
written consent of Seller, which consent shall not be unreasonably withheld,
conditioned, or delayed (provided, that if Seller fails to reject in writing a
request for consent from Buyer Parties within five (5) Business Days of Buyer
Parties’ Notice requesting such consent, Seller shall be deemed to have provided
such consent), and except as expressly contemplated in this Agreement between
the Execution Date and the Closing, Buyer Parties shall not:

 

(i)                                     amend their respective Organizational
Documents in a manner that would have an adverse effect on the rights,
preferences or privileges of the Common Units, the Opco Common Units or the
Class B Units;

 

(ii)                                  adopt, enter into, authorize, recommend,
propose or announce an intention to adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization;

 

64

--------------------------------------------------------------------------------



 

(iii)                               change their respective accounting methods,
policies or practices, except as required by applicable Law as concurred to by
its independent auditors and notice of which is given in writing by Buyer
Parties to Seller;

 

(iv)                              acquire by merger, consolidation, purchase or
otherwise any equity interests in any Person, purchase substantially all the
assets of or otherwise acquire any business or division of any Person, or make
any loan or advance to, or capital contribution or other investment in, any
other Person, including the formation of any joint ventures;

 

(v)                                 offer, issue, deliver, grant, transfer,
sell, mortgage, pledge, hypothecate, grant any security interest in, or
otherwise subject to any Lien, or authorize or propose to offer, issue, deliver,
grant, transfer, sell, mortgage, pledge, hypothecate, grant any security
interest in, or otherwise subject to any Lien, any (A) equity interests in,
Buyer Parties or their subsidiaries, (B) securities convertible into any equity
interests in Buyer Parties or their subsidiaries or (C) rights, warrants,
commitments or options to acquire any equity interests in, Buyer Parties or
their subsidiaries, in each case, other than in connection with the Equity
Financing or among wholly-owned subsidiaries of either Buyer Party;

 

(vi)                              (A) except in connection with Buyer Parties’
regularly scheduled quarterly cash distributions and other cash dividends or
distributions between Buyer Parties and/or their respective subsidiaries in
connection therewith, declare, set aside or pay any dividends on, or make any
other distribution in respect of any of Buyer Parties’ or their subsidiaries’
equity interests (whether in the form of stock or property or any combination
thereof), (B) adjust, split, combine or reclassify any equity interests of Buyer
Parties or their subsidiaries or (C) repurchase, redeem or otherwise acquire, or
offer to repurchase, redeem or otherwise acquire, any equity interests in Buyer
Parties or their subsidiaries;

 

(vii)                           enter into any new line of business;

 

(viii)                        incur any Indebtedness for Borrowed Money (other
than in the Ordinary Course, including to fund all or a portion of the Adjusted
Cash Purchase Price, and as otherwise permitted pursuant to the KRP Credit
Agreement) or issue or sell any debt securities or options, warrants, calls or
other rights to acquire any debt securities of Buyer Parties or their
subsidiaries, in each case, other than among wholly owned subsidiaries of either
Buyer Party and KRP;

 

(ix)                              enter into or modify or permit any of its
subsidiaries to enter into or modify the terms of any transaction with an
Affiliate of a Buyer Party or its subsidiaries or terminate any such arrangement
(other than arrangements between Buyer Parties or between a Buyer Party and any
wholly owned subsidiaries thereof);

 

(x)                                 make or change any material Tax elections
with respect to the assets of Buyer Parties, except as required by applicable
Law; or

 

(xi)                              agree, whether in writing or otherwise, to do
any of the foregoing.

 

65

--------------------------------------------------------------------------------



 

(c)                                  Requests for approval of any action
restricted by this Section 6.2 shall be delivered to the following individuals,
who shall have full authority to grant or deny such requests for approval on
behalf of Seller set forth under such individual’s name:

 

Ryan Watts

Springbok Investment Management, LP
5950 Berkshire Lane, Suite 1250
Dallas, Texas 75225
E-mail: rwatts@springbokenergy.com

 

6.3                               Sale of SSR Interests.

 

On or prior to the Closing Date, SSR shall contribute, transfer, assign, convey
and deliver to the Acquired Company, to be effective as of the Effective Time,
and the Acquired Company shall purchase, receive, acquire and accept, all of
SSR’s right, title and interest in the Company Oil and Gas Properties listed on
Schedule 6.3, in each case, free and clear of all Liens other than Permitted
Encumbrances.

 

6.4                               Access; Confidentiality.

 

(a)                                 To the extent related to the Acquired
Company, from and after the date hereof until the Closing Date (or earlier
termination of this Agreement), but subject to the other provisions of this
Section 6.4 and obtaining any required consents of Third Parties (which consents
Seller shall use commercially reasonable efforts to obtain; provided, that
Seller shall not be required to make any payments therefor), Seller shall
provide Buyer Parties and their Representatives access to the Records that are
in Seller’s or its Affiliate’s possession or control at such time (the
“Assessment”); provided, however, such access shall not materially interfere
with the Acquired Company’s ownership of the Company Assets in the Ordinary
Course. Any Assessment conducted by Buyer Parties or on behalf of Buyer Parties
hereunder shall be conducted at Buyer Parties’ sole cost, risk and expense and
any conclusions resulting from any such Assessment shall be deemed to result
solely from Buyer Parties’ own independent review and judgment. Subject to the
express representations and warranties contained in Article 4, Seller shall not
be deemed by Buyer Parties’ receipt of the Records in connection with any
Assessment to have made any representation or warranty, express, implied or
statutory, as to the Company Assets or the accuracy of such Records or the
information contained therein.

 

(b)                                 All information obtained by and access
granted to Buyer Parties and their representatives under this Section 6.4 shall
be subject to the terms of Section 6.11.

 

(c)                                  Contact with Business Relations. Prior to
the Closing, Buyer Parties and their Representatives shall contact and
communicate with the business relations of the Acquired Company and its
Affiliates in connection with the transactions contemplated hereby only with the
prior written consent of Seller, such consent not to be unreasonably withheld.
Upon request by Buyer Parties, to the extent such consent is granted, Seller
shall use commercially reasonable efforts to facilitate communications between
Buyer Parties and the employees, customers, suppliers and other business
relations of the Acquired Company.

 

66

--------------------------------------------------------------------------------



 

6.5                               Books and Records.

 

No later than thirty (30) days after the Closing, Seller shall deliver to Buyer
Parties all Records that are in possession of Seller, except for the Excluded
Records. From and after the Closing Date, subject to Section 6.11, Seller may
(at Seller’s sole cost and expense) retain a copy of any or all of the Seller
Due Diligence Information and all other books and records relating to the
business or operations of the Acquired Company on or before the Closing Date
that are required by Seller to comply with legal obligations or that relate to
the Excluded Assets.

 

6.6                               Insurance.

 

Buyer Parties acknowledge and agree that, effective upon the Closing, the
insurance policies of Seller and its Affiliates related to the Acquired Company
shall be terminated or modified to exclude coverage of the Acquired Company,
and, as a result, it shall be the obligation of Buyer Parties to obtain at their
sole cost and expense replacement insurance effective from and after the
Closing. Seller shall pursue, and shall cause its Affiliates to pursue, on
behalf of and for the benefit of the Acquired Company, any recovery under any
such insurance policy with respect to any event or occurrence during the Interim
Period; provided, that if such recovery occurs subsequent to the Closing, Seller
or any of Seller’s Affiliates receiving such recovery shall pay to Buyer Parties
the amount of such recovery upon receipt thereof by Seller or its Affiliates.

 

6.7                               Further Assurances.

 

Subject to the terms and conditions of this Agreement, including
Section 6.15(b)(i), each Party will use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable, under applicable Law or otherwise, to consummate the
transactions contemplated by this Agreement. The Parties agree to, and Seller,
prior to the Closing, and Buyer Parties, after the Closing, agree to cause the
Acquired Company to, execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be necessary
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement in accordance with the terms hereof.

 

6.8                               Publicity.

 

All press releases or other public communications of any nature whatsoever
relating to the transactions contemplated by this Agreement, and the method of
the release for publication thereof, shall be subject to the prior written
consent of Buyer Parties and Seller; provided, however, that nothing herein
shall prevent a Party from publishing such press releases or other public
communications as is necessary to satisfy such Party’s obligations under
applicable securities or other Laws or under the rules of any stock or
commodities exchange after consultation with the other Party; provided, further,
that nothing in this Section 6.8 will preclude (a) any Party, their Affiliates
or their Representatives from making any “tombstone” or similar advertisement
that does not state the Unadjusted Purchase Price or Adjusted Cash Purchase
Price, any component thereof, or the manner of its determination with the prior
written consent of Buyer Parties or Seller, as applicable, which consent will
not be unreasonably conditioned, delayed or withheld, (b) any Party from
discussing (on a confidential basis) the return on any underlying investment
with respect to the Acquired Company and the acquisition or disposition of the
Acquired Company in connection with legitimate fundraising activities or fund
performance reporting to current or

 

67

--------------------------------------------------------------------------------



 

prospective investors, lenders or partners post-Closing or (c) any Party from
communicating with its employees on a confidential basis.

 

6.9                               Fees and Expenses; Transfer Taxes.

 

(a)                                 Except as otherwise provided in this
Agreement, including Section 8.3(d), all fees and expenses, including fees and
expenses of counsel, financial advisors and accountants, incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Party incurring such fee or expense.

 

(b)                                 Buyer Parties shall be responsible for, and
shall indemnify and hold harmless Seller against, any state or local transfer,
sales (including bulk sales), use, real property transfer, controlling interest
transfer, filing, value added, documentary, stamp, gross receipts, registration,
conveyance, excise, recording, licensing, stock transfer stamps or other similar
Taxes and fees arising out of or in connection with or attributable to the
transactions contemplated by this Agreement (the “Transfer Taxes”). All Tax
Returns with respect to Transfer Taxes incurred in connection with this
Agreement or otherwise in connection with the transactions contemplated
hereunder shall be timely filed by the Party responsible for such filing under
applicable law. Buyer Parties and Seller shall reasonably cooperate to reduce or
eliminate any Transfer Taxes to the extent permitted by applicable Law.

 

6.10                        Taxes.

 

(a)                                 Each Party shall be responsible for and bear
its own Income Taxes. Seller shall retain responsibility for, and shall bear,
all Asset Taxes for (i) any period ending prior to the Effective Time and
(ii) the portion of any Straddle Period ending immediately prior to the
Effective Time. All Asset Taxes arising on or after the Effective Time
(including the portion of any Straddle Period beginning at the Effective Time)
shall be allocated to and borne by Buyer Parties. For purposes of allocation
between the Parties of Asset Taxes for any Straddle Period, (A) Asset Taxes that
are attributable to the severance or production of Hydrocarbons (including ad
valorem or property taxes measured by or based on production) shall be allocated
based on severance or production occurring before the Effective Time (which
shall be Seller’s responsibility) and from and after the Effective Time (which
shall be Buyer Parties’ responsibility); (B) Asset Taxes that are based upon or
related to sales or receipts or imposed on a transactional basis (other than
such Asset Taxes described in clause (A)) shall be allocated based on
transactions giving rise to such Asset Taxes occurring before the Effective Time
(which shall be Seller’s responsibility) and from and after the Effective Time
(which shall be Buyer Parties’ responsibility); and (C) Asset Taxes that are ad
valorem, property or other Asset Taxes imposed on a periodic basis (other than
Asset Taxes described in clause (A)) shall be allocated pro rata per day between
the portion of the Straddle Period ending on and including the day immediately
prior to the day on which the Effective Time occurs (which shall be Seller’s
responsibility) and the portion of the Straddle Period beginning on the day on
which the Effective Time occurs (which shall be Buyer Parties’ responsibility).
For purposes of the preceding sentence, any exemption, deduction, credit or
other item that is calculated on an annual basis shall be allocated pro rata per
day between the portion of the Straddle Period ending on and including the day
immediately prior to the day on which the Effective Time occurs and the portion
of the Straddle Period beginning on the day on which the Effective Time occurs.
Ad valorem Taxes that are levied based upon the value of Hydrocarbons produced
in the preceding calendar year (including pursuant to Colorado Revised Statutes
Section 39-7-101) shall be apportioned between the Parties in accordance with
the relative ownership periods during which production occurred; accordingly,
such Taxes for 2020, based on 2019 production of Hydrocarbons shall be
apportioned between the Parties in proportion to the time period that each
respective Party was deemed to own the Company Oil and Gas Properties during the
2019 taxable year, such that Seller shall be liable for these taxes in
proportion to the 2019 Hydrocarbon production revenue from the Company Oil and
Gas Properties prior to the Effective Time and Buyer Parties shall be liable for
these Taxes in proportion to the 2019 Hydrocarbon production revenue from the
Company Oil and Gas Properties from and after the Effective Time. To the extent
the actual amount of any Asset Taxes described in this Section

 

68

--------------------------------------------------------------------------------



 

6.10(a) is not determinable on the Closing Date or the Final Settlement Date,
Buyer Parties and Seller shall utilize the most recent information available in
estimating the amount of such Asset Taxes for purposes of Section 2.9. Upon
determination of the actual amount of such Asset Taxes, timely payments will be
made from one Party to the other to the extent necessary to cause each Party to
bear the amount of such Asset Tax that is allocable to such Party under this
Section 6.10(a).

 

(b)                                 Except as required by applicable Law, Seller
shall prepare and file or cause to be prepared and filed all Tax Returns with
respect to Asset Taxes attributable to Seller, and shall pay or cause to be paid
all Asset Taxes with respect to such Tax Returns, for all Tax periods that end
before the Effective Time (regardless of when due) and any Straddle Period (to
the extent such Tax Returns are required to be filed before the Closing Date).
Buyer Parties shall prepare and file or cause to be prepared and filed all Tax
Returns with respect to Asset Taxes, and shall pay or cause to be paid all Asset
Taxes with respect to such Tax Returns, for any Straddle Period (to the extent
such Tax Returns are required to be filed on or after the Closing Date). Each
Party shall indemnify and hold the other Parties harmless for any failure to
file such Tax Returns and to make such payments. Each Party shall prepare all
such Tax Returns relating to any Straddle Period on a basis consistent with past
practice except to the extent otherwise required by applicable Law. Seller shall
provide Buyer Parties with and Buyer Parties shall provide Seller with a copy of
any Tax Return relating to any Straddle Period for such other Party’s review at
least ten (10) days prior to the due date for the filing of such Tax Return (or
within a commercially reasonable period after the end of the relevant Tax
period, if such Tax Return is required to be filed less than ten (10) days after
the close of such Tax period), and the filing party shall incorporate all
reasonable comments of such other Party provided to such filing Party in advance
of the due date for the filing of such Tax Return. The Parties agree that
(x) this Section 6.10(b) is intended to solely address the timing and manner in
which certain Tax Returns relating to Asset Taxes are filed and the Asset Taxes
with respect thereto are paid to the applicable Governmental Authority, and
(y) nothing in this Section 6.10(b) shall be interpreted as altering the manner
in which Asset Taxes are allocated to and economically borne by the Parties in
accordance with Section 6.10(a).

 

(c)                                  Buyer Parties and Seller agree to furnish
or cause to be furnished to the other, upon request, as promptly as practicable,
such information and assistance relating to the Company Assets, including access
to books and records, as is reasonably necessary for the filing of all Tax
Returns by Buyer Parties or Seller, the making of any election relating to
Taxes, the preparation for any audit by any taxing authority and the prosecution
or defense of any claim, suit or proceeding relating to any Tax. The Parties
agree to retain all books and records with respect to Tax matters pertinent to
the Company Assets relating to any Tax period beginning before the Closing Date
until sixty (60) days after the expiration of the statute of limitations of the
respective Tax periods (taking into account any extensions thereof) and to abide
by all record retention agreements entered into with any taxing authority.

 

(d)                                 Seller shall be entitled to any and all
refunds of Asset Taxes allocated to Seller pursuant to Section 6.10(a), and
Buyer Parties shall be entitled to any and all refunds of Asset Taxes allocated
to Buyer Parties pursuant to Section 6.10(a). If a Party receives a refund of
Asset Taxes to which the other Party is entitled pursuant to this
Section 6.10(d), the first Party shall promptly pay such amount to the other
Party, net of any reasonable costs or expenses incurred by the first Party in
procuring such refund.

 

69

--------------------------------------------------------------------------------



 

(e)                                  Seller and Buyer Parties shall have the
right at any time prior to the Closing to assign all or a portion of its rights
under this Agreement to a “Qualified Intermediary” (as that term is defined in
Section 1.1031(k)-1(g)(4)(iii) of the U.S. Treasury Regulations) or an “Exchange
Accommodation Titleholder” (as that term is defined in Rev. Proc. 2000-37,
2000-2 C.B. 308) in order to accomplish the transaction in a manner that will
comply, either in whole or in part, with the requirements of a like-kind
exchange pursuant to Section 1031 of the Code; provided, that (i) the Closing
shall not be delayed or affected by reason of such like-kind exchange or any
actions taken by either Seller or Buyer Parties in connection with this
Section 6.10(e); (ii) an assignment under this Section 6.10(e) shall not release
any Party from its liabilities and obligations under this Agreement nor shall
the consummation or accomplishment of such like-kind exchange be a condition to
the Parties’ obligations under this Agreement; (iii) the non-assigning Party’s
rights under this Agreement shall not be altered or diminished in any manner;
(iv) the assigning Party shall indemnify, defend, and hold the Party that is not
assigning harmless from all claims, damages, liabilities, costs and expenses
(including, but not limited to reasonable legal fees and any additional Taxes,
including Transfer Taxes) in connection with such like-kind exchange; and (v) no
Party represents to any other Party that any particular tax treatment will be
given to any Party as a result of any such assignment. In the event a Party
assigns its rights under this Agreement pursuant to this Section 6.10(e), such
Party agrees to notify the other Parties in writing of such assignment at or
before the Closing. If Seller assigns its rights under this Agreement for this
purpose, Buyer Parties agree to (A) consent to Seller’s assignment of its rights
in this Agreement in the form reasonably requested by the Qualified Intermediary
and (B) pay all or a portion of the Adjusted Cash Purchase Price and any
adjustments thereto into a qualified escrow or qualified trust account at the
Closing as directed in writing. If a Buyer Party assigns its rights under this
Agreement for this purpose, Seller agrees to (X) consent to such Buyer Party’s
assignment of its rights in this Agreement in the form reasonably requested by
such Buyer Party’s Qualified Intermediary or Exchange Accommodation Titleholder
(but in no event will Seller be required to transfer the Company Assets in any
form other than through a transfer of the Acquired Interests and in no event
will Seller be required to transfer the Acquired Interests to more than one
transferee (i.e., all of the Acquired Interests will be transferred to a single
transferee)), (Y) accept all or a portion of the payments payable under this
Agreement from the account designated by such Buyer Party’s Qualified
Intermediary or Exchange Accommodation Titleholder at the Closing and (Z) at the
Closing, subject to the limitations otherwise set forth herein, convey and
assign directly to such Buyer Party’s Qualified Intermediary or Exchange
Accommodation Titleholder (as directed in writing) the Acquired Interests which
are the subject of this Agreement upon satisfaction of the other conditions to
the Closing and other terms and conditions hereof.

 

(f)                                   Buyer Parties shall use their reasonable
best efforts to, after the Closing, notify each operator of each Well associated
with the Company Assets of the change of the employee identification number
associated with the Acquired Company.

 

6.11                        Confidentiality.

 

(a)                                 Buyer Parties acknowledge that, pursuant to
their right of access to the Records, as set forth in Section 6.4, Buyer Parties
will become privy to confidential and other information of Seller and that such
confidential information shall be held confidential by Buyer Parties and their
Representatives in accordance with the terms of the Buyer Confidentiality
Agreement. Notwithstanding anything to the contrary in this Agreement, upon the
Closing, all

 

70

--------------------------------------------------------------------------------



 

obligations of Buyer Parties under the terms of the Buyer Confidentiality
Agreement shall terminate as they relate to the Acquired Interests.

 

(b)                                 Subject to Section 6.8, for a period of one
(1) year from and after the Closing Date, Seller shall, and shall cause its
Affiliates to, not make disclosure to Third Parties of any confidential or
proprietary information relating to Buyer Parties or the Acquired Company,
except with the prior written consent of Buyer Parties or as required by, or
requested pursuant to, applicable Law, regulation or legal, judicial or
administrative process (including an audit or examination by a regulatory
authority or self-regulatory organization), except to the extent that such
information (i) is generally available to the public through no fault of Seller
or any of its Affiliates committed following the Closing or (ii) is lawfully
acquired by Seller or any of its Affiliates from and after the Closing from
sources which are not known to Seller to be prohibited from disclosing such
information by a legal, contractual or fiduciary obligation to Buyer Parties or
the Acquired Company; provided, however, that (x) nothing shall prohibit Seller
or its Affiliates from using their knowledge or mental impressions of such
information or their general knowledge of the industry or geographic area in the
conduct of their respective businesses following the Closing, (y) Seller and its
Affiliates may discuss (on a confidential basis) the underlying investment with
respect to the Acquired Company and the acquisition or disposition of the
Acquired Company in connection with legitimate fundraising activities or fund
performance reporting with current or prospective investors, lenders or
partners.

 

6.12                        Notices to Escrow Agent and Transfer Agent.

 

Seller and Buyer Parties shall provide the Escrow Agent and the Transfer Agent,
as applicable, with such notices, directions and instructions as are necessary
for such agent to fulfill its obligations, as set forth in the Escrow Agreement,
this Agreement or elsewhere, in accordance with the provisions of this
Agreement.

 

6.13                        Company Indebtedness.

 

In connection with the Closing, Seller shall obtain a release of Liens in
respect of the Company Assets under the Credit Agreement and a release of the
Acquired Company as borrower thereunder (the “Release Letters”). The Release
Letters shall (a) indicate the total amount required to be paid to fully satisfy
all principal, interest, prepayment premiums, penalties, breakage costs or
similar obligations (other than Ordinary Course and contingent indemnification
obligations) related to the Company Indebtedness (each such amount, a “Payoff
Amount” and, collectively, the “Payoff Amounts”), (b) state that all Liens in
connection therewith relating to the Company Assets shall be, upon the payment
of such Payoff Amount on the Closing Date, released and (c) authorize the
Acquired Company to file UCC-3 termination statements and mortgage releases in
all applicable jurisdictions to evidence the release of the Company
Indebtedness. Seller and the Acquired Company shall deliver all Notices and take
all other actions necessary to facilitate the termination of the obligations and
commitments of the Acquired Company under the Company Indebtedness, the
repayment in full of all obligations then outstanding thereunder, the
elimination of the Acquired Company from all agreements related thereto and the
release of all Liens applicable to the Company Assets in connection therewith,
in each case, on the Closing Date.

 

71

--------------------------------------------------------------------------------



 

6.14                        Affiliate Contracts.

 

Prior to the Closing, Seller shall cause the Acquired Company to terminate,
without liability or continuing obligation to the Acquired Company, the
Contracts listed on Schedule 6.14.

 

6.15                        Financing; Assistance with Financial Statements and
Other Matters.

 

(a)                                 From and after the Execution Date until the
Closing Date, Seller shall use reasonable best efforts to direct the Acquired
Company’s consultants, accountants, reserve engineers, agents and
representatives to, during customary business hours and, provided that such
efforts do not unreasonably interfere with the business operations of Seller or
the Acquired Company, cooperate with Buyer Parties and independent auditors
chosen by Buyer Parties (“Buyer’s Auditor”) in connection with the KRP Credit
Agreement, any audit by Buyer’s Auditor of any financial statements of the
Acquired Company or reserve reports with respect to the Company Oil and Gas
Properties, in each case, relating to the period prior to the Closing Date, or
other actions that Buyer Parties or any of their Affiliates reasonably require
to comply with the requirements under state and federal securities Laws
(provided, that such requested cooperation does not unreasonably interfere with
the ongoing business of Seller or the Acquired Company). Such cooperation will
include (i) reasonable access to the Acquired Company’s officers, managers,
employees, consultants, agents and representatives who were responsible for
preparing or maintaining the financial records and work papers and other
supporting documents used in the preparation of such financial statements as may
be required by Buyer’s Auditor to perform an audit or conduct a review in
accordance with generally accepted auditing standards or to otherwise verify
such financial statements; (ii) using commercially reasonable efforts to obtain
the consent of the independent auditor(s) and reserve engineer(s) of the
Acquired Company (as applicable) that conducted any audit of such financial
statements or prepared any reserve reports to be named as an expert in (A) any
filings that may be made by KRP under the Securities Act or required by the
Commission under securities Laws applicable to KRP or any report required to be
filed by KRP under the Exchange Act in connection with the transactions
contemplated by this Agreement or (B) any prospectus or offering memorandum for
any equity or debt financing of KRP; (iii) providing information reasonably
requested by Buyer Parties in connection with KRP’s preparation of responses to
any inquiries by regulatory authorities relating to the foregoing financial
statements and/or reserve reports; (iv) furnishing information to Buyer Parties
with respect to the Acquired Company or Seller (as applicable) as may be
reasonably requested by Buyer Parties in order to arrange, market or consummate
the Equity Financing; (v) providing customary access to information for any due
diligence to be performed in connection with the Equity Financing, and causing
senior management of the Acquired Company to participate in reasonably scheduled
diligence meetings in connection with the Equity Financing; (vi) providing
information reasonably requested by Buyer Parties with respect to property
descriptions of the Company Assets necessary to execute and record a deed of
trust for any financing activities (including under the KRP Credit Agreement);
(vii) using reasonable best efforts to provide, at least ten (10) Business Days
prior to the Closing, all documentation and other information about the Acquired
Company as is reasonably requested by Buyer Parties which relates to applicable
“know your customer” and anti-money laundering rules and regulations (including
without limitation the USA PATRIOT ACT); (viii) delivery of one or more
customary representation letters from the Acquired Company (as applicable) to
the auditor of the Audited Financial Statements that are reasonably requested by
Buyer Parties to allow such auditors to complete an audit (or review of

 

72

--------------------------------------------------------------------------------



 

any financial statements) and to issue an opinion with respect to an audit of
those financial statements required pursuant to this Section 6.15(a); and
(ix) using commercially reasonable efforts to cause the independent
auditor(s) or reserve engineer(s) of Seller or the Acquired Company (as
applicable) that conducted any audit of such financial statements to provide
customary “comfort letters” to any underwriter or purchaser in connection with
any equity or debt financing of Buyer Parties. Notwithstanding the foregoing,
(x) nothing herein shall expand Seller’s representations, warranties, covenants
or agreements set forth in this Agreement or give Buyer Parties, their
Affiliates or any Third Party any rights to which it is not entitled hereunder,
(y) nothing in this Section 6.15(a) shall require travel or the obligation to
incur any out-of-pocket costs by any of the subject Persons in order to comply
with the terms of this Section 6.15(a) and (z) Buyer Parties will make
reasonable efforts to minimize any disruption associated with the cooperation
contemplated by such Persons hereby. In each case, such cooperation by Seller or
the Acquired Company pursuant to this Section 6.15(c) shall be at Buyer Parties’
written request with reasonable prior notice to Seller, and no such cooperation
by Seller shall be required to the extent it could cause any representation or
warranty in this Agreement to be breached, cause any condition to the Closing
set forth in Article 7 to fail to be satisfied or otherwise cause any breach of
this Agreement. Seller’s agreement under this Section 6.15(a) is an
accommodation by Seller to Buyer Parties and is not a condition to Buyer
Parties’ obligations under this Agreement. Neither Seller nor any Seller
Indemnified Party shall have any liability or responsibility to Buyer Parties
with respect to the accuracy or completeness of any information delivered
pursuant to this Section 6.15(a).

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, it is understood and agreed that: (i) all determinations
regarding the Equity Financing (including with respect to the pricing of such
Equity Financing) shall be made by Buyer Parties in their sole and absolute
discretion, and any failure to consummate the Equity Financing shall not be
considered a breach of any covenant or agreement on the part of Buyer Parties
under this Agreement; (ii) Seller’s cooperation pursuant to the provisions of
this Section 6.15 shall be at Buyer Parties’ sole cost and expense, and on the
Closing Date, Buyer Parties shall promptly reimburse Seller for all reasonable
and documented out-of-pocket costs and expenses incurred by Seller or its
Affiliates in connection with such cooperation; (iii) Buyer Parties shall
indemnify and hold harmless each Seller Indemnified Party from and against any
and all Losses by any such Persons suffered or incurred in connection with any
assistance or activities provided in connection therewith other than to the
extent such Losses arise from the gross negligence, willful misconduct or bad
faith of such Seller Indemnified Party; (iv) Seller shall have the right (prior
to the Closing) to review any presentations or other material written
information prepared by Buyer Parties or their Affiliates prior to the
dissemination of such materials to potential investors, lenders or other
counterparties to any proposed financing transaction (or filing with any
Governmental Authority); (v) except to the extent disclosed to underwriters,
initial purchasers or potential investors in connection with the Equity
Financing, all non-public or otherwise confidential information regarding Seller
or the Company Assets obtained by Buyer Parties or their Representatives shall
be kept confidential in accordance with Section 6.11; (vi) the assistance
described in this Section 6.15 shall not require Seller to take any action that
Seller reasonably believes could result in a violation of any material agreement
or any confidentiality arrangement or the loss of any legal or other applicable
privilege; and (vii) Seller shall not be required to provide any information to
Buyer Parties or any of their respective equity or debt financing sources that
is not then in Seller’s or its Affiliates’ possession.

 

73

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding the foregoing, nothing in
this Section 6.15 will require Seller to provide (or be deemed to require Seller
to prepare) any (i) pro forma financial statements, (ii) information regarding
any post-Closing or pro forma cost savings, synergies, capitalization, ownership
or other post-Closing or pro forma adjustments or assumptions desired to be
incorporated into any information used in connection with any financing of KRP
or its Affiliates, including the Equity Financing, (iii) description of all or
any portion of any financing of KRP or its Affiliates, including the Equity
Financing, any “description of notes” or other information customarily provided
by any lender party or their counsel, (iv) projections, risk factors or other
forward-looking statements relating to all or any component of any financing of
KRP or its Affiliates, including the Equity Financing, (v) other information
required by Rules 3-09, 3-10 or 3-16 of Regulation S-X under the Securities Act,
any Compensation Discussion and Analysis or other information required by Item
402 of Regulation S-K under the Securities Act or any other information
customarily excluded from an offering memorandum for private placements of
non-convertible high-yield debt securities under Rule 144A promulgated under the
Securities Act or (vi) financial statements other than those required pursuant
to Section 4.5 and Section 6.19.

 

6.16                        No Shop.

 

Until the earlier of the occurrence of the Closing or the termination of this
Agreement pursuant to Article 8:

 

(a)                                 Seller and its Affiliates shall, and shall
direct each of their Representatives to, immediately cease any discussions or
negotiations with any Persons with respect to any Third Party Acquisition or any
proposal reasonably likely to lead to a Third Party Acquisition. From the
Execution Date until the Closing, Seller shall not, and shall not authorize or
permit any of its Affiliates or any of their respective Representatives to, and
shall not resolve or propose to, directly or indirectly, encourage, solicit,
participate in or initiate discussions, negotiations, inquiries, proposals or
offers (including any proposal or offer to their shareholders) with or from or
provide any non-public information to any Person or group of Persons concerning
any Third Party Acquisition or any inquiry, proposal or offer reasonably likely
to lead to a Third Party Acquisition.

 

(b)                                 Seller shall not, and shall cause its
subsidiaries not to, enter into any agreement, letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement,
option agreement, joint venture agreement, partnership agreement or other
agreement constituting or directly related to, or which is reasonably likely to
lead to, a Third Party Acquisition or any proposal for a Third Party
Acquisition.

 

(c)                                  For the purposes of this Agreement, “Third
Party Acquisition” shall mean the occurrence of any acquisition, directly or
indirectly, in one or a series of related transactions, whether by sale, merger
or otherwise, of all or any part of the Acquired Interests or any portion of the
Company Assets.

 

6.17                        Lock-Up.

 

During the period beginning on the Closing Date and ending on the one hundred
twentieth (120th) day after the Closing Date (excluding the Closing Date for
purposes of calculating such date) (the “Lock-Up Period”), Seller will not lend,
offer, pledge, sell, contract to sell, sell any

 

74

--------------------------------------------------------------------------------



 

option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any (a) Common Units or (b) Opco Common Units or Class B
Units issued hereunder to Seller (or any Common Units received upon exchange of
Opco Common Units and Class B Units), in each case, whether any such transaction
is to be settled by delivery of Common Units, Opco Common Units, Class B Units
or other securities, in cash or otherwise. In the interest of clarity, nothing
in this Section 6.17 shall restrict Seller from (w) exchanging Opco Common Units
for Common Units under the Exchange Agreement, (x) utilizing customary hedging
strategies that may involve the pledge of Common Units or Opco Common Units as
collateral until such time as the Common Units or Opco Common Units are
ultimately disposed on or after expiration of the Lock-Up Period or (y) being
named as a selling unitholder in a registration statement with respect to the
Common Units in accordance with the Registration Rights Agreement and in
compliance with the Securities Act. Nothing in this Section 6.17 shall prohibit
or limit the ability of Seller to effect any transfer of Common Units issued
upon exchange of Opco Common Units and Class B Units (i) as a bona fide gift or
gifts or any other similar transfer or distribution that does not involve a sale
or other disposition for value, (ii) to any of Seller’s limited partners,
members or stockholders, or to the estate of any of the foregoing; as part of a
distribution, (iii) by will, other testamentary document or intestate succession
to the legal representative, heir, beneficiary or a member of the immediate
family of Seller, (iv) to any corporation, partnership, investment fund or other
entity that is an Affiliate of such Person; provided, that in each case of the
foregoing clauses (i) through (iv), the transferee agrees in writing to be bound
by all the terms of this Section 6.17, (v) pursuant to a bona fide third party
tender offer, merger, consolidation or other similar transaction made to all
holders of Common Units or (vi) pursuant to an order of a court or regulatory
agency.

 

6.18                        Additional Listing Application.

 

As promptly as practicable after the Execution Date, but in any event after
taking into consideration the rules and regulations of the New York Stock
Exchange with respect to the timing of the Additional Listing Application and
the supporting documents required to accompany the Additional Listing
Application, KRP shall submit to the New York Stock Exchange an additional
listing application relating to the Common Units issuable upon exchange of the
Opco Common Units and Class B Units to be issued hereunder (the “Additional
Listing Application”) and shall take all actions, and do all things, reasonably
necessary, proper or advisable on its part under applicable Laws and rules and
policies of the New York Stock Exchange to secure the New York Stock Exchange’s
approval of the Additional Listing Application, subject to official notice of
issuance.

 

6.19                        Delivery of Financial Statements.

 

As soon as reasonably practicable following the Execution Date (and, in any
event, within thirty (30) days after the Closing Date), Seller shall use its
commercially reasonable efforts to deliver to Buyer Parties an audited balance
sheet of the Acquired Company as of, and for the year ended, December 31, 2019,
together with the related audited statements of income, changes in owners’
equity, and cash flow for the periods then ended. To the extent such financial
statements are not delivered prior to the Closing, the preparation and delivery
thereof shall be made pursuant to the terms of the Transition Services
Agreement. All costs and expenses associated with Seller’s compliance with this
Section 6.19 shall be the responsibility of Buyer Parties.

 

75

--------------------------------------------------------------------------------



 

6.20                        Transition Services Agreement.

 

At the Closing, SIM and Buyer Parties each shall be ready, willing and able to
enter into the Transition Services Agreement.

 

6.21                        Schedule Supplements.

 

Each Party shall have the continuing right until two (2) Business Days prior to
the Closing Date to add, supplement or amend the Disclosure Schedules to the
representations and warranties of such applicable Party with respect to any
matter arising or discovered after the Execution Date, which, if existing or
known as of the Execution Date or thereafter, would have been required to be set
forth or described in the Disclosure Schedules so that the representations or
warranties of such Party would be true, correct and complete as of the Closing
Date. For all purposes of this Agreement, including for purposes of determining
whether the conditions set forth in Section 7.1 have been fulfilled, the
Disclosure Schedules shall be deemed to include only that information contained
therein on the Execution Date and shall be deemed to exclude all information
contained in any addition, supplement or amendment under this Section 6.21. If
the Closing shall occur, then all matters disclosed pursuant to any such
addition, supplement or amendment in accordance with the first sentence of this
Section 6.21 shall be disregarded for purposes of, and shall not affect, Buyer
Parties’ remedies under Section 9.2(a)(i) to the extent that such addition,
supplement or amendment does not individually or in the aggregate result in a
failure to satisfy the condition set forth in Section 7.1(a); provided, however,
that in the event that such addition, supplement or amendment does, individually
or in the aggregate, result in a failure to satisfy the condition set forth in
Section 7.1(a) and Buyer Parties waive in writing the failure of such condition,
Buyer Parties shall be deemed to have waived such remedies under
Section 9.2(a)(i) with respect to such addition, supplement or amendment.

 

6.22                        Certificate Legend Removal.

 

Pursuant to the Transfer Agent’s receipt of an opinion of counsel to Seller
reasonably satisfactory to KRP and the Transfer Agent that registration under
the Securities Act is not required, KRP shall use its reasonable best efforts to
cause the Transfer Agent to remove from the Common Units issuable upon exchange
of the Opco Common Units and Class B Units to be issued hereunder, whether in
book-entry or certificated form, any Securities Act legend applied to such
Common Units, following Seller’s written request to have such Securities Act
legend removed and Seller’s provision of any other documentation that may be
reasonably requested by the Transfer Agent in connection with the removal of
such Securities Act legend from such Common Units.

 

ARTICLE 7
Conditions to the Closing

 

7.1                               Conditions to Obligations of Buyer Parties to
the Closing.

 

The obligation of Buyer Parties to consummate the transactions contemplated by
this Agreement at the Closing is subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived in whole
or in part in writing exclusively by Buyer Parties:

 

76

--------------------------------------------------------------------------------



 

(a)                                 Representations, Warranties, and Covenants.
(i) The representations and warranties of Seller set forth in Sections 3.1, 3.2,
3.6, 4.1 and 4.3 will be true and correct in all respects (other than de minimis
inaccuracies) as of the Execution Date and as of the Closing Date as if made on
the Closing Date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date); and
(ii) all other representations and warranties of Seller made in this Agreement
(other than representations and warranties described in clause (i) above) will
be true and correct (disregarding all materiality and Company Material Adverse
Effect qualifications contained herein) as of the Execution Date and as of the
Closing Date as if made on the Closing Date (except to the extent that such
representations and warranties expressly relate to a specified date, in which
case such representations and warranties shall have been true and correct as of
such specified date), except where all such breaches or inaccuracies taken
collectively (without giving effect to any limitation as to materiality and
Company Material Adverse Effect qualifications contained herein) would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

(b)                                 Performance. Seller shall have performed or
complied with in all material respects all of the covenants and agreements
required by this Agreement to be performed or complied with by Seller on or
before the Closing.

 

(c)                                  No Injunction. On the Closing Date, no
provision of any applicable Law and no Order will be in effect that restrains,
enjoins, makes illegal or otherwise prohibits the consummation of the Closing.

 

(d)                                 Closing Deliverables. Buyer Parties shall
have received the documents and certificates required under Section 2.6(a).

 

(e)                                  Debt Payoff Letters. Each payee of Company
Indebtedness shall have delivered a Release Letter to the Acquired Company and
all indebtedness stated in each Release Letter so delivered, as well as all
accrued and unpaid interest, breakage costs and prepayment fees or penalties
that will be incurred in connection with the payment and discharge of such
Company Indebtedness as stated in each such Release Letter, shall be paid in
full at the Closing and all Liens associated therewith shall be released at or
prior to the Closing, and Buyer Parties shall be provided with UCC-3s necessary
to effectuate such termination; provided, that the foregoing condition shall be
deemed satisfied if Buyer Parties receive evidence from Seller at or prior to
the Closing that Seller has repaid, or concurrently with the Closing will repay,
such amounts pursuant to Section 2.3(a) and such Liens have been or are released
as of the Closing.

 

(f)                                   No Company Material Adverse Effect. No
Company Material Adverse Effect shall have occurred after the Execution Date nor
shall any event or events have occurred that, individually or in the aggregate,
with or without the lapse of time, would reasonably be expected to result in a
Company Material Adverse Effect after the Execution Date.

 

(g)                                  No Walk Right. Subject to Section 2.5, the
Walk-Right Amounts are not, in the aggregate, more than the Walk-Right
Threshold.

 

77

--------------------------------------------------------------------------------



 

(h)                                 Closing of SEP I SPA. The closing of the
transactions contemplated by the SEP I SPA shall have occurred, or shall occur
concurrently with the Closing.

 

7.2                               Conditions to the Obligations of Seller to the
Closing.

 

The obligation of Seller to consummate the transactions contemplated by this
Agreement at the Closing is subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived in whole
or in part in writing exclusively by Seller:

 

(a)                                 Representations, Warranties, and Covenants.
(i) The representations and warranties of Buyer Parties set forth in Sections
5.1, 5.2 and 5.4 will be true and correct in all respects (other than de minimis
inaccuracies) as of the Execution Date and as of the Closing Date as if made on
the Closing Date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date); and
(ii) all other representations and warranties of Buyer Parties made in this
Agreement (other than representations and warranties described in clause
(i) above) will be true and correct (disregarding all materiality and Buyer
Material Adverse Effect qualifications contained herein) as of the Execution
Date and as of the Closing Date as if made on the Closing Date (except to the
extent that such representations and warranties expressly relate to a specified
date, in which case such representations and warranties shall have been true and
correct as of such specified date), except where all such breaches or
inaccuracies taken collectively (without giving effect to any limitation as to
materiality and Buyer Material Adverse Effect qualifications contained herein)
would not, individually or in the aggregate, reasonably be expected to have a
Buyer Material Adverse Effect.

 

(b)                                 Performance. Buyer Parties shall have
performed or complied with in all material respects all of the covenants and
agreements required by this Agreement to be performed or complied with by Buyer
Parties on or before the Closing.

 

(c)                                  No Injunction. On the Closing Date, no
provision of any applicable Law and no Order will be in effect that restrains,
enjoins, makes illegal or otherwise prohibits the consummation of the Closing.

 

(d)                                 Closing Deliverables. Seller shall have
received the documents and certificates required under Section 2.6(b).

 

(e)                                  No Buyer Material Adverse Effect. No Buyer
Material Adverse Effect shall have occurred after the Execution Date nor shall
any event or events have occurred that, individually or in the aggregate, with
or without the lapse of time, would reasonably be expected to result in a Buyer
Material Adverse Effect after the Execution Date.

 

(f)                                   No Walk Right. Subject to Section 2.5, the
Walk-Right Amounts are not, in the aggregate, more than the Walk-Right
Threshold.

 

(g)                                  NYSE Approval. The Additional Listing
Application shall have been approved and the Common Units issuable upon exchange
of the Opco Common Units and Class B Units to be issued hereunder shall have
been approved for listing on the New York Stock Exchange.

 

78

--------------------------------------------------------------------------------



 

(h)                                 Closing of SEP I SPA. The closing of the
transactions contemplated by the SEP I SPA shall have occurred, or shall occur
concurrently with the Closing.

 

ARTICLE 8
Termination

 

8.1                               Termination. Subject to Section 8.2, at any
time prior to the Closing, this Agreement may be terminated and the transactions
contemplated hereby abandoned:

 

(a)                                 by the mutual written consent of Buyer
Parties and Seller;

 

(b)                                 by either Buyer Parties or Seller upon
Notice to the other Parties, if the Closing has not been consummated by June 2,
2020; provided, however, that neither Buyer Parties nor Seller will be entitled
to terminate this Agreement pursuant to this Section 8.1(b) if such Person’s
breach of any representation, warranty or covenant set forth in this Agreement
has been the cause of the Closing failing to occur by such date;

 

(c)                                  by Buyer Parties, upon Notice to Seller, if
(i) there has been a breach by Seller of any representation, warranty or
covenant contained in this Agreement that would prevent the satisfaction of any
condition to the obligations of Buyer Parties set forth in Sections 7.1(a) or
7.1(b) and, if such breach is of a character that is capable of being cured,
such breach has not been cured by Seller within thirty (30) days after Notice
thereof from Buyer Parties, (ii) Buyer Parties are ready, willing and able to
perform all covenants to be performed by Buyer Parties at the Closing and
(iii) Buyer Parties are not in breach of any representation, warranty or
covenant set forth in this Agreement that would prevent the satisfaction of any
condition to the obligations of Seller set forth in Sections 7.2(a) or 7.2(b);

 

(d)                                 by Seller, upon Notice to Buyer Parties, if
(i)(A) there has been a breach by Buyer Parties of any representation, warranty
or covenant contained in this Agreement that would prevent the satisfaction of
any condition to the obligations of Seller set forth in Sections 7.2(a) or
7.2(b) and, if such breach is of a character that is capable of being cured,
such breach has not been cured by Buyer Parties within thirty (30) days after
Notice thereof from Seller, (B) Seller is ready, willing and able to perform all
covenants to be performed by Seller at the Closing and (C) Seller is not in
breach of any representation, warranty or covenant set forth in this Agreement
that would prevent the satisfaction of any condition to the obligations of Buyer
Parties set forth in Sections 7.1(a) or 7.1(b) or (ii)(x) Buyer Parties have
failed to comply with their obligations to consummate the Closing within two
(2) Business Days after the date on which they are obligated to consummate the
Closing pursuant to Section 2.7, (y) all the conditions set forth in Article 7,
other than the conditions to be satisfied at the Closing, have been and continue
to be satisfied or have been waived on the date on which the Closing was to have
occurred pursuant to Section 2.7 and (z) Seller stood ready, willing and able to
consummate the Closing throughout such period;

 

(e)                                  subject to Section 2.5, by Seller or Buyer
Parties if the Walk-Right Amounts exceed the Walk-Right Threshold;

 

(f)                                   by either Buyer Parties or Seller upon
Notice to the other Parties, if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable Order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action

 

79

--------------------------------------------------------------------------------



 

permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such injunction or other action shall have
become final and non-appealable;

 

(g)                                  by Seller, in the event that, prior to 5:00
p.m. local time in Houston, Texas on the date that is one (1) Business Day after
the Execution Date, Buyer Parties fail to fund into the Escrow Account the
Deposit pursuant to Section 2.8(a); or

 

(h)                                 by either Buyer Parties or Seller upon
notice to the other Parties, in the event that, prior to 5:00 p.m. local time in
Houston, Texas on the date that is eight (8) Business Days after the Execution
Date, the Equity Financing has not been consummated.

 

8.2                               Effect of Termination.

 

If a Party terminates this Agreement under Section 8.1, then such Party shall
promptly give Notice to the other Parties specifying the provision hereof
pursuant to which such termination is made, and this Agreement shall become null
and void and have no effect, except that the agreements contained in Article 1,
this Article 8, Article 10, the provisions of Section 6.4, Section 6.8 and
Section 6.9 shall survive termination hereof. No termination of this Agreement
pursuant to Section 8.1 and nothing contained in this Section 8.2 shall relieve
any Party to this Agreement of liability for willful breach of this Agreement
occurring prior to any termination, or for willful breach of any provision of
this Agreement that specifically survives termination hereunder. The
Confidentiality Agreements shall not be affected by a termination of this
Agreement.

 

8.3                               Remedies for Termination.

 

(a)                                 If Seller has the right to terminate this
Agreement pursuant to Section 8.1(d), then Seller shall be entitled to either
(i) terminate this Agreement and Seller shall receive the Deposit from the
Escrow Agent as liquidated damages, in which case the Parties shall cause the
Escrow Agent to release the Deposit to Seller, or (ii) in lieu of terminating
this Agreement, seek all remedies available at Law or in equity, including
specific performance. In the event Seller seeks specific performance in
accordance with the preceding sentence and specific performance is not granted,
Seller shall have the right to terminate this Agreement and Seller shall receive
the Deposit from the Escrow Agent as liquidated damages, in which case the
Parties shall cause the Escrow Agent to release the Deposit to Seller. If Seller
terminates this Agreement as described in this Section 8.3(a), upon such
termination, Seller shall be free immediately to enjoy all rights of ownership
of the Acquired Interests and to sell, transfer, encumber or otherwise dispose
of the Acquired Interests to any Person without any restriction under this
Agreement. The Parties agree that the foregoing described liquidated damages in
clause (i) of this Section 8.3(a) are reasonable considering all of the
circumstances existing as of the Execution Date and constitute the Parties’ good
faith estimate of the actual damages reasonably expected to result from such
termination of this Agreement by Seller. Buyer Parties waive any requirement for
the posting of a bond, or showing of irreparable injury, in connection with any
equitable relief hereunder in favor of Seller and Buyer Parties agrees not to
challenge any such equitable relief sought in accordance with this
Section 8.3(a).

 

(b)                                 If Buyer Parties have the right to terminate
this Agreement pursuant to Section 8.1(c), then Buyer Parties shall be entitled
to (i) terminate this Agreement, receive return

 

80

--------------------------------------------------------------------------------



 

of the Deposit from the Escrow Agent, in which case the Parties shall cause the
Escrow Agent to release the Deposit to Buyer Parties, and may pursue a claim for
actual damages against Seller, collectively, in an aggregate amount up to the
amount of the Deposit, or (ii) in lieu of terminating this Agreement, seek all
remedies available at Law or in equity, including specific performance. In the
event Buyer Parties seek specific performance in accordance with the preceding
sentence and specific performance is not granted, Buyer Parties shall have the
right to terminate this Agreement, receive return of the Deposit from the Escrow
Agent, in which case the Parties shall cause the Escrow Agent to release the
Deposit to Buyer Parties, and may pursue a claim for actual damages against
Seller, collectively, in an aggregate amount up to the amount of the Deposit.
Seller waives any requirement for the posting of a bond, or showing of
irreparable injury, in connection with any equitable relief hereunder in favor
of Buyer Parties and Seller agrees not to challenge any such equitable relief
sought in accordance with this Section 8.3(b).

 

(c)                                  If Seller has the right to terminate this
Agreement pursuant to Section 8.1(g), (i) Buyer Parties shall promptly pay to
Seller an amount in cash equal to ten percent (10%) of the Unadjusted Cash
Purchase Price and (ii) Seller shall be free immediately to enjoy all rights of
ownership of the Acquired Interests and to sell, transfer, encumber or otherwise
dispose of the Acquired Interests to any Person without any restriction under
this Agreement.

 

(d)                                 If Buyer Parties or Seller terminate this
Agreement pursuant to Section 8.1(h), (i) Buyer Parties shall promptly pay to
Seller an amount in cash as set forth in Schedule 8.3(d) in satisfaction of
Seller’s reasonably documented expenses of counsel incurred in connection with
this Agreement and the transactions contemplated hereby; (ii) subject to the
payment described in clause (i), the Parties shall have no liability or
obligation hereunder as a result of such termination; (iii) each of the Parties
shall, within five (5) Business Days of the date this Agreement is terminated,
execute and deliver written instructions to the Escrow Agent instructing the
Escrow Agent to return the Deposit to Buyer Parties free and clear of any claims
thereon by Seller and (iv) Seller shall be free immediately to enjoy all rights
of ownership of the Acquired Interests and to sell, transfer, encumber or
otherwise dispose of the Acquired Interests to any Person without any
restriction under this Agreement.

 

(e)                                  If this Agreement terminates for reasons
other than those set forth in Sections 8.3(a), 8.3(b), 8.3(c) or 8.3(d), then
(i) the Parties shall have no liability or obligation hereunder as a result of
such termination, (ii) each of the Parties shall, within five (5) Business Days
of the date this Agreement is terminated, execute and deliver written
instructions to the Escrow Agent instructing the Escrow Agent to return the
Deposit to Buyer Parties free and clear of any claims thereon by Seller and
(iii) Seller shall be free immediately to enjoy all rights of ownership of the
Acquired Interests and to sell, transfer, encumber or otherwise dispose of the
Acquired Interests to any Person without any restriction under this Agreement.

 

(f)                                   Upon termination of this Agreement,
(i) each Party shall return to the other Party or destroy (at the receiving
Party’s option and expense) all confidential information furnished by or on
behalf of a Party in connection with its due diligence investigation of the
Acquired Interests and Company Assets or Buyer Parties (as applicable) and
(ii) an officer of the receiving Party shall promptly certify the receiving
Party’s compliance with preceding clause (i) to the disclosing Party in writing.

 

81

--------------------------------------------------------------------------------



 

ARTICLE 9
Indemnification

 

9.1                               Survival of Representations, Warranties and
Covenants.

 

All representations and warranties set forth in this Agreement (and, in each
case, the corresponding representations and warranties given in the certificates
delivered at the Closing pursuant to this Agreement) shall survive the Closing
until the date that is one (1) year after the Closing Date. All covenants and
agreements of the Parties contained herein shall terminate (a) upon the Closing,
if performance is solely required prior to or concurrently with the Closing and
(b) upon the expiration by their terms of the obligations of the applicable
Party under such covenant or agreement, if performance is required in the period
from and after the Closing; provided, that the covenants contained in
Section 6.1 and Section 6.2 shall survive the Closing until the date that is one
hundred and eighty (180) days after the Closing Date. Representations,
warranties, covenants and agreements shall terminate and be of no further force
and effect after the respective date of their expiration, after which time no
claim may be asserted thereunder by any Person, provided, that notwithstanding
the limitations set forth in the two preceding sentences, with respect to any
specific claim for indemnification hereunder delivered to the applicable Party
in accordance with the terms hereof on or before the expiration of such survival
period, such claim and the applicable Party’s obligation with respect thereto
shall survive until resolved pursuant to the terms hereof.

 

9.2                               Indemnification in Favor of Buyer Parties.

 

(a)                                 Subject to the other terms of this
Article 9, from and after the Closing Date, Seller shall indemnify, defend and
hold harmless each Buyer Party, its Affiliates, including (from and after the
Closing) the Acquired Company, and its and their respective Representatives
(collectively, the “Buyer Indemnified Parties”), from, against and in respect of
any and all Losses suffered or incurred by any of the Buyer Indemnified Parties
or to which any of the Buyer Indemnified Parties may otherwise become subject
(regardless of whether or not such Losses related to any Third-Party Claim) to
the extent arising out of or resulting from:

 

(i)                                     any inaccuracy or breach of any
representation or warranty made by Seller in Article 3 or Article 4 or in the
certificate delivered by Seller pursuant to Section 2.6(a)(iii);

 

(ii)                                  any failure or breach of any covenant,
agreement or undertaking made by Seller in this Agreement;

 

(iii)                               Taxes allocable to Seller under
Section 6.10(a) (taking into account, and without duplication of, any such Taxes
effectively borne by Seller as a result of the adjustments under Section 2.2) or
paid by Seller to Buyer Parties pursuant to Section 6.10(a); and

 

(iv)                              the ownership, use or operation of the
Excluded Assets

 

(b)                                 “Losses” means any and all liabilities,
damages, fines, penalties, losses, costs, expenses, claims, awards or judgments
actually incurred, involving or otherwise suffered by any Indemnified Party
arising out of or resulting from the indemnified matter, including reasonable
out of pocket fees and expenses of attorneys, consultants, accountants or other
agents and experts

 

82

--------------------------------------------------------------------------------



 

reasonably incident to matters indemnified against, and the costs of
investigation of such matters, and the costs of enforcement of the indemnity.

 

(c)                                  The Losses of the Buyer Indemnified Parties
described in this Section 9.2 as to which the Buyer Indemnified Parties are
entitled to indemnification hereunder are hereinafter collectively referred to
as the “Buyer Losses.”

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, for purposes of this Section 9.2, (i) an inaccuracy or breach
of a representation or warranty (other than Sections 4.5 or 4.6 or any reference
to “Material” in the term “Seller Material Contract”) shall be deemed to exist
either if such representation or warranty is actually inaccurate or breached or
would have been inaccurate or breached if such representation or warranty had
not contained any limitation or qualification as to materiality or Company
Material Adverse Effect (which instead will be read as any adverse effect or
change), and (ii) the amount of Losses in respect of any breach of a
representation or warranty (including any deemed breach resulting from the
application of clause (i) but excluding Section 4.6(a) and any reference to
“Material” in the term “Seller Material Contract”) shall be determined without
regard to any limitation or qualification as to materiality or Company Material
Adverse Effect (which instead will be read as any adverse effect or change) set
forth in such representation or warranty.

 

9.3                               Indemnification Obligations of Buyer Parties.

 

(a)                                 Subject to the other terms of this
Article 9, from and after the Closing Date, Buyer Parties shall indemnify,
defend and hold harmless Seller, its Affiliates and its Representatives
(collectively, the “Seller Indemnified Parties”), from, against and in respect
of any and all Losses suffered or incurred by any of the Seller Indemnified
Parties or to which any of the Seller Indemnified Parties may otherwise become
subject (regardless of whether or not such Losses related to any Third-Party
Claim) to the extent arising out of or resulting from:

 

(i)                                     any inaccuracy or breach of any
representation or warranty made by Buyer Parties in Article 5 or in the
certificate delivered by Buyer Parties pursuant to Section 2.6(b)(iii);

 

(ii)                                  any failure or breach of any covenant,
agreement or undertaking made by Buyer Parties in this Agreement; and

 

(iii)                               Taxes allocable to Buyer Parties under
Section 6.10(a) (taking into account, and without duplication of, any such Taxes
effectively borne by Buyer Parties as a result of the adjustments under
Section 2.2) or paid by Buyer Parties to Seller pursuant to Section 6.10(a).

 

(b)                                 The Losses of Seller Indemnified Parties
described in this Section 9.3 as to which the Seller Indemnified Parties are
entitled to indemnification hereunder are hereinafter collectively referred to
as “Seller Losses.”

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, for purposes of this Section 9.3, (i) an inaccuracy or breach
of a representation or warranty (other than Sections 5.8 and 5.12) shall be
deemed to exist either if such representation or warranty is actually inaccurate
or breached or would have been inaccurate or breached if such representation or

 

83

--------------------------------------------------------------------------------



 

warranty had not contained any limitation or qualification as to materiality or
Buyer Material Adverse Effect (which instead will be read as any adverse effect
or change), and (ii) the amount of Losses in respect of any breach of a
representation or warranty (including any deemed breach resulting from the
application of clause (i) but excluding Section 5.12(a)) shall be determined
without regard to any limitation or qualification as to materiality or Buyer
Material Adverse Effect (which instead will be read as any adverse effect or
change) set forth in such representation or warranty.

 

9.4                               Indemnification Procedure.

 

(a)                                 Promptly after receipt by a Buyer
Indemnified Party or a Seller Indemnified Party (hereinafter collectively
referred to as an “Indemnified Party”) of notice by a Third Party (including any
Governmental Authority) of any claim for Losses or the commencement of a
Proceeding or audit with respect to which such Indemnified Party may be entitled
to receive payment hereunder for any Buyer Losses or any Seller Losses (as the
case may be), such Indemnified Party will notify Buyer Parties or Seller, as the
case may be (in such capacity, Buyer Parties or Seller is hereinafter referred
to as an “Indemnifying Party”), of such claim, Proceeding or audit; provided,
however, that the failure to so notify the Indemnifying Party will not relieve
the Indemnifying Party from liability under this Agreement except to the extent,
and only to the extent, that such failure materially prejudices the Indemnifying
Party. The Indemnifying Party will have the right, at its sole expense, upon
written notice delivered to the Indemnified Party within fifteen (15) days after
receiving such notice, to assume the defense of such Proceeding with counsel
selected by the Indemnifying Party and reasonably satisfactory to the
Indemnified Party. In the event, however, that the Indemnifying Party declines
or fails to (i) assume the defense of the Proceeding on the terms provided above
or to prosecute such defense in good faith or (ii) employ counsel reasonably
satisfactory to the Indemnified Party, in any case within such fifteen (15) day
period, then such Indemnified Party may employ counsel to represent or defend it
in any such Proceeding and the Indemnifying Party will (subject to the other
terms and provisions of this Agreement) pay the reasonable fees and
disbursements of such counsel as incurred. In any Proceeding with respect to
which indemnification is being sought hereunder, the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such Proceeding,
will have the right to participate in such matter and to retain its own counsel
at such Party’s own expense. The Indemnifying Party or the Indemnified Party, as
the case may be, will at all times use reasonable best efforts to (x) diligently
conduct the defense of any Proceeding for which it is maintaining the defense,
(y) keep the Indemnified Party or the Indemnifying Party, as the case may be,
reasonably apprised of the status of the defense of any Proceeding the defense
of which they are maintaining and (z) cooperate in good faith with each other
with respect to the defense of any such Proceeding; provided, that the
Indemnified Party shall not be required to bring counter-claims or cross-claims
against any Person.

 

(b)                                 No Indemnified Party may settle or
compromise any claim or Proceeding or consent to the entry of any judgment with
respect to which indemnification is being sought hereunder without the prior
written consent of the Indemnifying Party, unless such settlement, compromise or
consent (i) includes an unconditional release of the Indemnifying Party from all
liability arising out of such Proceeding, (ii) does not contain any admission or
statement of any wrongdoing or liability on behalf of the Indemnifying Party and
(iii) does not contain any equitable order, judgment or term that in any manner
affects, restrains or interferes with the business of the

 

84

--------------------------------------------------------------------------------



 

Indemnifying Party or any of the Indemnifying Party’s Affiliates. An
Indemnifying Party may not, without the prior written consent of the Indemnified
Party, settle or compromise any Proceeding or consent to the entry of any
judgment with respect to which indemnification is being sought hereunder that
(A) does not result in a final, non-appealable, resolution of the Indemnified
Party’s liability with respect to the Proceeding (including, in the case of a
settlement, an unconditional written release of the Indemnified Party from all
further liability in respect of such Proceeding) or (B) may adversely affect the
Indemnified Party (other than as a result of money damages covered by the
indemnity), which consent shall not be unreasonably withheld, conditioned or
delayed.

 

(c)                                  A claim for indemnification by an
Indemnified Party for any matter not involving a Proceeding by a Third Party may
be asserted by Buyer Parties (on behalf of the Buyer Indemnified Parties) or
Seller (on behalf of the Seller Indemnified Parties), as applicable, by written
notice to the Indemnifying Party from whom indemnification is sought. Such
notice will specify with reasonable specificity the basis for such claim. The
Indemnifying Party shall have thirty (30) days from its receipt of the notice to
(i) cure the Losses complained of, (ii) admit its liability for such Losses or
(iii) dispute the claim for such Losses. If the Indemnifying Party does not
notify the Indemnified Party within such thirty (30) day period that it has
cured the Losses or that it disputes the claim for such Losses, the amount of
such Losses shall conclusively be deemed disputed by the Indemnifying Party
hereunder. If the Indemnifying Party notifies the Indemnified Party within such
thirty (30) day period that it disputes the claim for such Losses, then the
Indemnified Party may continue to seek remedies available to it on the terms and
subject to the provisions of this Agreement.

 

9.5                         Calculation, Timing, Manner and Characterization of
Indemnification Payments; Escrow.

 

(a)                                 Payments of all amounts owing by an
Indemnifying Party as a result of a Third-Party Claim shall be made as and when
Losses with respect thereto are incurred by the Indemnified Party and within
fifteen (15) Business Days after the Indemnified Party makes demand therefor to
the Indemnifying Party. Payments of all amounts owing by an Indemnifying Party
other than as a result of a Third-Party Claim shall be made within fifteen (15)
Business Days after the later of (i) the date the Indemnifying Party is deemed
liable therefor pursuant to this Article 9 (whether because the Indemnifying
Party admits or acknowledges liability or otherwise) or (ii) if disputed, the
date of a Final Determination of the Indemnifying Party’s liability to the
Indemnified Party under this Agreement.

 

(b)                                 Once a payment is owed and payable as set
forth in Section 9.5(a), in circumstances where amounts are owing to any Buyer
Indemnified Party from Seller in accordance with this Agreement, then Buyer
Parties and Seller shall execute a Joint Instruction Letter to instruct the
Transfer Agent to pay such amount to the Buyer Indemnified Party in the form of
Indemnity Units in Seller’s Indemnity Escrow Account with a total value equal to
the amount to be so disbursed (valuing such Indemnity Units at the Per Unit
Value). Notwithstanding anything herein to the contrary, no fractional Opco
Common Units or Class B Units shall be disbursed from any Indemnity Escrow
Account, and, to the extent that any such fractional units would be required to
be so disbursed but for this sentence, such fractional units shall be rounded
down to the nearest whole number of the applicable Opco Common Units or Class B
Units with cash distributed in lieu of such fractional shares.

 

85

--------------------------------------------------------------------------------



 

(c)                                  Escrow Release.

 

(i)                                     On the date that is 180 days after the
Closing Date (such date, the “Indemnity Escrow First Release Date”), an amount
equal to one-half (1/2) of the balance of the Indemnity Escrow Balance, minus
the aggregate amount, if any, which any Buyer Indemnified Party has claimed
under this Article 9 with respect to Seller, to the extent such amount exceeds
that amount of the Indemnity Escrow Balance to be released pursuant to this
Section 9.5(c)(i) (to the extent such claims, if any, remain unresolved), shall
be released to Seller. Seller and Buyer Parties shall promptly (but in any event
within five (5) Business Days of the Indemnity Escrow First Release Date)
execute and deliver a Joint Instruction Letter and any other documentation that
may be requested by the Transfer Agent to instruct the Transfer Agent to
transfer to Seller such amount to be released under this
Section 9.5(c)(i) through Indemnity Units with a total value equal to the amount
to be so released (valuing such Indemnity Units at the Per Unit Value), to an
account designated by Seller pursuant to the Joint Instruction Letter.

 

(ii)                                  On the one (1) year anniversary of the
Closing Date (such date, the “Indemnity Escrow Second Release Date”), an amount
equal to the balance of the Indemnity Escrow Balance, minus the aggregate
amount, if any, which any Buyer Indemnified Party has claimed under this
Article 9 with respect to Seller (to the extent such claims, if any, remain
unresolved) shall be released to Seller. Seller and Buyer Parties shall promptly
(but in any event within five (5) Business Days of the Indemnity Escrow First
Release Date) execute and deliver a Joint Instruction Letter and any other
documentation that may be requested by the Transfer Agent to instruct the
Transfer Agent to transfer to Seller such amount to be released under this
Section 9.5(c)(ii) through Indemnity Units with a total value equal to the
amount to be so released (valuing such Indemnity Units at the Per Unit Value),
to an account designated by Seller pursuant to the Joint Instruction Letter.

 

(iii)                               Upon the resolution of all such outstanding
claims described in the first sentence of Section 9.5(c)(ii), Seller and Buyer
Parties shall promptly (but in any event within five (5) Business Days of such
resolution) execute and deliver a Joint Instruction Letter and any other
documentation that may be requested by the Transfer Agent to instruct the
Transfer Agent to transfer to Seller all Indemnity Units then contained in the
Indemnity Escrow Account attributable to Seller to an account designated by
Seller pursuant to the Joint Instruction Letter.

 

9.6                               Limits of Liability.

 

(a)                                 Notwithstanding anything to the contrary set
forth herein, Buyer Indemnified Parties shall not be entitled to recover on a
claim for indemnification under Section 9.2(a)(i), or for any individual Buyer
Loss or series of related Buyer Losses (i) unless the amount of each such Buyer
Loss or series of related Buyer Losses exceeds one hundred thousand Dollars
($100,000) and (ii) then only to the extent that all such Buyer Losses or series
of related Buyer Losses that meet the requirements of the preceding clause
(i) in the aggregate (x) exceed the Indemnity Deductible and (y) do not exceed
the Seller Cap in the aggregate; provided, however, that the foregoing
limitation shall not apply to any claim for indemnification with respect to any
inaccuracy or breach (or deemed inaccuracy or breach) of the Seller Fundamental
Representations, the applicable Tax Representations or the Special Warranty of
Title. In no event shall Seller be

 

86

--------------------------------------------------------------------------------



 

liable for any Buyer Losses (when taken together with all other Buyer Losses
indemnifiable in accordance with the terms of this Section 9.6) in excess of the
Unadjusted Purchase Price.

 

(b)                                 Notwithstanding anything to the contrary set
forth herein, Seller Indemnified Parties shall not be entitled to recover on a
claim for indemnification under Section 9.3(a)(i), or for any individual Seller
Loss or series of related Seller Losses (i) unless the amount of each such
Seller Loss or series of related Seller Losses exceeds one hundred thousand
Dollars ($100,000) and (ii) then only to the extent that all such Seller Losses
or series of related Seller Losses that meet the requirements of the preceding
clause (i) in the aggregate (x) exceed the Indemnity Deductible and (y) do not
exceed the Buyer Cap in the aggregate; provided, however, that the foregoing
limitation shall not apply to any claim for indemnification with respect to any
inaccuracy or breach (or deemed inaccuracy or breach) of the Buyer Fundamental
Representations or the applicable Tax Representations. In no event shall Buyer
Parties be liable for any Seller Losses (when taken together with all other
Seller Losses indemnifiable in accordance with the terms of this Section 9.6) in
excess of the Unadjusted Purchase Price.

 

9.7                               Sole and Exclusive Remedy.

 

(a)                                 From and after the Closing, the remedies set
forth in this Article 9 shall, in the absence of Fraud, provide the sole and
exclusive remedies of the Parties arising out of, in connection with, relating
to or arising under this Agreement, any certificate (including the certificates
delivered at the Closing by Buyer Parties and Seller pursuant to
Section 2.6(a)(iii) and Section 2.6(b)(iii), respectively) or instrument
delivered pursuant hereto, including any and all liabilities or obligations
related to environmental matters or liabilities or violations of Environmental
Laws or releases of any Constituents of Concern, whether based on contract,
tort, strict liability, other laws or otherwise, including any breach or alleged
breach of any representation, warranty, covenant or agreement made herein. The
Parties acknowledge and agree that, in the absence of Fraud, from and after the
Closing the remedies available in this Article 9 supersede (and each Party
waives and releases) any other remedies available at Law or in equity against
the other Parties including rights of rescission, rights of contribution and
claims arising under applicable statutes.

 

(b)                                 Buyer Parties, on behalf of themselves and
all other Buyer Indemnified Parties, further acknowledge and agree that, after
the Closing, in the absence of Fraud or as otherwise contemplated in
Section 9.6(a), the Indemnity Escrow Balance then held in the Indemnity Escrow
Account, pursuant to this Agreement and the Escrow Agreement, shall be the sole
and exclusive source for satisfaction of any claims by or on behalf of any Buyer
Indemnified Party arising under this Article 9.

 

9.8                               Compliance with Express Negligence Rule.

 

ALL RELEASES, LIMITATIONS ON LIABILITY AND INDEMNITIES CONTAINED IN THIS
AGREEMENT, INCLUDING THOSE IN THIS ARTICLE 9, SHALL APPLY IN THE EVENT OF THE
SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF THE
PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED, LIMITED OR INDEMNIFIED.

 

87

--------------------------------------------------------------------------------



 

9.9                               Insurance Proceeds.

 

The Buyer Losses and Seller Losses giving rise to any claim hereunder shall be
reduced by any insurance proceeds or other payments actually received by the
Indemnified Party (less the amount of any deductible paid or costs incurred by
such Indemnified Party in connection therewith) in satisfaction of any Losses
giving rise to the claim. Buyer Parties shall use commercially reasonable
efforts to recover under insurance policies or under other rights of recovery
for Losses; provided, however, that Buyer Parties shall be entitled to seek
payment (including indemnification) under this Agreement pending resolution of
any such recovery efforts.

 

9.10                        Tax Treatment of Indemnity Payments.

 

For U.S. federal Income Tax purposes, the Parties agree to treat (and shall
cause each of their respective Affiliates to treat) any indemnity payment under
this Agreement as an adjustment to the Unadjusted Purchase Price unless a final
and non-appealable determination by an appropriate Governmental Authority (which
shall include the execution of an IRS Form 870-AD or successor form) provides
otherwise.

 

9.11                        Damages Waiver.

 

No Indemnifying Party shall have any liability under this Article 9 to any
Indemnified Party for indirect, consequential, punitive or exemplary damages or
damages for lost profits, loss of revenue or diminution of value, except to the
extent of reimbursement of such damages actually recovered by a Third Party from
such Indemnified Party.

 

ARTICLE 10
Other Provisions

 

10.1                        Notices. All notices, requests, demands and other
communications (“Notices”) required or permitted under this Agreement shall be
in writing addressed as indicated below, and any communication or delivery
hereunder shall be deemed to have been duly delivered upon the earliest of:
(a) actual receipt by the Party to be notified; (b) if sent by U.S. certified
mail, postage prepaid, return receipt requested, then the date shown as received
on the return notice; (c) if by email or facsimile transmission, then upon the
earlier of (i) a reply by the intended recipient whether by email, facsimile or
otherwise; provided that such intended recipient shall have an affirmative duty
to reply promptly upon receipt if received during business hours; and provided
further, that an automated response from the email account or server of the
intended recipient shall not constitute an affirmative reply or (ii) on the
first (1st) Business Day after transmission (and sender shall bear the burden of
proof of delivery); or (d) if by Federal Express overnight delivery (or other
reputable overnight delivery service), the date shown on the notice of delivery.
Addresses for all such Notices and communication shall be as follows:

 

If to Buyer Parties, to:

 

Kimbell Royalty Partners, LP

777 Taylor Street, Suite 810

Fort Worth, TX 76102

Email: Robert@kimbellrp.com

 

88

--------------------------------------------------------------------------------



 

Facsimile: (817) 877-3728

Attention: Robert D. Ravnaas

 

With a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Email: jason.rocha@bakerbotts.com

Facsimile: (713) 229-2858

Attention: Jason A. Rocha

 

and

 

Kelly Hart & Hallman LLP

201 Main Street #2500

Fort Worth, TX 76102

Email: drew.neal@kellyhart.com

Facsimile: (817) 878-9739

Attention: Drew Neal

 

If to Seller, to:

 

Springbok Investment Management, LP
5950 Berkshire Lane, Suite 1250
Dallas, Texas 75225
E-mail: rwatts@springbokenergy.com

Attention: Ryan Watts

 

and

 

NGP XI Mineral Holdings, LLC

c/o NGP Energy Capital Management, L.L.C.
2850 N. Harwood Street, 19th Floor
Dallas, Texas 75201
E-mail: jzlotky@ngptrs.com

Attention: General Counsel



 

With a copy to (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP
600 Travis Street, Suite 2100

Houston, Texas 77002

E-mail: mpiazza@willkie.com

Attention: Michael De Voe Piazza

 

or to such other address or addresses as the Parties may from time to time
designate in writing.

 

89

--------------------------------------------------------------------------------



 

10.2                        Assignment.

 

No Party shall assign this Agreement or any part hereof without the prior
written consent of the other Parties. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective permitted successors and assigns.

 

10.3                        Rights of Third Parties.

 

Subject to Sections 9.2, 9.3 and 10.11 and, nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the Parties, any right or remedies under or by reason of this
Agreement.

 

10.4                        Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Any facsimile electronic transmittal (PDF) copies hereof or
signature hereon shall, for all purposes, be deemed originals.

 

10.5                        Entire Agreement.

 

This Agreement (together with the Disclosure Schedules, the Transaction
Documents and exhibits to this Agreement) and the Confidentiality Agreements
constitute the entire agreement among the Parties and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby. In the event any provision of any other
Transaction Document shall in any way conflict with the provisions of this
Agreement (except where a provision therein expressly provides that it is
intended to take precedence over this Agreement), this Agreement shall control.

 

10.6                        Disclosure Schedules.

 

Unless the context otherwise requires, all capitalized terms used in the
Disclosure Schedules shall have the respective meanings assigned in this
Agreement. No reference to or disclosure of any item or other matter in the
Disclosure Schedules shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in the Disclosure Schedules. No disclosure in the
Disclosure Schedules relating to any possible breach or violation of any
agreement or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. The inclusion of any
information in the Disclosure Schedules shall not be deemed to be an admission
or acknowledgment by Seller or Buyer Parties, as applicable, in and of itself,
that such information is material to or outside the Ordinary Course of any
Person or required to be disclosed on the Disclosure Schedules. Each disclosure
in the Disclosure Schedules shall be deemed to qualify the particular sections
or subsections of the representations and warranties expressly referenced, and
each other section or subsection of the representations and warranties where the
relevance of such disclosure is reasonably apparent.

 

90

--------------------------------------------------------------------------------



 

10.7                        Amendments.

 

This Agreement may be amended or modified in whole or in part, and terms and
conditions may be waived, only by a duly authorized agreement in writing which
makes reference to this Agreement executed by each Party.

 

10.8                        Severability.

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. The Parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the Laws governing this Agreement, they shall take any actions necessary
to render the remaining provisions of this Agreement valid and enforceable to
the fullest extent permitted by Law and, to the extent necessary, shall amend or
otherwise modify this Agreement to replace any provision contained herein that
is held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the Parties to the greatest extent legally permissible.

 

10.9                        Specific Performance.

 

The Parties acknowledge and agree (a) that each Party would be irreparably
harmed by a breach by the other Party of any of such other Party’s obligations
under this Agreement and that the Parties would not have any adequate remedy at
law if any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and (b) that the
non-breaching Party shall be entitled to injunctive relief, specific
performance, and other equitable remedies against the breaching Party to enforce
the performance by the breaching Party of its obligations under this Agreement
(this being in addition to any other remedy to which the non-breaching Party may
be entitled at law or in equity), and the Parties hereby consent and agree to
such injunctive relief, specific performance, and other equitable remedies;
provided, that, notwithstanding anything to the contrary in this Agreement, in
no event shall Seller be entitled to injunctive relief, specific performance,
and other equitable remedies against Buyer Parties to cause the Equity Financing
to be consummated. Accordingly, subject to the proviso in the preceding
sentence, each Party waives (i) any defenses in any action for specific
performance pursuant to this Agreement that a remedy at law would be adequate
and (ii) any requirement under any Law to post a bond or other security as a
prerequisite to obtaining equitable relief.

 

10.10                 Governing Law; Jurisdiction.

 

(a)                                 Law. This Agreement shall be governed and
construed in accordance with the Laws of the State of Delaware, without regard
to the Laws that might be applicable under conflicts of laws principles that
would require the application of the Laws of another jurisdiction.

 

(b)                                 Forum. The Parties agree that the
appropriate, exclusive and convenient forum for any disputes between any of the
Parties hereto arising out of this Agreement or the transactions contemplated
hereby shall be in any state or federal court in Harris County, Texas, and each
of the Parties hereto irrevocably submits to the jurisdiction of such courts in
respect of any legal proceeding arising out of or related to this Agreement. The
Parties further agree that the Parties shall not bring suit with respect to any
disputes arising out of this Agreement or the

 

91

--------------------------------------------------------------------------------



 

transactions contemplated hereby in any court or jurisdiction other than the
above-specified courts. The Parties further agree, to the extent permitted by
Law, that a final and non-appealable judgment against a Party in any action or
proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified or exemplified copy of which shall be conclusive evidence of the
fact and amount of such judgment.

 

(c)                                  Jurisdiction. To the extent that any Party
hereto has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, each such Party hereby irrevocably (i) waives
such immunity in respect of its obligations with respect to this Agreement, and
(ii) submits to the personal jurisdiction of any court described in
Section 10.10(b).

 

(d)                                 JURY WAIVER. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
LEGAL PROCEEDING OR CLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING
OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT.

 

10.11                 No Recourse.

 

This Agreement may only be enforced against, and any claims or causes of action
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement may only be made against
the entities that are expressly identified as Parties hereto in their capacities
as such and, except to the extent otherwise provided herein, no former, current
or future equity holders, controlling Persons, directors, officers, employees,
agents or Affiliates of any Party hereto or any former, current or future,
direct or indirect, equity holder, controlling Person, director, officer,
employee, general or limited partner, member, manager, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the Parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any Party against the other Parties hereto, in no event shall any Party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party.

 

10.12                 No Joint Obligations. It is acknowledged that Buyer
Parties are entering into a separate securities purchase agreement with
Springbok Energy Feeder Fund, LLC, NGP XI Mineral Holdings, LLC, Springbok
Energy Feeder Fund A, LLC, Springbok Investments, LLC, Jasmine Interests, LLC,
KLF Red Head Oil and Gas, LLC, Fielding and Rita Claytor, SSR, Virginia Altick,
Springbok Class B Vehicle, LP and SIM (the “SEP I SPA”) substantially
concurrently with the execution of this Agreement. In addition to, and without
any limitation of, the provisions of Section 10.11, it is expressly acknowledged
and agreed that:

 

(a)                                 neither Seller nor any of its Non-Recourse
Parties shall have any liability for any obligations or liabilities arising
under the SEP I SPA, and in no event shall any Buyer Indemnified Party seek to
enforce the SEP I SPA against, make any claims for breach of the SEP

 

92

--------------------------------------------------------------------------------



 

I SPA against, or seek to recover monetary damages from, Seller or any of its
Non-Recourse Parties under the SEP I SPA;

 

(b)                                 no “Sellers” (as defined in the SEP I SPA)
nor any of their “Non-Recourse Parties” (as defined in the SEP I SPA) shall have
any liability for any obligations or liabilities arising under this Agreement,
and in no event shall any Buyer Indemnified Party seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, such Persons under this Agreement;

 

(c)                                  the obligations and liabilities of Seller
under this Agreement are several, and are not, and shall not be claimed by any
Buyer Indemnified Party to be, joint and several with “Sellers” or any “Seller”
(each as defined in the SEP I SPA); and

 

(d)                                 the obligations and liabilities of “Sellers”
or any “Seller” (each as defined in the SEP I SPA) under the SEP I SPA are
several, and are not, and shall not be claimed by any Buyer Indemnified Party to
be, joint and several with Seller.

 

10.13                 Legal Representation. Following the Closing, Willkie
Farr & Gallagher LLP (“Willkie”) may serve as counsel to Seller and its
Non-Recourse Parties, in connection with any litigation, claim or obligation
arising out of or relating to this Agreement, notwithstanding such
representation or any continued representation of any other Person, and each of
the Parties (on behalf of itself and each of its Non-Recourse Parties) consents
thereto and waives any conflict of interest arising therefrom. The decision to
represent Seller and its Non-Recourse Parties shall be solely that of Willkie.
Any privilege attaching as a result of Willkie representing Seller or any of its
Affiliates (including the Acquired Company) in connection with this Agreement
shall survive the Closing and shall remain in effect; provided that such
privilege from and after the Closing shall be assigned to and controlled by
Seller; provided, further, that in the event that any dispute arises after the
Closing between Buyer Parties or the Acquired Company, on the one hand, and any
party other than the Parties or any of their respective Non-Recourse Parties, on
the other hand, then Buyer Parties and the Acquired Company may assert such
privilege to prevent the disclosure of any Privileged Communications by Willkie
to such third party. In furtherance of the foregoing, each of the Parties agrees
to take the steps necessary to ensure that any privilege attaching as a result
of Willkie representing the Acquired Company in connection with this Agreement
shall survive the Closing, remain in effect and be assigned to and controlled by
Seller. As to any privileged attorney client communications between Willkie and
the Acquired Company prior to the Closing Date (collectively, the “Privileged
Communications”), Buyer Parties, together with any of their Affiliates
(including after Closing, the Acquired Company), successors or assigns, agree
that no such party may use or rely on any of the Privileged Communications in
any action or claim against or involving any of the Parties or any of their
respective Non-Recourse Parties after the Closing. Notwithstanding the
foregoing, nothing herein shall be construed as a waiver by the Acquired Company
of the attorney-client privilege of the obligations of confidentiality owed by
Willkie to the Acquired Company with respect to matters not regarding this
Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

93

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
of the Parties as of the date first above written.

 

 

BUYER PARTIES:

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

 

By:

Kimbell Royalty GP, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name:

R. Davis Ravnaas

 

Title:

President and Chief Financial Officer

 

 

 

 

KIMBELL ROYALTY OPERATING, LLC

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name:

R. Davis Ravnaas

 

Title:

President and Chief Financial Officer

 

[Signature Page to the Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

SELLER:

 

 

 

SPRINGBOK ENERGY PARTNERS II HOLDINGS, LLC

 

 

 

 

By:

/s/ Ryan Watts

 

Name:

Ryan Watts

 

Title:

President and Chief Executive Officer

 

 

 

 

Solely for the purposes set forth in Section 6.20:

 

 

 

SPRINGBOK INVESTMENT MANAGEMENT, LP

 

 

 

 

By:

Springbok Management GP, Corp.

 

Its:

General Partner

 

 

 

 

By:

/s/ Ryan Watts

 

Name:

Ryan Watts

 

Title:

Authorized Officer

 

 

 

 

Solely for the purposes set forth in Section 6.3:

 

 

 

SILVER SPUR RESOURCES, LLC

 

 

 

 

By:

/s/ Michael Heldoorn

 

Name:

Michael Heldoorn

 

Title:

Manager

 

[Signature Page to the Securities Purchase Agreement]

 

--------------------------------------------------------------------------------